Contrato No. CNH-R02-L03-C0S-05/2017

CONTRATO PARA LA EXPLORACIÓN Y
EXTRACCION DE HIDROCARBUROS EN
YACIMIENTOS CONVENCIONALES TERRESTRES
BAJO LA MODALIDAD DE LICENCIA
ENTRE
COMISIÓN NACIONAL DE HIDROCARBUROS,

Y

OPERADORA BLOQUE 13, S.A. DE C.Y.
08 DE DICIEMBRE DE 2017

ÁREA CONTRACTUAL CS-05
CUENCAS DEL SURESTE

| / j y K

LN

AN

Y

ÁREA CONTRA( rúki esos
Contrato No. CXH-R02-L03-05-03/2017

ÍNDICE
CLÁUSULA 1]. DEFINICIONES E INTERPRETACIÓN ooconccccccccocococaanencannncon 3

Lo Definictones....

I
L Singular y Plural.
L Encabezados y Referencias.

CLÁUSULA 2. OBJETO DEL CONTRATO...cconocnncicnccinesiseeescecesseces 15
2.1 Modalidad Licencia. ........... A E
22 No Otorgamiento de Derechos de Propiedad. 15

3 rocosos, Reporte Contable de Beneficios. conocio.

CLÁUSULA 3. PLAZO DEL CONTRATO ccocaiinninaoaninncnionincicieseciiis 16

... Reporte Contable de Beneficios.

CLÁUSULA 4. EXPLORACIÓN cccccccnninicincicioniinmanmanrerrerarrrarccancanrcrarcccccrasas 19

41.
4.2,
4.3.

Plan de Exploración
Periodo Inicial de Exploració:
Período Adicional de Exploración s
Actualización del Plan de Exploración

4.4,

4.5. Retraso en la Presentación del Plan de Exploración Í
4.6. Incumplimiento de los Compromisos de Trabajo.

47 Pruebas de Formación. ...

4.8. Notificación de Descubrimiento.

CLAUSULA 5. EVALUACIÓN coocoricccornccnocononanononnnonnocnnnnanenacrnncannnrarcoraacrsrocar canas 22
Solco.o.... Evaluación. ...... . .22
5.2 - Programa de Evaluación. 2
53 . Descubrimiento de Gas Natural No Asociad: 3
34... Hidrocarburos Extraídos Durante Pruebas. 3
Fi informe de E valuación.. 3

CLÁUSULA 6. DESARROLLO. 3
6... Descubrimiento Comercial. e el
6.2. Plan de Desarrollo. ocn comorinrccorocinoinocorcncino +
6.3. Observaciones al Plan de Desarrollo por Parte de CNH. 4

6.4. Actualización del Plan de Desarrollo. .
Ghoiiio. Actividades de Exploración Adicionales

CLÁUSULA 7. REDUCCIÓN Y DEVOLUCIÓN DEL ÁREA eccarrrenaiocicannoora
To Reglas de Reducción y Devolución
72. No Disminución de Otras Obligaciones. ....
73 .. Disminución del Poreentaje de Reducción y Devolución.

ii AREA CONTRACTUAL CS-05
Contrato No. CNH-R02-L03-CS-05/2017

CLÁUSULA 8. ACTIVIDADES DE PRODUCCIÓN cmmaocccaricicirassssenirncrrrna 27

Perfil de Producciól

Perforación de Pozos
Reportes de Perforación y Geofisicos.
Programas de Trabajo Indicativos. .....
Informes de Avance
Actividades Exentas de Aprobación

CLÁUSULA 11. COSTOS

LI...
11.2...
11.3

Contabilidad de Costus del Contratista
Presupuestos Indicativos. ..
Procura de Bienes y Servicios. ........
11.4 Obligación de Mantener Registros.

JLS .. De las Operaciones del Contratista con Terceros.

CLÁUSULA 12. MEDICIÓN Y RECEPCIÓN DE LOS HIDROCARBUROS
NETOS 31

Procedimientos de Medición.
.. Instalaci Operación, Mantenimiento y Calibración de los Sistemas
de Medición. . . Le |
2. ROBiStrOS. cococooconooo - -31
Mal Funcionamiento de los Sistemas de Medición. 31
.. Punto de Medición Fuera del Area Contractual. .... .32

CLÁUSULA 13. MATERIALES .. cansan ne nransnnnan anno rosso nan orrncar can rrcacarnannos IZ

.- Propiedad y Uso de Materiales,
Materiales Inmuebles Exentos de Transferencia.
-. Arrendamiento...

Obligaciones Adicionales del Contratista.
Aprobaciones de la CNH
Responsabilidad en Seguridad Industrial, Seguridad Operativa,
Protección al Ambiente y Salud en el Trabajo. .
Daños Preexistentes..
Derecho de Acceso de Terceros al Área Contractual.

CLÁUSULA 15. DISPOSICIÓN DE LA PRODUCCIÓN ....
15.1

Hidrocarburos de AULOCONSUMO. cocincconrncnnnnnnancnnornoonocen corners
Comercialización de la Producción del Contratista

ii ÁREA CONTRACTUAL 0S-05
Contrato No. CNH-R02-1,03-CS-05/2017

15.3........... Disposición de los Subproductos....... aca Í8
CLÁUSULA 16. CONTRAPRESTACIONES ccccccicacocoononcocccninnaorccirnnnrarcecacins 39

Pagos Mensuales. commonoiooo.
Contraprestación del Estado.

... Contraprestación del Contratista
.. Valor Contractual de los Hidrocarburos.
... Revisión de las Contraprestaciones. ........

CLÁUSULA 17. GARANTÍAS...
17.1

Garantía de Cumplimient
Garantía Corporativa. ..

CLÁUSULA 18. ABANDONO Y ENTREGA DEL ÁREA CONTRACTUAL43

18.1............. Requerimientos del Programa. ...
18.2 Notificación de Abandono.

18.3............ Fideicomiso de Abandono.
18.4............. Fondeo del Fideicomiso de Abandono. ...
18.5............. Fondos Insuficientes...........
18.6............. Sustitución Solicitada por la CNH
18.7 ... Etapa de Transición Final...........
CLÁUSULA 19. RESPONSABILIDAD LABORAL; SUBCONTRATISTAS Y
CONTENIDO NACIONAL. 48

Responsabilidad Laboral.
Subcontratistas.
Contenido Nac.

nal
Preferencia de Bien:

y Servicios de Origen Naciona
Capacitación y Transferencia Tecnológica................

CLÁUSULA 20. SEGUROS economicos crrrrccrrrerciaa 52
Disposición General,
Cobertura de Seguro: .
... Destino de ln+ Beneficios. ...

CLÁUSULA 21. OBLIGACIONES DE CARÁCTER FISCAL

21. L............ Obligaciones de Carácter FisCal. ooo nionnoninninninnnonos
21.2............. Derechos y Aprovechamientos. ..........

CLÁUSULA 22. CASO FORTUITO O FUERZA MAYOR.

aso Fortuito o Fuerza Mayor..
Carga de la Prueba.............
Notificación de Caso Fortuito o Fuerza Mayor.
Derecho de Terminación. ooo. .
Situaciones de Emergencia: o Siniestro...

iv ÁREA CONTRACTUAL CS-415

Contrato No. CNH-R02-L03-CS-05/2017

CLÁUSULA 23. RESCISIÓN ADMINISTRATIVA Y RESCISIÓN
CONTRACTUAL ..

Rescisión Administrativ.
Investigación Previa. .....
Procedimiento de Rescisión Administrativa.
Rescisión Contractual. .
Efectos de la Rescisión Administrativa o Rescisión Contractual

EIMÁQUICO. cocicoconnonannnoconnnonannnnn roce

CLÁUSULA 24. CESIÓN Y CAMBIO DE CONTROL onnaniinnoniinonnsncnninciass 60
24.1.

Le CesiÓ. coo
... Efectos de la Cesión € o el Cambio de Contra
Prohibición de Gravámenes..
Invalidez. ooo...

CLÁUSULA 25. INDEMNIZACIÓN... .. an.
CLÁUSULA 26. LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS 62

Normatividad Aplicable. .
Conciliación..

Requisitos del Conciliador y del Experto Independiente.
Tribunales Federales... -

... Arbitraje...
Consolidación...
No Suspensión de Actividades Petroleras.
Renuncia Vía Diplomática...
... Tratados Internacionales.. ce

CLÁUSULA 27. MODIFICACIONES Y RENUNCIAS..
CLÁUSULA 28. CAPACIDAD Y DECLARACIONES DE LAS PARTES

Declaraciones y Garantías.
Relación de las Partes. ...

Propiedad de la Información. ..
Posesión y Uso de la Información Técnica
Aprovechamiento de la Información Técnica resultado de las
Actividades de Reconocimiento y Exploración Superficial.
Información Pública.
Confidencialidad...
Excepción a la Confidencialidad.

v ÁREA CONTRACTUAL CS-05
Contrato No. CNH-R02-L03-05-05/2017

CLÁLSULA 30. TABULADORES SOBRE LOS VALORES PROMEDIO DE
LA TIERRA 68

CLÁUSULA 31. NOTIFICACIONES. 69
CLÁUSULA 32. TOTALIDAD DEL CONTRATO ... 69
CLÁUSULA 33. DISPOSICIONES DE TRANSPARENCIA

33
33.
33.

Acceso a la Información. ..
onducta del Contratista y Filiale
Notificación de la Investigación......

33.4 Conflicto de Interés. ....... Lema
CLÁUSULA 34. COOPERACIÓN EN MATERIA DE SEGURIDAD
NACIONAL ... 22. 71

CLÁUSULA 35. IDIOMA
CLÁUSULA 36. FJEMPLARES

vi AREA CONTRACTUAL CS-05

Contrato No. CNH-R02-L03-C0S-415/2017

CONTRATO CNH-R02-L03-CS-05/2017

CONTRATO PARA LA EXPLORACIÓN Y EXTRACCIÓN DE
HIDROCARBUROS EN YACIMIENTOS CONVENCIONALES TERRESTRES
BAJO LA MODALIDAD DE LICENCIA

Este Contrato para la Exploración y Extracción de Hidrocarburos en Yacimientos
Convencionales Terrestres bajo la Modalidad de Licencia (el “Contrato”) se celebra el 08 de
diciembre de 2017, entre, por una parte, los ESTADOS UNIDOS MEXICANOS (“México”.
el “Estado” o la “Nación”), a través del Ejecutivo Federal por conducto de la COMISIÓN
NACIONAL DE HIDROCARBUROS (la “CNH”), representada por el C. Juan Carlos
Zepeda Molina, en su carácter de Comisionado Presidente; por el C. Martín Álvarez Magaña,
Titular de la Unidad Juridica, y por el C. Fausto Álvarez Hernández, Titular de la Unidad de
Administración Técnica de Asignaciones y Contratos. y por la otra parte. OPERADORA
BLOQUE 13, S.A. DE C.V., una sociedad mercantil constituida de acuerdo con las leyes de
los Estados Unidos Mexicanos (en lo sucesivo “OPERADORA”), representada por el C. Luis
Fernando Meillón dei Pando, en su carácter de apoderado legal al tenor de las siguientes
Declaraciones y Cláusulas:

DECLARACIONES

La CNH declara que:

1 Es un Órgano Regulador Coordinado en Materia Energética de la
Administración Pública Federal Centralizada del Estado, con personalidad jurídica propia,
autonomia técnica y de gestión, de conformidad con los artículos 28, octavo párrafo. de la
Constitución Política de los Estados Unidos Mexicanos (la “Constitución”), 2, fracción l, y
3 de la Ley de los Órganos Reguladores Coordinados en Materia Energética:

IL Conforme a los artículos 27, séptimo párrafo, de la Constitución; 15 y
23 de la Ley de Hidrocarburos y 38, fracción 1l, de la Ley de los Órganos Reguladores
Coordinados en Materia Energética, tiene capacidad legal para celebrar, en nombre y
representación del Estado, contratos con particulares o con Empresas Productivas del Estado
a través de los cuales la Nación lleva a cabo las actividades estratégicas de Exploración y
Extracción del Petróleo y demás hidrocarburos sólidos, líquidos o gaseosos en e! territorio
mexicano:

HI De conformidad con las disposiciones aplicables de la Constitución, la
Ley de Hidrocarburos, la Ley de los Órganos Reguladores Coordinados en Materia
Energética y los lineamientos establecidos por la Secretaría de Energía y la Secretaría de
Hacienda y Crédito Público en el ámbito de sus respectivas competencias, el 15 de noviembre
de 2016 publicó en el Diario Oficial de la Federación la Convocatoria No. CNH-R02-
C03/2016 para la licitación pública internacional CNH-R02-L03/2016 de un Contrato para
la Exploración y Extracción bajo la Modalidad de Licencia para el Área Contractual desgrita
en €l Anexo 1, y que de acuerdo con el procedimiento establecido en las Bases de Licitafión_-
emitidas para dicho procedimiento de licitación, en la Trigésima Tercera Sefión
DN:

1 ÁREA CONTRACTUAL CS-05

Conirato No, CNH-R02-L03-C5-05/2017

Extraordinaria, el Órgano de Gobierno de la CNH emitió el Fallo el 14 de julio de 2017
mediante el cual adjudicó el Contrato a CARSO OIL AND GAS, S.A. DE C.V., mismo que
fue publicado el 21 de julio de 2017 en el Diario Oficial de la Federación, y

IV Sus representantes están facultados para celebrar este Contrato
conforme al articulo 23, fracción 111, de la Ley de los Órganos Reguladores Coordinados en
Materia Energética: 10, fracciones Il, IV y VII, 14, fracción XVI, y 20 y Segundo Transitorio
del Reglamento Interno de la CNH,

OPERADORA declara que:

h Es una sociedad mercantil constituida y cun personalidad juridica de
conformidad con las leyes de México, cuyo único objeto social es la Exploración y
Extracción de Hidrocarburos. y que cuenta con capacidad leal para celebrar y cumplir el
presente Contrato:

tl Tiene su residencia fiscal en México, cuenta con un Registro Federal
de Contribuyentes y no tributa en el régimen fiscal opcional para grupos de sociedades a que
se refiere el Capítulo VI del Titulo Segundo de la Ley del Impuesto sobre la Renta:

Hi Conoce las leyes de México, así como sus reglamentos y cualesquiera
otras disposiciones aplicables:

IV. Tiene la organización, la experiencia y la capacidad técnica, financiera
y de ejecución para cumplir con sus obligaciones en virtud del presente Contrato;

v, Ha llevado a cabo los actos corporativos, obtenido las autorizaciones
corporativas o de otra naturaleza y cumplido con los requisitos legales aplicables para
celebrar y cumplir el presente Contrato. y ni ella ni algún tercero asociado con la misma se
encuentra en ninguno de los supuestos del articulo 26 de la [.ey de Hidrocarburos, y

vi. La capacidad jurídica de su representante para celebrar el presente
Contrato se acredita mediante el poder protocolizado en la Escritura Pública No. 57,325,
Libro 2,182, otorgada ante Notario Público No. 26 de la Ciudad de México. Lic. Jesús Maria
Garza Valdés, de fecha 2] de agosto del 2017.

EL OBLIGADO SOLIDARIO, declara que:

CARSO OIL AND GAS, S.A. DE C.V.: /

1 Es una sociedad debidamente constituida y existente de acuerdo con | y
las leyes de la República Mexicana y tiene la capacidad legal para celebrar y cumplir con las | /
obligaciones derivadas de este Contrato en su carácter de obligado solidario de Operadora_J/
Bloque 13, S.A. de C.V., en cumplimiento a lo establecido en el numeral 22.3 de la Sección

111 de las Bases de Licitación para la Adjudicación de Contratos de Licencia para la A
Exploración y Extracción de Hidrocarburos £h Yacimientos Convencionales Terrestres. lo Y N
cual se acredita con la Escritura Pública No, 49.075, Libro 1,836 otorgada ante Notarjo

to

ÁREA CONTRACTUAL €0S-05
Contrato No, CXH-R92-L03-CS-05/2017

Público No. 201 de la Ciudad de México, Lic. Héctor Manuel Cárdenas Villareal, de fecha
26 de septiembre de 2014.

mn La capacidad jurídica de su representante para celebrar el presente
Contrato se acredita mediante poder general otorgado en la Escritura Pública No. 57,512,
Libro 2,189, otorgada ante Notario Público No. 26 de la Ciudad de México, Lic. Jesús María
Garza Valdés, de fecha 8 de septiembre de 2017.

Con base en las declaraciones anteriores, las Partes acuerdan las siguientes:

CLÁUSULAS

CLÁUSULA 1. .
DEFINICIONES E INTERPRETACIÓN

1.1 Definiciones.

Para los efectos de este Contrato, los siguientes términos tendrán los
significados mencionados a continuación:

“Abandono” significa todas las actividades de retiro y desmantelamiento de
los Materiales, incluyendo sin limitación, el taponamiento definitivo y cierre técnico de
Pozos, el desmontaje y retiro de todas las plantas, plataformas, instalaciones, maquinaria y
equipo suministrado o utilizado por el Contratista en la realización de las Actividades
Petroleras, así como la restauración de los Daños Ambientales en el Area Contractual
afectada por el Contratista en la realización de las Actividades Petroleras, de conformidad
con los términos de este Contrato, las Mejores Prácticas de la Industria, la Normatividad
Aplicable y el Sistema de Administración.

“Actividades Petroleras” significa el Reconocimiento y Exploración
Superficial, así como las actividades de Exploración, Evaluación, Extracción y Abandono

que realice el Contratista en el Area Contractual conforme a este Contrato,

“Agencia” significa la Agencia Nacional de Seguridad Industrial y de
Protección al Medio Ambiente del Sector Hidrocarburos.

“Almacenamiento” significa el depósito y resguardo de Hidrocarburos en
depósitos e instalaciones confinadas que puedan ubicarse en la superficie, el mar o el
subsuelo.

“Año” significa un año calendario.

“Aportación Anual” significa el monto total del cálculo anual de Jas

aportaciones para las operaciones de Abandono en el Área Contractual Y?

3 AREA CONTRACTUAL CS-05

Contrato No. CNH-R02-L03-0S-115/20 17

“Área Contractual” significa la superficie descrita en el Anexo l. incluyendo
las formaciones geológicas contenidas en la proyección vertical de dicha superficie hasta la
prolundidad establecida en dicho Anexo l, en la cual el Conuratista está autorizado y obligado
en virtud del presente Contrato a llevar a cabo las Actividades Petroleras, en el entendido
que: (1) este Contrato no le concede al Contratista ningún derecho real sobre el Área
Contractual ni sobre los recursos naturales en el subsuelo, y (ti) el Area Contractual será
reducida de conformidad con los términos de este Contrato.

“Área de Desarrollo” significa, en relación con cualquier Descubrimiento
Comercial, el área dentro del Área Contractua) que cubre la totalidad de las estructuras del
subsuelo a cierres estratigráficos que definen el yavimiento ( el intervalo de interés del
Campo donde se llevó a cabo el Descubrimiento.

“Área de Evaluación” tendrá el significado previsto en la Cláusula 5.2

“Autoridad Gubernamental” significa cualquier órgano gubernamental a
nivel federal. estatal o municipal. del poder ejecutivo, legislativo o judicial, incluyendo los
órganos constitucionales autónomos del Estado.

“Barril” significa una unidad de medida equivalente a un volumen ¿gual a
158.99 litros a una temperatura de 15.56 grados Celsius en condiciones de una atmósfera de
presión

“Bases de Licitación” significa las bases de licitación emitidas conforme a la
Convocatoria, incluyendo todas las modificaciones o aclaraciones a las mismas, expedidas
por la CNH.

“BTU” significa la unidad térmica británica que representa la cantidad de
energía necesaria para elevar la temperatura de una libra de agua (0.4535 kilogramos) un
grado Fahrenheit (0.5556 grados centigrados), en condiciones atmosféricas normales.

“Campo” significa el área dentro del Área Contractual consistente en uno o
múltiples yacimientos, agrupados o relacionados de acuerdo a los mismos aspectos
geológicos estructurales y condiciones estratigráficas, pudiendo existir dos o más
yacimientos en un campo delimitados verticalmente por un estrato de roca impermeable o
lateralmente por barreras geológicas, o por ambas

“Caso Fortuito o Fuerza Mayor” significa cualquier acto o hecho que
impida a la Parte afectada cumplir con sus obligaciones de conformidad con el presente
Contrato si dicho acto o hecho va más allá de su control y no es resultado del dolo o culpa de
la Parte afectada, siempre que dicha Parte no pudiera evitar dicho acto o hecho tomando
acciones diligentes. Sujeto al cumplimiento de las condiciones antes estipuladas, Caso
Fortuito o Fuerza Mayor incluirá en forma enunciativa, mas no limitativa, los siguientes
hechos o actos que impidan el cumplimiento de la Parte afectada de sus obligaciones
derivadas del presente Contrato: fenómenos de la naturaleza tales como tormentas,
huracanes. inundaciones, deslaves, relámpagos y terremotos; incendios: actos de guerrú.

4 AREA CONTRACTUAL OS-05

Contrato No. CNH-RO2-L03-CS-0$/2017

(declarada o no); disturbios civiles, motines, insurrecciones, sabotajes y terrorismo; desastres
por traslado de Materiales; restricciones por cuarentenas, epidemias, huelgas u otras disputas
laborales que no sean con motivo de incumplimiento de algún contrato laboral por parte de
la Parte afectada. Queda expresamente entendido que Caso Fortuito o Fuerza Mayor no
incluirá dificultad económica o cambio en las condiciones de mercado (incluyendo
dificultades en la obtención de fondos de capital o financiamiento).

“Condensados” significa líquidos de Gas Natural constituidos principalmente
por pentanos y componentes de Hidrocarburos más pesados.

“Contraprestación” significa, conjunta o separadamente, la Contraprestación
del Estado o la Contraprestación del Contratista, según sea el caso.

“Contraprestación del Contratista” significa, en relación con cualquier
Mes, comenzando con el Mes en el que se inicie la Producción Comercial Regular, la
transmisión onerosa de los Hidrocarburos Netos, de conformidad con lo previsto en la
Cláusula 16.3 y en el Anexo 3.

“Contraprestación del Estado” significa, en relación con cualquier Mes,
comenzando con el Mes en el que se inicie la Producción Comercial Regular, los pagos en
efectivo derivados de la producción de Hidrocarburos en el Área Contractual, así como
aquellas otras contraprestaciones que le corresponden a la Nación, de acuerdo con lo previsto
en la Cláusula 16.2 y en el Anexo 3.

“Contratista” significa OPERADORA.

“Contrato” significa el presente Contrato para la Exploración y Extracción
de Hidrocarburos en Yacimientos Convencionales Terrestres bajo la Modalidad de Licencia,
incluyendo los anexos que se adjuntan al mismo (que constituirán parte integral del presente
Contrato), así como todas las modificaciones que se hagan al mismo de conformidad con sus
términos y condiciones,

“Control” significa la capacidad de una Persona o grupo de Personas, de
llevar a cabo cualquiera de los actos siguientes: (i) imponer, directa o indirectamente,
decisiones en las asambleas generales de accionistas, de socios u órganos equivalentes, o
nombrar o destituir a la mayoría de los consejeros, administradores o sus equivalentes, del
Contratista; (ii) mantener la titularidad de derechos que permitan, directa o indirectamente,
ejercer el voto respecto de más del cincuenta por ciento del capital social del Contratista, y
(ii) dirigir, directa o indirectamente, la administración, la estrategia o las principales políticas
del Contratista, ya sea a través de la propiedad de valores, por contrato o de cualquier otra
forma.

“Convocatoria” significa la convocatoria pública internacional número
CNH-R02-C03/2016 publicada en el Diario Oficial de la Federación por la CNH el 1Yde

noviembre de 2016. yA

5 AREA CONTRACTUAL CS-05

Contrato: Má CNB-R024.3-05-05/210017

“Costos” significa todas las erogaciones. gastos, inversiones u obligaciones
relacionados con las Actividades Petroleras.

“Cuenta Operativa” significa los libros de cuentas y otros registro, contables
mantenidos por separado por el Contratista para lus Actividades Petroleras.

“Cuota Contractual para la Fase Exploratoria” significa el pago mensual
en favor del Estado Mexicano por la parte del Área Contractual que no cuente con un Plan
de Desarrollo aprobado por la CNFL. conforme a lo establecido en el presente Contrato y
demás Normatividad Aplicable.

“Daño Ambiental” significa el daño que ocurre sobre los elementos bióticos
o abióticos a consecuencia de un impacto ambiental producto de actividades humanas

“Daños Preexistentes” significa los Daños Ambientales y pasivos
ambientales presentes en el Área Contractual ocasivnados por la actividad del sector
hidrocarburos identificados y documentados en la Línca Base Ambiental por el Contratista
de conformidad con lo establecido en las Cláusulas 3.3 y 14.4

“Descubrimiento” significa cualquier acumulación O conjunto de
acumulaciones de Hidrocarburos en el subsuelo, que mediante las actividades de perforación
exploratoria. se haya demostrado que contienen volúmenes de Hidrocarburos, clasificados
como Reservas o Recursos Contingentus

“Descubrimiento Comercial” significa un Descubrimiento declarado por el
Contratista con tal carácter a la CNH, de conformidad con lo dispuesto en la Cláusula 6.).

“Descubrimiento de Gas Naturai No Asociado” significa un
Descubrimiento por métodos directos de una acumulación o acumulaciones de Hidrocarburos
en el Subsuelo, que por cualesquiera procedimientos de muestreo. prueba, análisis o
mediciones de flujo en sitio, se vbserve una proporción superior a 3.300 pies cúbicos de Gas
Natural por cada Barril de Condensados a ser producidos, medido a condiciones de superficie
y cuyo contenido de componentes más pesados que el metano es de cantidad tal que permite
su procesa comercial.

“Descubrimiento Sub-salino” significa un Descubrimiento por métodos
directos de una acumulación o acumulaciones de Hidrocarburos en el Subsuelo. en el que
existan árcus prospectivas en formaciones sedimentarias por debajo de domos salinos.

“Día” significa un día natural.

“Día Hábil” significa cualquier Día con excepción de sábados. domingos y
cualquier Día de descanso obligatorio de conformidad con la Normatividad PP,

“Documentos Técnicos” sisnifica. de manera enunciativa más no imfalva Ñ
todos los cstudios, reportes. hojas de calculo y bases de datos, reportes de av ando É a

6 ÁREA CONTRACTUAL CÍ0S
Contrato No. CNH-R02-L.03-CS-05/2017

cualesquiera otros documentos relacionados con la terminación, producción, mantenimiento
o conducción de las Actividades Petroleras en el Area Contractual, en cualquier forma.

“Dólares” o “EUAS” significa dólares de los Estados Unidos de América.

“Etapa de Transición de Arranque” significa la etapa que se llevará a cabo
de conformidad con lo establecido en la Cláusula 3.3 y la Normatividad Aplicable.

“Etapa de Transición Final” significa la etapa que se llevará a cabo de
conformidad con lo establecido en la Cláusula 18,7 y la Normatividad Aplicable.

“Evaluación” significa todas las actividades y Operaciones llevadas a cabo
por el Contratista después de un Descubrimiento para determinar los límites, caracterización
y capacidad de producción de algún Descubrimiento, así como para determinar si el
Descubrimiento en cuestión es un Descubrimiento Comercial, incluyendo, sin limitación: (5)
actividades adicionates de Reconocimiento y Exploración Superficial y de Exploración; (11)
estudios geológicos y geofisicos; (iii) perforación de Pozos de prueba; (iv) estudios de
Reservas y similares, y (v) todas las operaciones auxiliares y actividades requeridas para
optimizar las actividades anteriormente indicadas o las que sean resultado de éstas.

“Evaluación de Impacto Social” significa el documento que el Contratista
deberá entregar a la Secretaría de Energía, en términos de lo dispuesto por la Normatividad
Aplicable, el cual contiene la identificación de las comunidades y pueblos ubicados en el área
de influencia de un proyecto en materia de Hidrocarburos, la identificación, caracterización,
predicción y valoración de las consecuencias a la población que pudieran derivarse del mismo
y las medidas de mitigación y los planes de gestión social correspondientes.

“Exploración” significa la actividad o conjunto de actividades que se valen
de métodos directos, incluyendo la perforación de Pozos, encaminadas a la identificación,
descubrimiento y evaluación de Hidrocarburos en el Subsuelo en el Área Contractual.

“Extracción” significa la actividad o conjunto de actividades destinadas a la
producción de Hidrocarburos incluyendo la perforación de Pozos de producción, la inyección
y la estimulación de yacimientos, la Recuperación Avanzada. la Recolección, el
acondicionamiento y separación de Hidrocarburos, la eliminación de agua y sedimentos,
dentro del Área Contractual, así como la construcción, localización, operación, uso,
Abandono y desmantelamiento de instalaciones para la producción.

“Fecha Efectiva” significa la fecha de firma del presente Contrato.

“Fideicomiso de Abandono” tendrá el significado previsto en la Cláusula
13,3.

“Filial” significa, en relación con cualquier Persona, cualquier otra Persgna
que la Controle directa o indirectamente, que esté Controlada por dicha Persona, o qué se
encuentre bajo el Control común de dicha Persona. /

7 ÁREA CONTRACTUAL. CS-05

A

SN

S
y
Contraa No. CNH-R02-L03-05-45/2017

“Fondo” significa el Fondo Mexicano del Petróleo para la Estabilización y el
Desarrollo.

“Garante” significa la empresa matriz en última instancia del Contratista, o
la empresa que ejerza Control sobre el Contratista o que se encuentre bajo el Contral común
de la Persona que ejerza el Control sobre el Contratista, quien otorgará la Garantia
Corporativa simultáneamente con la suscripción del presente Contrato. previa aprobación de
la CNEL

“Garantía Corporativa” significa la garantía que será otorgada por el
Garante de conformidad con lo establecido en la Cláusula 17.2 y el modelo del Anexo 2. Esta
garantía se ejercerá en última instancia para exigir el cumplimiento puntual y oportuno de
todas y cada una de las obligaciones del Contratista en virtud de este Contrato que no hayan
sido pagadas y/a cumplidas en su totalidad por el Contratista, según corresponda. previa
ejecución de las Garantías de Cumplimiento y en su causo, posterior a la ejecución de las
pólizas de seguros a las que hace referencia la Cláusula 20,

“Garantía de Cumplimiento” significa, conjunta o separadamente, según el
contexto del Contrato lo requiera, la Garantía de Cumplimiento Inicial y la Garantía del
Periodo Adicional.

“Garantia de Cumplimiento Inicial” significa el instrumento entregado a
favor de la CMH, el cual asegura el debido, adecuado y pleno cumplimiento de los
compromisos adquiridos para cubrir el Programa Minimo de Trabajo y el Incremento en el
Programa Minimo.

“Garantía del Período Adicional” significa el instrumento entregado en
favor de la CNH que asegura el debido, adecuado y pleno cumplimiento del Incremento en
el Programa Mínimo no realizado durante el Periodo de Exploración, así como cl
compromiso adicional de trabajo para el Periodo Adicional de Exploración.

“Gas Natural” significa la mezcla de gases que se obtiene de la Extracción o
del procesamiento industrial y que es constituida principalmente por metano y que
usualmente contiene etano. propano y butanos, así coma dióxido de carbono, nitrógeno y
ácido sulfhídrico, entre otros. Puede ser Gas Natural Asociado y Gas Natural No Asociado.

“Gas Natural Asociado” significa el Gas Natural disuelto en el Petróleo de
un yacimiento, bajo las condiciones de presión y de temperatura originales,

“Gas Natural No Asociado” significa el Gas Natural que se encuentra en
yacimientos que no contienen Petróleo a las condiciones de presión y temperatura originales.

“Hidrocarburos” significa Petróleo, Gus Natural, Condensados e hidfatós de

metano

8 ARA CONTRACTUAL CS-U5

Contrato No. CNH-R02-L.03-C5-05/2017

“Hidrocarburos de Autoconsumo” significa los Hidrocarburos utilizados
como combustible en las Actividades Petroleras, o reinyectados al yacimiento. pero sólo en
la manera y en las cantidades aprobadas de conformidad con la Normatividad Aplicable.

“Hidrocarburos en el Subsuelo” significa los recursos totales o cantidades
totales de Hidrocarburos con potencial de ser extraidos que se estima existen originalmente
en acumulaciones de ocurrencia natural, antes de iniciar su producción, así como aquellas
cantidades estimadas en acumulaciones aún por descubrir.

“Hidrocarburos Netos” significa los Hidrocarburos Producidos menos los
Hidrocarburos de Autoconsumo, quemados y venteados, medidos en los Puntos de Medición
en condiciones comercialmente aceptables en cuanto a contenido de azufre. agua y otros
elementos de conformidad con la Normatividad Aplicable y las Mejores Prácticas de la
Industria, los cuales serán auditados y supervisados por la CNH.

“Hidrocarburos Producidos” significa el volumen total de Hidrocarburos
extraidos por el Contratista del Área Contractual.

“Incremento en el Programa Mínimo” significa las Unidades de Trabajo
adicionales a las que hace referencia el Anexo 5. que el Contratista se comprometió a realizar
a través del incremento en el Programa Minimo de Trabajo como parte de la propuesta
económica por la que se adjudicó el presente Contrato.

“Información Técnica” significa todos los datos e información obtenidos
como resultado de las Actividades Petroleras, lo cual incluirá, de forma enunciativa mas no
limitativa: información geológica, geofísica, petrofísica, petroquímica y geoquímica,
incluyendo la adquisición, procesamiento, reprncesamiento, interpretación y control
geológico de la sísmica 2D, 3D y multicomponente 3C; el pre-proceso. interpretación de
daros sismicos, modelo de velocidades y migración. en tiempo y en profundidades,
adquisición magnética, gravimétrica, geoeléctrica y magnetotelúrica, y cualquier otra que se
obtenga por medios diferentes a los previamente listados, de ingeniería, registros de bitácora
de Pozos, reportes de avance, Documentos Técnicos, y cualquier información relacionada
con la terminación, producción, mantenimiento o conducción de las Actividades Petroleras,
asi como cualquier otra considerada de conformidad con la Normatividad Aplicable.

“Instalaciones de Comercialización” significa la infraestructura y equipos
necesarios para transportar, comprimir, almacenar o distribuir los Hidrocarburos después de
los Puntos de Medición, incluyendo todos los ductos para Petróteo, Condensados y Gas
Natural, bombas, compresores, medidores e instalaciones adicionales de Almacenamiento
necesarias para transportar los Hidrocarburos del Punto de Medición al punto de venta o a la
entrada de un sistema de entrega.

“Instalaciones de Recolección” significa todas las instalaciones y equipos )
necesarios para pruebas y separación de producción, tanques de Almacenamie
compresores, ductos, bombas y cualquier otro equipo necesario para la Recolección! de / y
Hidrocarburos. á

E

9 ÁREA CONTRACTUAL C$S-05

Convato No. CNH-R02-L03-05-05/2017

“Iostituto” significa el Instituto de Administración y Avalúos de Bienes
Nacionales.

“Inventario de Activos” significa la lista de Pozos y líneas de descarga.
descrita en el Anexo 9 que estarán disponibles a la Fecha Efectiva para que el Contratista
lleve a cabo las Actividades Petroleras dentro del Area Contractual, misma que podrá
modificarse una vez que se determine su utilidad conforme a la Cláusula 3.3.

“Ley de Hidrocarburos” significa la Ley de Hidrocarburos publicada en el
Diario Oficial de la Federación el | 1 de agosto de 2014, incluyendo sus reformas y adiciones.

“Ley de Ingresos sobre Hidrocarburos” significa la Ley de Ingresos sobre
Hidrocarburos publicada en el Diario Oficial de la Federación el 11 de agosto de 2014,
incluyendo sus reformas y adiciones

“Licitación” significa la licitación pública internacional CNH-R02-LU3/2016.

“Línea Base Ambiental” significa las condiciones ambientales en las que se
encuentran los hábitats. ecosistemas, elementos y recursos naturales, así como las relaciones
de interacción y los servicios ambientales, existentes en el Área Contractual previo a la
ejecución de las actividades previstas en el Contrato.

“Materiales” significa todas las maquinarias, herramientas. equipos,
artículos, suministros, tuberías, plataformas de perforación o producción, artefactos navales,
plantas, infraestructura y otras instalaciones adquiridas, suministradas, arrendadas o poseidus
de cualquier otra forma para su utilización en las Avtividades Petroleras, incluyendo las
Instalaciones de Recolección

“Materiales Inmuebles” significa aquellos Materiales utilizados en las
Actividades Petroleras que: (1) estén unidos de manera lija al Área Contractual; (11) no puedan
separarse sin deterioro de ésta o del Material adherido, y (111) que no puedan trasladarse de
un lugar a otro por sí mismos v como producto de una fuerza exterior

“Mecanismo de Ajuste” significa el mecanismo establecido en el Anexo 3
que modifica los parámetros que determinan la Contraprestación del Estado,

“Mejores Prácticas de la Industria” significan los métodos, estándares y
procedimientos generalmente aceptados, publicados y acatados por operadores expertos,
prudentes y diligentes, con experiencia en materia de Exploración. Evaluación. desarrollo,
Extracción de Hidrocarburos y Abandono, los cuales. en el ejercicio de un criterio razonable
y a la luz de los hechos conocidos al momento de tomar una decisión, se consideraría que
obtendrían los resultados planeados e incrementarian fos beneficias ¿conómicos de la Ss
Extracción de los Flidrocarburos dentro del Área Contractual. ( Y

“Mes” significa un mes calendario. N

10 AREA CONTRACTUAL CS-05
Contrato No, UNH-ROU2-403-05-08/2017

“Metodología” significa la metodología establecida por la Secretaría de
Economia para medir el contenido nacional en Asignaciones y Contratos para la Exploración
y Extracción conforme al artículo 46 de la Ley de Hidrocarburos.

“Normatividad Aplicable” significa todas las leyes, reglamentos,
disposiciones administrativas de carácter general, decretos. órdenes administrativas y demás
normas o decisiones de cualquier tipo expedidas por cualquier Autoridad Gubernamental y
que se encuentren en vigor en el momento que se trate

“Obligaciones de Carácter Fiscal” significa todos y cada uno de los
impuestos, contribuciones. derechos, aprovechamientos, aranceles y retenciones de cualquier
naturaleza, federales, estatales o municipales, así como todos y cada uno de los acecsorios,
recargos, actualizaciones y multas, cobrados o determinados en cualquier momento por
cualquier Autoridad Gubernamental,

“Obstáculos a la Continuación de la Perforación” se refiere a casos en los
que antes de alcanzar la profundidad objetivo para cualquier Pozo, o bien, antes de concluir
con los trabajos de perforación programados. ocurren, entre otros, un accidente, un incidente,
un Caso Fortuito o Fuerza Mayor. o bien, algunos de los siguientes eventos: (i) se encuentre
una formación geológica más antigua que la formación más profunda que se haya planteado
como objetivo: (1i) se determine que continuar perforando presenta un peligro, incluyendo
peligros asociados a una presión anormalmente alta o derive en pérdidas excesivas de fluidos
de perforación; (iii) se encuentre una formación impenetrable que impida alcanzar la
profundidad planeada, o (iv) se encuentre con una formación geológica con presencia de
Hidrocarburos que deba ser protegida de acuerdo a las Mejores Prácticas de la Industria

“Partes” significa el Estado (por conducto de la CNH) y el Contratista,

“Pasivo Social” significa el conjunto de obligaciones derivadas de
afectaciones relacionadas con las actividades de Exploración y Extracción de Hidrocarburos
que el asignatario o contratista que estuviera a cargo del Área Contractual con anterioridad a
la Fecha Efectiva o a la terminación del Contrato, respectivamente, tenga documentadas
como prucedentes o se encuentren en proceso de atención en su sistema, programa o
mecanismo de atención a reclamaciones y/o de gestión social.

“Periodo” significa un Mes. en el entendido que cuando las Actividades
Petroleras se realicen en un periodo que no comprenda un Mes completo, el Período será el
número de Días que efectivamente operó el Contrato,

“Periodo Adicional de Exploración” significa el periodo de hasta dos (2)

Años Contractuales comenzando en la fecha de terminación del Periodo Inicial de
Exploración. que la CNH puede otorgar al Contratista para continuar llevando a cabo

actividades de Reconocimiento y Exploración Superficial, Exploración y Evaluación 4)
Área Contractual, de conformidad con lo establecido en la Cláusula 4.3 y la Normatividad”

Aplicable Y,

pl ÁREA CONTRACTUAL CS-05

Contrato No. CNH-R02-L03-CS-05/2017

“Período de Desarrollo” significa. en relación con cualquier Descubrimiento
Comercial, el período que inicia con la aprobación del Plan de Desarrollo relativo a dicho
Descubrimiento Comercial y que concluye con la terminación del presente Contrato por
cualquier motivo o por la rescisión administrativa o contractual.

“Período de Evaluación” tendrá el significado previsto en la Cláusula 5.2.

“Período de Exploración” significa el periodo concedido al Contratista para
realizar actividades de Reconocimiento y Exploración Superficial, Exploración y Evaluación
y gue se compone del Período Inicial de Exploración, del Período Adicional de Exploración
(de haberlo) y del Período de Evaluación (de haberlo).

“Periodo Inicial de Exploración” significa el período concedido al
Contratista para realizar las actividades de Reconocimiento y Exploración Superficial.
Exploración y Evaluación en términos de lo previsto en la Cláusula 4.2.

“Persona” significa cualquier persona física o moral de cualquier tipo,
incluyendo cualquier sociedad, asociación, fideicomiso, co-inversión, gobierno o cualquier
organismo o agencia perteneciente a éste,

“Petróleo” significa la mezcla de carburos de hidrógeno que existe en fase
líquida en los yacimientos y permanece así en condiciones originales de presión y
temperatura, y que puede incluir pequeñas cantidades de sustancias que no son carburos de
hidrógeno.

“Plan de Desarrollo” significa un documento indicativo aprobado por la
CNH, en el que el Contratista describe de manera secuencial, las Actividades Petroleras y
programas asociados a éstas, a desarrollar durante el Periodo de Desarrollo de conformidad
a la Normatividad Aplicable.

“Plan de Exploración” significa un documento indicativo aprobado por la
CNH, en el que el Contratista describe de manera secuencial, las Actividades Petroleras y
programas asociados a ¿stas a desarrollar durante el Periodo de Exploración de conformidad
a la Normatividad Aplicable.

“Plazo Adicional” significa cada una de las prórrogas otorgadas al plazo del
presente Contrato de conformidad con lo establecido en la Cláusula 3.2

“Pozo” ifica la perforación efectuada en el subsuelo para comunicar la
superficie con el yacimiento con barrenas de diferentes diámetros a diversas profundidades.
llamadas etapas de perforación, para la prospección o extracción de hidrocarburos del
yacimiento, se pueden clasificar dependiendo de su objetivo. ubicación. trayectoria o
función.

: al E r
“Precio Contractual” significa el valor monetario en Dólares que se asigne
por unidad de medida a cada Hidrocarburo conforme lo dispuesto en el Anexo 3. JS

Contrato No. CNH-RO2-L03-CS-05/2017

“Procedimientos de Contabilidad” significa los procedimientos de
contabilidad y de registro de Costos que se adjuntan al presente Contrato como Anexo 4,

“Producción Comercial Regular” significa la producción regular sostenida
de cualquier Campo con el objeto de hacer uso comercial de dicha producción.

“Programa de Evaluación” tendrá el significado previsto en las Cláusulas
5.1 y5.2.

“Programa Mínimo de Trabajo” significa las Unidades de Trabajo a que se
hace referencia en el Anexo 5, las cuales el Contratista deberá llevar a cabo durante el Periodo
Inicial de Exploración, en el entendido que el Programa Mínimo de Trabajo es solamente un
programa de trabajo mínimo y que el Contratista puede llevar a cabo actividades de
Reconocimiento y Exploración Superficial, Exploración y Evaluación adicionales durante el
Periodo de Exploración.

“Puntos de Medición” significa los lugares propuestos por el Contratista y
aprobados por la CNH, o en su easo determinados por la CNH, ya sea dentro o fuera del Área
Contractual, en los que se medirán, verificarán y entregarán los Hidrocarburos Netos según
lo establece el presente Contrato y la Normatividad Aplicable.

“Recolección” significa el acopio de los Hidrocarburos de cada Pozo del
yacimiento una vez que han sido extraídos del subsuelo, mediante un sistema de líneas de
descarga que van desde el cabezal de los Pozos hasta las primeras baterias de separación o,
en su caso, hasta los sistemas de transporte.

“Reconocimiento y Exploración Superficial” significa todos aquellos
estudios de Evaluación que se valen únicamente de actividades sobre la superficie del terreno
o del mar para considerar la posible existencia de Hidrocarburos en el Área Contractual,
incluyendo los trabajos para la adquisición, así como el procesamiento, reprocesamiento o
interpretación de información.

“Recuperación Avanzada” significa los procesos de recuperación secundaria
o terciaria consistentes con las Mejores Prácticas de la Industria para permitir una mayor
recuperación de Hidrocarburos en el Area de Desarrollo, incluyendo, sin limitar. el
incremento en la presión del yacimiento y/o reducción de la viscosidad de los Hidrocarburos.

“Regalia” significa la parte de la Contraprestación del Estado determinada en
función del Valor Contractual de los Hidrocarburos. según lo establecido en el Anexo 3.

“Reglas de Mercado” significa el principio de competencia bajo el cual las
partes involucradas en una transacción son independientes y participan en igualdad de
condiciones por interés propio.

“Reservas” significa el volumen de Hidrocarburos en el Subsuelo calculad;
a una fecha dada a condiciones atmosféricas que se estima será producido técnica [y

13 ÁREA CONTRACTUAL CS-05

Contrato No, CNH-RO2-L03-05-05/2017

económicamente bajo el régimen fiscal aplicable con cualquiera de los métodos y sistemas
de Extracción aplicables a la fecha de Evaluación.

“Secretaría de Hacienda” significa la Secretaria de Hacienda y Crédito
Público,

“Sistema de Administración” significa el conjunto integral de elementos
interrelacionados y documentados cuyo propósito es la prevención, control y mejora del
desempeño de una instalación o conjunto de ellas en materia de seguridad industrial,
seguridad operativa y de protección al medio ambiente en el sector hidrocarburos.

“Subcontrafistas” significa aquéllas Personas que lleven a cabo las
Actividades Petroleras a solicitud del Contratista, conforme a la Cláusula 19.2.

“Subproductos” significa aquellos elementos o componentes distintos a los
Hidrocarburos, tal como el azufre o cualquier otro mineral o sustancia contenidos en el
Petróleo o Gas Natural que a su vez puedan ser separados de los Hidrocarburos.

“Trimestre” significa el conjunto de tres (3) Meses consecutivos en los que
se divide el Año, siendo el final de cada Trimestre en los Meses de marzo, junio, septiembre
y diciembre respectivamente. Cuando las Actividades Petroleras se realicen en un periodo
que no comprenda un Trimestre completo, el Trimestre será el número de Días o Meses que
efectivamente operó el Contrato.

“Unidad de Trabajo” se refiere a la magnitud unitaria utilizada como
referencia para establecer y evaluar el cumplimiento de las actividades del Programa Mínimo
de Trabajo, el Incremento en el Programa Minimo y los compromisos adicionales adquiridos
para el Periodo de Exploración conformt a lo previsto en la Cláusula 4 y el Anexo 5

“Valor Contractual de los Condensados” significa el resultado de
multiplicar, en el Período que se trate: (1) el Precio Contractual de los Condensados, por (11)
el volumen de los Condensados medido en Barriles en los Puntos de Medición, determinado
conforme a lo previsto en el Anexo 3.

“Valor Contractual de los Hidrocarburos” significa la suma del Valor
Contractual del Petróleo, el Valor Contractual del Gas Natural y el Valor Contractual de los
Condensados. determinado conforme a lo previsto en el Anexo 3,

"Valor Contractual del Gas Natural” significa el resultado de multiplicar.
en el Periodo que se trate: (1) el Precio Contractual del Gas Natural, por (ii) el volumen
medido en millones de BTU de Gas Natural en los Puntos de Medición, determinado
conforme a lo previsto en el Anexo 3.

“Valor Contractual del Petróleo” significa el resultado de multiplicar, en el
Período que se trate: (1) el Precio Contractual del Petróleo. por (11) el valumen de Petróleo
medido en Barriles en los Puntos de Medición, determinado conforme a lo previsto ef e)
Anexo 3, P

/

14 ARLA CONTRACTUAL CS-05
Conirato No. CNH-R02-L03-CS-05/2017

1,2 — Singular y Plural.

Los términos definidos en la Cláusula 1.) podrán ser utilizados en el presente
Contrato tanto en singular como en plural.

13 Encabezados y Referencias.

Los encabezados de las Cláusulas del presente Contrato han sido insertados
únicamente por conveniencia y no afectarán en forma alguna la interpretación del mismo.
Toda referencia en el presente Contrato a “Cláusulas” o “Anexos” se entenderá como
referencia a las Cláusulas y Anexos del presente Contrato, salvo que se indique lo contrario.

CLÁUSULA 2.
OBJETO DEL CONTRATO

2.1 Modali Licencia.

El objeto del presente Contrato es la realización de las Actividades Petroleras
bajo la modalidad de contratación de licencia en virtud del cual se otorga al Contratista el
derecho de explorar y extraer a su exclusivo costo y riesgo los Hidrocarburos propiedad del
Estado en el Área Contractual, de conformidad con la Normatividad Aplicable, las Mejores
Prácticas de la Industria y los términos y condiciones del presente Contrato, El Contratista
tendrá derecho a la transmisión onerosa de los Hidrocarburos Producidos, siempre que,
conforme a los términos del Contrato, se encuentre al corriente en el pago de las
Contraprestaciones del Estado señaladas en la Cláusula 16.2.

El Contratista será el único responsable y cubrirá todos los Costos y provecrá
todo el personal, tecnología, Materiales y financiamiento necesarios para la realización de
las Actividades Petroleras. El Contratista tendrá el derecho exclusivo de conducir las
Actividades Petroleras en el Área Contractual) sujeto a lo establecido en el presente Contrato
y en la Normatividad Aplicable. La CNH no hace declaración ni garantia alguna de ningún
tipo respecto al Área Contractual y el Contratista reconoce que no ha recibido garantía alguna
por parte de ninguna Autoridad Gubernamental respecto a que: (i) en el Área Contractual
habrá Descubrimientos; (ii) de darse algún Descubrimiento, éste será considerado un
Descubrimiento Comercial, ni que (iii) recibirá Hidrocarburos en volúmenes suficientes para
cubrir los Costos en que incurra durante la realización de las Actividades Petroleras.

2.2 No Otorgamiento de Derechos de Propiedad.

Este Contrato no confiere al Contratista derecho de propiedad alguno sobre
los Hidrocarburos en el Subsuelo, los cuales son y permanecerán en todo momento propiedad
de la Nación. Asimismo, en ningún caso los recursos minerales distintos a Hidrocarburos
existentes en el Área Contractua) (sean o no descubiertos por el Contratista) serán propiedad /
del Contratista y éste no tendrá derecho en virtud del Contrato a explotar o utilizar dichos
recursos. En caso que durante la conducción de Actividades Petroleras el Contratistaf ¿4
descubra en el Área Contractual recursos minerales distintos a Hidrocarburos, deberá
notificarlo a la CNH dentro de los quince (15) Días siguientes de dicho descubrimiento. Nada

I5 ÁREA CONTRACTUAL CS-05

Contrato No. CNH-RO2-1.03-05-05/2017

de lo establecido en este Contrato limita el derecho de la Nación de conceder a un tercero
cualquier tipo de concesión, licencia, contrato o cualquier otro instrumento jurídico para la
explotación de los recursos minerales distintos a Hidrocarburos de conformidad con la
Normatividad Aplicable. El Contratista deberá dar acceso al Área Contractual a cualquier
Persona que reciba cualquier concesión, licencia o contrato para explotar o utilizar recursos
distintos a Hidrocarburos en el Area Contractual. en los términos previstos por la
Normatividad Aplicable.

23 Reporte Contable de Beneficios.

Sin perjuicio de lo establecido en la Cláusula 2.2, el Contratista podrá reportar
para efectos contables y financieros el presente Contrato y los beneficios esperados del
mismo en términos de la Normatividad Aplicable

CLAUSULA 3.
O DEL CONTRATO

ta

Vigencia.

Este Contrato entrará en vigor en la Fecha Efectiva. Sujeto a los demás
términos y condiciones del presente Contrato, la duración del presente Contrato será de
treinta (30) Años a partir de la Fecha Efectiva, en el entendido que continuarán vigentes las
disposiciones que por su naturaleza tengan que ser cumplidas después de la terminación del
presente Contrato, incluyendo, sin limitar, las relativas al Abandono y a la indemnización.

3.2 Prórroga.

A partir del quinto Año previo a la terminación del plazo del Contrato y
siempre que el Contratista esté al corriente de sus Obligaciones conforme al mismo, éste podrá
solicitar a la CNH hasta das (2) prórrogas del plazo del Contrato (“Plazos Adicionales”) para
una parte o la totalidad de las Áreas de Desarrollo de conformidad <on lo siguiente:

(a) Los Plazos Adicionales tendrán una duración de hasta cinco (5) Años
o hasta el límite económico de las Áreas de Desarrollo en caso que este último sea menor,

(b) El Contratista deberá presentar la solicitud cuando menos dieciocho
(18) Meses antes de la fecha de terminación del plazo original del presente Contrato o del
Plazo Adicional.

(c) Con las solicitudes de prórroga, el Contratista deberá entregar a la
CNH una propuesta de modificación a los Planes de Desarrollo que incluirá el proyecto del

Sistema de Administración y que considere el grado de madurez de los yacimientos.

(d) El Contratista deberá comprometerse a mantener la Producción
Comercial Regular durante cada Plazo Adicional, y

me Dr
16 ÁREA CONTRACTUAL CS-05

Contrato No. CNH-R02-L.03-CS-05/2017

La CNH revisará las solicitudes de prórroga y resolverá, si se aceptan o no las
propuestas de prórroga del Contratista y, en su caso, bajo qué condiciones técnicas y
económicas. En caso que la CNH autorice las prórrogas y el Contratista acepte las
condiciones técnicas y económicas de las mismas, las Partes modificarán por escrito los
términos del presente Contrato para reflejar tales condiciones.

33 Etapa de Transición de Arranque.

A partir de la Fecha Efectiva, iniciará una etapa con duración de hasta ciento
ochenta (180) Días en la cual se llevará a cabo la entrega del Área Contractual al Contratista
por parte de la CNA o de un tercero designado para tal efecto. Dicho plazo podrá extenderse
en una sola ocasión a solicitud del Contratista y previa autorización de la CNH hasta por
noventa (90) Días adicionales. Lo anterior se conducirá conforme a la Normatividad
Aplicable y a lo siguiente:

(a) Entrega de Información del Área Contractual. La CNH proporcionará
al Contratista la información que tenga disponible como referencia del Área Contractual a la
Fecha Efectiva respecto de los Pozos y Materiales, incluyendo el Inventario de Activos; las
autorizaciones ambientales. de seguridad industrial y seguridad operativa; el Estudio de
Impacto Social que hubiere elaborado la Secretaria de Energía, y la información relativa a
Pasivos Sociales.

(b) Pozos y líneas de descarga. El Contratista estará obligado a
documentar la existencia y estado de integridad de los Pozos y lineas de descarga y a
presentar dicha documentación a la CNH junto con un estudio de viabilidad técnica y
económica para el proyecto, mismo que servirá al Contratista como soporte para determinar
su utilidad. Serán considerados útiles para las Actividades Petroleras todos los Pozos y lineas
de descarga existentes dentro del Área Contractual hasta que sean determinados como no
útiles conforme a este inciso (b), así como aquellos que, en su caso, se documenten después
de esta Etapa de Transición de Arranque. Los Pozos y líneas de descarga determinados como
no útiles por e) Contratista no podrán ser operados por el mismo durante el periodo previo a
su Abandono.

(c) Abandono. La CNH en coordinación con la Secretaría de Energía y
con asistencia técnica de la Agencia vigilará, en términos de la Normatividad Aplicable, que
el contratista o asignatario que estuviera a cargo del Área Contractual con anterioridad a la
Fecha Efectiva lleve a cabo las actividades de Abandono de Pozos y lineas de descarga que
no sean útiles para las Actividades Petroleras.

(d) Evaluación de Impacto Social. El Contratista deberá presentar la
Evaluación de Impacto Social, que deberá elaborarse conforme a lo previsto en la
Normatividad Aplicable.

El resarcimiento del Pasivo Social será obligación del contratista o asignatarí
que estuviera a cargo del Área Contractual con anterioridad a la Fecha Efectiva, lo cual S
deberá establecerse en un acta de entrega recepción, la cual formará parte de la informació)

17 ÁREA CONTRACTUAL CS-05
Contrato No. CNH-R02-1,03-0S-05/2017

que sea proporcionada al Contratista, de conformidad con el inciso (a) de la presente Cláusula
3,3,

(e) Ocupación Superficial. El Contratista deberá iniciar las negociaciones
para el uso, goce, afectación o, en su caso. adquisición de los terrenos, bienes o derechos
necesarios para llevar a cabo las Actividades Petroleras de conformidad con la Normatividad
Aplicable.

(6) Línea Base Ambiental. El Contratista deberá iniciar los estudios que
permitan establecer la Línea Base Ambiental de acuerda con los requerimientos que defina
la Agencia al Contratista previo al inicio de las Actividades Petroleras, con la finalidad de
identificar los Daños Preexistentes.

(2) Daños Preexistentes. Se reconocerán como Daños Preexistentes
aquéllos que hayan sido identificados por el Contratista en la Línea Base Ambiental de
conformidad con el inciso (2) de esta Cláusula 3.3 y que hayan sido determinados como tales
por la CNH y la Agencia de conformidad a la Cláusula 14.4. La CNH con asistencia técnica
de la Agencia vigilará, en términos de la Normatividad Aplicable, que el contratista o
asignatario que estuviera a cargo del Área Contractual con anterioridad a la Fecha Efectiva
asuma la responsabilidad y los gastos relacionadas con los Daños Preexistentes.

(h) Responsabilidad del Contratista. El Contratista asumirá total
responsabilidad sobre el Area Contractual, sobre todos los Pozos y líneas de descarga útiles
para las Actividades Petroleras. excluyendo los Pasivos Sociales y Daños Preexistentes
determinados de conformidad con lo previsto en la Cláusula 14.4 de este Contrato y en la
Normatividad Aplicable, Sin perjuicio de lo anterior, el Contratista será responsable de
cualquier daño que cause a los Pozos y Materiales. asi como a los materiales que se
encuentren dentro del Área Contractual, y a los Pozos y líneas de descarga declarados no
utiles hasta su Abandono conforme al inciso (c) de la presente Cláusula, y Daños Ambientales
ocasionadas durante la realización de las Actividades Petroleras.

La CNH tendrá la facultad de acompañar al Contratista durante la Etapa de
Transición de Arranque directamente o a través del tercero designado a efecto de revisar y
validar que las actividades llevadas a cabo durante la misma sean realizadas de acuerdo con
las Mejores Prácticas de la Industria y de conformidad con la Normatividad Aplicable

34 Renuncia del Contratista.

Sin perjuicio de Jo previsto por la Cláusula 18, el Contratista podrá en
cualquier momento renunciar a la totalidad ú una(s) parteís) del Área Contractual. y con ello
dar por terminado este Contrato en relación con lats) parteís) del Área Contractual en
cuestión, mediante la entrega a la CNH de una notificación irrevocable par escrito con por lo
menos tres (3) Meses de anticipación a la fecha efectiva de dicha renuncia. Dicha renuncia
no afectará las obligaciones del Contratista relacionadas con: (1) la terminación del Programa
Minimo de Trabajo, el Incremento en el Programa Mínimo y los compromisos mínimos para
el Periodo Adicional de Exploración (dc haberlo) o en su caso. el pago de las penas

18 ÁREA CONTRACTUAL 05-05

Contrato No. CNH-R02-L03-CS-05/2017

convencionales correspondientes de conformidad con la Cláusula 4; (ii) el Abandono y la
entrega del área de acuerdo con lo establecido en la Cláusula 18, y (iii) la renuncia y
devolución del Área Contractual de acuerdo con lo establecido en la Cláusula 7. En caso de
la terminación anticipada del presente Contrato por parte del Contratista conforme a esta
Cláusula 3.4, éste no tendrá derecho a recibir indemnización alguna.

CLÁUSULA 4.
EXPLORACIÓN

4.1 Plan de Exploración.

Dentro de los ciento ochenta (180) Dias siguientes a la Fecha Efectiva, el
Contratista deberá presentar a la CNH para su aprobación el Plan de Exploración. Dicho
plazo podrá modificarse en una sola ocasión a solicitud del Contralista y previa autorización
de la CNH hasta por noventa (90) Días adicionales. El Plan de Exploración deberá
contemplar, por lo menos, la realización de todas las actividades previstas para el Período de
Exploración e incluirá la solicitud de Autorización del Sistema de Administración a
implementar ingresada a la Agencia.

La CNH resolverá sobre la propuesta de Plan de Exploración en un plazo que
no excederá los ciento veinte (120) Días a partir de que reciba la información necesaria en
los términos de la Normatividad Aplicable. En caso que la CNH no emita una resolución
dentro del plazo establecido, ésta se entenderá en sentido favorable.

Sin menoscabo de la facultad de aprobar el Plan de Exploración dentro del
plazo previsto en esta Cláusula 4.1, la CNH podrá emitir observaciones relativas a dicho Plan
de Exploración, cuando éste: (1) no se elabore de conformidad con las Mejores Prácticas de
la Industria para la evaluación del potencial de Hidrocarburos, incluyendo estándares en
seguridad industrial, seguridad operativa, protección ambiental y de salud en el trabajo, o (11)
no prevea la incorporación de Reservas ni la delimitación del área correspondiente a la
Exploración dentro del Área Contractual. El Contratista será quien proponga las soluciones
operativas y los ajustes correspondientes al Plan de Exploración para atender las
observaciones de la CNH. La CNH y el Contratista podrán celebrar audiencias O
comparecencias para aclarar de buena fe cualquier diferencia técnica que exista al respecto
de las observaciones al Plan de Exploración, de conformidad con las Mejores Prácticas de la
Industria y la Normatividad Aplicable.

4.2 Período Inicial de Exploración.

El Período Inicial de Exploración tendrá una duración de hasta dos (2) Años
a partir de la aprobación del Plan de Exploración. El Contratista estará obligado a concluir,
al menos el Programa Minimo de Trabajo durante el Período Inicial de Exploración. El
Contratista podrá llevar a cabo en el Periodo [nicial de Exploración la totalidad o una parte
de las Actividades Petroleras contempladas en el Incremento en el Programa Mínimo, o eng!
su caso, realizarlas en el Período Adicional de Exploración. Asimismo, podrá llevar a cab
Unidades de Trabajo adicionales en términos del Plan de Exploración, mismas que será?”

19 ÁREA CONTRACTUAL CS-05

Contrato Ná. CNH-R02-L03-05-03/20)7

acreditadas en caso que la CNH otorgue el Período Adicional de Exploración de contormidad
con lo previsto en la Cláusula 4.3.

El Contratista podrá solicitar a la CNH, mediante notificación por escrito
realizada cuando menos sesenta (60) Dias previos a la terminación del Período Inicial de
Exploración. la prórroga de este período a fin de concluir actividades en proceso
contempladas en el Plan de Exploración que por razones no imputables al Contratista sean
de imposible conclusión dentro del periodo a que se refiere esta Cláusula 4.2. La CNH
aprobará la prórroga en términos de la Normatividad Aplicable

43 Período Adicional de Exploración.

Sujeto a lo establecido en esta Cláusula 4.3, el Contratista podrá solicitar a la
CNH. mediante notificación por escrito realizada con cuando menos sesenta (60) Dias
previos a la terminación del Periodo Inicial de Exploración, la ampliación del Período de
Exploración por hasta dos (2) Años adicionales (el “Período Adicional de Exploración”). El
Contratista solamente podrá solicitar dicha ampliación en caso que: (1) haya cumplido con el
Programa Mínimo de Trabajo durante el Periodo Inicial de Exploración: (11) se comprometa
a cumplir con el Incremento en el Programa Minimo no realizado durante el Periodo Inicial
de Exploración. y (tii) se comprometa a ejecutar las Unidades de Trabajo equivalentes a un
(1) Pozo exploratorio durante el Período Adicional de Exploración de conformidad con el
Anexo 5. La CNH aprobará dicha ampliación en caso que se cumplan las tres (3) condiciones
antes mencionadas, siempre que el Contratista se encuentre al corriente con todas las demás
obligaciones con forme al presente Contrato y cundicionado a que la CNH reciba la Garaná,
del Período Adicional dentro de los siguientes diez (10) Dias Hábiles a que la CNH apruebe
la ampliación.

El Contratista podrá solicitar a la CNH, mediante notificación por escrito
realizada cuando menos sesenta (60) Dias previos a la terminación del Período Adicional de
Exploración, la prórroga de este periodo a fin de concluir actividades en proceso
contempladas en el Plan de Exploración que por razones no imputables al Contratista scan
de imposible conclusión dentro del puriodo a que se refiere esta Cláusula 4.3. La CNH
aprobará la prórroga en términos de la Normatividad Aplicable.

En caso que durante el Período Inicial de Exploración, el Contratista realice
Unidades de Trabajo adicionales a las que se comprometió de conformidad con la Cláusula
4.2, el Contratista podrá solicitar la acreditación de dichas Unidades de Trabajo para el
Periodo Adicional de Exploración. Dicha solicitud deberá incluirse en Ja solicitud de
ampliación del Período de Exploración, conforme a lo previsto en esta Cláusula 4.3.

4.4 Actualización del Plan de Exploración. p

El Contratista deberá desarrollar las actividades de Exploración de Y
conformidad con el Plan de Exploración aprobado. De considerarlo necesario, el Contratista (
podrá someter a aprobación de la CNH modificaciones al Plan de Exploración. La CNH
podrá consultar a la Agencia y a la Secretaría de Economía, en el ámbito de sus atribuciones ,
sobre la propuesta de modificación y resolverá en un plazo que no excederá los ciento veinte Ke /

20 ÁREA CONTRACTUAL CS-05

Contrato No, CNH-R02-L03-CS-05/2017

(120) Días a partir de que reciba la información necesaria en términos de la Normatividad
Aplicable.

4,5 Retraso en la Presentación del Plan de Exploración.

En caso que el Contratista presente para la aprobación de la CNH el Plan de
Exploración una vez transcurrido el plazo establecido para su presentación, el Contratista
deberá pagar al Fondo una pena convencional equivalente a diez mil (10,000) Dólares por
Día de retraso.

4.6 Incumplimiento de los Compromisos de Trabajo.

En caso de incumplimiento de los compromisos de trabajo establecidos de
conformidad con las Cláusulas 4.2 y 4.3 el Contratista deberá pagar al Fondo como pena
convencional:

(a) El monto necesario para llevar a cabo las Unidades de Trabajo no
ejecutadas del Programa Minimo de Trabajo al término del Periodo Inicial de Exploración,
así como las Unidades de Trabajo no ejecutadas del Incremento en el Programa Mínimo en
caso que al Contratista no se le haya otorgado el Período Adicional de Exploración al término
de dicho periodo, de conformidad con lo establecido en esta Cláusula 4, calculado de
conformidad con lo establecido en la Cláusula 17,1 (a) y en el Anexo 5, hasta por el monto
de la Garantía de Cumplimiento [nicial,

(b) El monto necesario para llevar a cabo las Unidades de Trabajo que el
Contratista se comprometió a realizar durante el Período Adicional de Exploración conforme
a la Cláusula 4.3 y que no haya llevado a cabo al término de dicho período calculado de
conformidad con lo establecido en la Cláusula 17.1 (c) y en el Anexo 5, hasta por el monto
de la Garantia del Período Adicional.

(c) En caso que el Contratista renuncie a la totalidad del Área Contractual
conforme a la Cláusula 3.4, se considerará que la fecha de la renuncia corresponderá al
término del Período Inicial de Exploración o del Período Adiciona) de Exploración, según
sea el caso, y se aplicarán las penas convencionales que correspondan conforme a los incisos
(a) y (b) de esta Cláusula 4.6.

(d) La CNH podrá hacer efectiva la Garantía de Cumplimiento en los
montos de las penas convencionales que correspondan en caso que el Contratista no pague al
Fondo dichos valores dentro de los quince (15) Días siguientes a la terminación del Período
inicial de Exploración o del Periodo Adicional de Exploración, según sea el caso

Sin perjuicio de lo establecido en el presente Contrato, una vez que el
Contratista realice el pago de los montos descritos en los incisos (a) y (b), o en el caso que
se haga efectiva la Garantía de Cumplimiento de conformidad con el inciso (d) de esta
Cláusula 4.6, se considerará que el Contratista ha subsanado el incumplimiento del Programa,
Minimo de Trabajo, del Incremento en el Programa Mínimo o de los compromiso:
adicionales que se adquirieron para el Período Adicional de Exploración.

21 ÁREA CONTRACTUAL CS-05

Contrato No. UNH-RO2-L03-05-)5/20047

4.7 Pruebas de Formación.

El Contratista remitirá a la CNFl toda la información relevante y los estudios
técnicos relativos a cualquier prueba de formación, incluyendo aquellos datos que surjan
directamente de la misma en los plazos establecidos. en la Normatividad Aplicable.

4.8 Noti

ación de Descubrimiento.

El Contratista tendrá la obligación de dar aviso a la CNH sobre cualquier
Descubrimiento que se confirme, previo a la notificación a cualquier tercero. Dentro de los
treinta (30) Dias siguientes a que se confirme cualquier Descubrimiento. el Contratista deberá
notificar a la CNH y remitir: (1) toda la Información Técnica disponible relacionada con el
Descubrimiento incluyendo los detalles de la calidad, Flujo y formaciones geológicas; (11) un
reporte analizando dicha información y estableciendo los detalles acerca de un posible
programa de prueba de Pozos, y (iii) sus criterios preliminares sobre la conveniencia de
realizar actividades de Evaluación de dicho Descubrimiento, de conformidad con la
Normatividad Aplicable

El plazo para la presentación del Programa de Evaluación iniciará a partir de
la notificación del Descubrimiento de conformidad con lo establecido en la Cláusula 5.1.

CLAUSULA 5.

5.1 Evaluación.

En caso de un Descubrimiento dentro del Periodo de Exploración, el
Contratista presentará para la aprobación de la CNH el programa de actividades de
Evaluación de dicho Descubrimiento (el “Programa de Evaluación”). en un plazo de hasta
noventa (90) Días contados a partir de la notificación del Descubrimiento, en cuyo caso
aplicarán las disposiciones de la Cláusula 5.2,

5.2 Programa de Evaluación.

El Programa de Evaluación presentado conforme a la previsto en la Cláusula
5.1 y la Normatividad Aplicable deberá establecer cl contenido de las actividades de
Evaluación con una duración de hasta veinticuatro (24) Meses contados a partir de la
aprobación de dicha programa (el “Periodo de Evaluación”). salvo en el caso de un
Descubrimiento de Gas Natural No Asociado, cuya duración estará sujeta a lo previsto en la
Cláusula 5.3. El Programa de Evaluación del Descubrimiento deberá cubrir la exten

completa de la estructura en la que se realizá e] Descubrimiento (el “Área de Evaluación”).
y elaborarse conforme a la Normatividad Aplicable. con un alcance suficiente para
determinar si el Descubrimiento puede ser considerado un Descubrimiento Comercial. El
Programa de t:valuación podrá contemplar la reevaluación de cualquier Descubrimighlo

22 ÁRLA CONTRACTUAL CS-05
Cantato No. ONV-RIO-103-08-43/2017

El Contratista podrá solicitar a la CNH. mediante notificación por escrito
realizada cuando menos sesenta (60) Días previos a la terminación del Período de
Evaluación, la prórroga de este período 1 fin de concluir actividades en proceso contempladas
enel Programa de Evaluación que por razones no imputables al Contratista sean de imposible
conclusión dentro del período a que se refiere esta Cláusula 5.2. La CNH aprobará la prórroga
en términos de la Normatividad Aplicable.

La CNH resolverá sobre la propuesta del Programa de Evaluación en un plazo
que no excederá los sesenta (60) Dias a partir de que reciba la información necesaria en los
términos de la Normatividad Aplicable.

En caso que la CNH niegue la aprobación del Programa de Evaluación
propuesto. la CNH fundará y molivará su resolución.

53 Descubrimiento de Gas Natural No Asociado.

El Periodo de Evaluación para un Descubrimiento de Gus Natural No
Asociado tendrá una duración de hasta treinta y seis (36) Meses, previa aprobación de la
CNH.

5.4 Hidrocarburos Extraídos Durante Pruebas.

El Contratista deberá hacer uso comercial o aprovechar, de conformidad con
la Normatividad Aplicable, los Hidrocarburos obtenidos durante cualquier prueba realizada
para determinar las características del yacimiento y los caudales de producción. [.u anterior
sin perjuicio del pago de Contraprestaciones correspondientes a dichos Hidrocarburos de
conformidad con lo establecido en el Anexo 3.

5.5 — Informe de Evaluación.

A más tardar treinta (30) Días contados a partir de la terminación del Periodo
de Evaluación para cualquier Descubrimiento, el Contratista deberá entregar a la CNH un
informe de todas las actividades de Evaluación llevadas a cabo duramie dicho Período de
Evaluación. de conformidad con la Normatividad Aplicable.

El plazo para la declaración de un Descubrimiento Comercial iniciará a partir
de la terminación de cualquier Periodo de Evaluación, de conformidad con la Cláusula 6.1.

CLAUSULA 6.
DESARROLLO

6.1 Descubrimiento Comercial.

Durante el Período de Evaluación y hasta sesenta (60) Días después de la
terminación de dicho periodo, el Contratista deberá informar a la CNH si considera que el
Descubrimiento es un Descubrimiento Comercial, en cuyo caso el Contratista deber)
presentar el Plan de Desarrollo para dicho Descubrimiento Comercial, de conformidad cofr

23 ÁREA CONTRACTUAL CS-05

N

Y
Contrato No, CNH-R02-L3-C5-05/2017

lo previsto en la Cláusula 6.2, sin perjuicio de que el Contratista deberá continuar realizando
actividades de Reconocimiento y Exploración Superficial. Exploración y Evaluación
conforme al Plan de Exploración un el resto del Arca Contractual hasta la terminación del
Periodo de Exploración o la conclusión del Programa Mánimo de Trabajo, el Incremento en
el Programa Minirno o los compromisos de trabajo adquiridos para el Periodo Adiciona! de
Exploración, La declaración de un Descubrimiento Comercial deberá incluir la delimitación
y taracteristicas del Área de Desarrollo, la cual deberá contar con la aprobación de la (NH.

El plazo para la presentación del Plan de Desarrollo iniciará a partir de la
declaración de cualquier Descubrimiento Comercial.

6.2 Plan de Desarrollo.

Dentro de los ciento veinte (120) Días siguientes a la declaración de un
Descubrimiento Comercial, el Contratista deberá presentar a la CNH para su aprobación el
Plan de Desarrollo correspondiente. El Plan de Desarrollo deberá: (1) contemplar la totalidad
del Area de Desarrollo: (1) prever la utilización de métodos y procesos adecuados para
obtener el máximo factor de recuperación final de las Reservas de conformidad con las
Mejores Prácticas de la Industria; (+11) contar con el programa de aprovechamiento de Gas
Natural correspondiente y los mecanismos de mecdlición de la producción de Hidrocarburos,
y t1v) elaborarse de conformidad con la Normatividad Aplicable. La CNH otorgará o negará
su aprobación a la propuesta de Plan de Desarrollo en un plazo que no excederá los ciento
veinte (120) Días a partir de que reciba la inforrmación necesaria en los términos de la
Normatividad Aplicable. En caso que la CNH no emita una resolución dentro del plazo
establecido. ésta se entenderá en sentido favorable.

6.3 Observaciones al Plan de Desarrollo por Parte de CNH.

Sin menoscabo de la facultad de aprobar el Plan de Desarrollo por parte de la
CNH en el plazo establecido en la Cláusula 6.2. la CNH podrá emitir observaciones a
cualquier Plan de Desarrollo presentado por el Contraiisia, cuando determine que: (1) se
modifican los sistemas de medición ym los Puntos de Medición: (ii) se modifican los
programas de aprovechamiento de tias Natural: las Reservas de Hidrocarburos en el
Área de Desarrollo se explotarian a sasas excesivas o insuficientes; (iv) ocurriría una pérdida
excesiva de presión en el yacimiento 6 mo se alcanzaría la distancia Óptima de separación
entre los Pozos: (v) el proyecto del Plan de Desarrollo no sea consistente con las Mejores
Prácticas de la Industria, incluyendo estándares en seguridad industrial, seguridad operativa,
protección ambiental y de salud en el trabajo: (vi) el proyecto del Plan de Desarrollo no
incluya un programa de cumplimiento del porcentaje de contenido nacional, así como un
programa de transferencia de tecnologia: (vii) el proyecto del Plan de Desarrollo incumpla
con cualquier disposición de este Contrato; (viii) se incumpliría con fa Normatividad
Aplicable, incluyendo estándares en seguridad industrial, seguridad operativa, protección
ambiental y de salud en el trabajo; (ix) se asumiria un nivel de riesgo operativo y ambiental
que no sea aceptable conforme a la Normatividad Aplicable: (x) el Sistema de
Administración no es efectivo para administrar los riesgos dentro de niveles aceptables mo

se aplica. o (xi) se incumpliría con el Sistema de Administración o se causaría un impacto

adverso sobre el medio ambiente.

24 ÁREA CONTRACTUAL CS-D5
Contrato No. CNH-R02-L03-CS-05:2017

El Contratista será quien proponga las soluciones operativas y los ajustes
correspondientes al Plan de Desarrollo para atender las observaciones de la CNH, en el plazo
que para tal efecto indique. La CNH y el Contratista podrán celebrar audiencias O
comparecencias para aclarar de buena fe cualquier diferencia técnica que exista al respecto
de las observaciones al Plan de Desarrollo, de conformidad con las Mejores Prácticas de la
Industria y la Normatividad Aplicabte. La CNH podrá consultar a la Agencia y a la Secretaria
de Economia, en el ámbito de sus respectivas alribuciones.

6.4 Actualización del Plan de Desarrollo.

El Contratista deberá desarrollar el Descubrimiento Comercial de acuerdo con
el Plan de Desarrollo aprobado. El Contratista podrá proponer modificaciones al Plan de
Desarrollo, en términos de lo previsto en la Normatividad Aplicable y sujeto ala aprobación
de la CNH. La CNH podrá consultar a la Agencia y a la Secretaría de Economía, en el ámbito
de sus atribuciones y resolverá sobre la propuesta de modificación en un plazo que no
excederá los ciento veinte (120) Días a partir de que reciba la información necesaria en los
términos de la Normatividad Aplicable.

6.5 Actividades de Exploración Adicionales.

Finalizados los Períodos de Evaluación, una vez que se lleve a cabo la
reducción y la devolución del área a la que se refiere el inciso (d) de la Cláusula 7.1 y en el
supuesto de que el Contratista determine la posibilidad de que existen Hidrocarburos en una
estructura del subsuelo o cierre estratigráfico en el Área Contractual remanente, el Contratista
deberá dar aviso a la CNH y presentar para su aprobación un nuevo Plan de Exploración con
el propósito de llevar a cabo las Actividades Petroleras que considere convenientes en dicha
estructura del subsuelo o cierre estratigráfico. Lo anterior de conformidad con lo establecido
en este Contrato y en la Normatividad Aplicable,

- CLÁUSULA 7, ]
REDUCCIÓN Y DEVOLUCIÓN DEL ÁREA

7.1 Reglas de Reducción y Devolución.

El Contratista deberá renunciar y devolver el Área Contractual conforme a lo
establecido a continuación:

(a) Si al Contratista no se le concedió el Periodo Adicional de
Exploración, al finalizar el Período Inicial de Exploración el Contratista deberá devolver el
cien por ciento (100%) del Área Contractual que no esté contemplada en un Programa de
Evaluación o en un Plan de Desarrollo aprobado por la CNH.

(b) Si al Contratista se le concedió el Periodo Adicional de Exploración
mediante el compromiso de realizar las Unidades de Trabajo equivalentes a un (1) Pozo,
exploratorio de conformidad con el Anexo 5, y realizó las | nidades de Trabajo equivalente
a un (1) Pozo exploratorio durante el Período Inicial de Exploración, deberá renunciar

25 ARFA CONTRACTUAL CS05

Contuto No. CNH-R02-L.03-0S-05/2017

devolver el cincuenta por ciento (50%) del Área Contractual que no esté contemplada en un
Programa de Exaluación o en un Plan de Desarrollo aprobado por la CNH al finalizar el
Periodo Inicial de Exploración.

(c) Si al Contratista se le concedió el Periodo Adicional de Exploración
mediante el compromiso de realizar las Unidades de Trabajo equivalentes a un (1) Pozo
exploratorio de conformidad con el Anexo 5. y realizó al menos las Unidades de Trabajo
equivalentes a dos (2) Pozos exploratorios durante el Período Inicial de Exploración, no
deberá devolver porcentaje alguno del Área Contractual al finalizar dicho Periodo Inicial de
Exploración.

(d) Al finalizar el Período Adicional de Exploración. el Contratista deberá
renunciar y devolver el cien por ciento (100%) del Área Contractual que no 2stó contemplada
en un Programa de Evaluación o en un Plan de Desarrollo aprobado por la CNH.

(e) Al finalizar el o los Periodos de l: valuación correspondientes, el
Contratista deberá renunciar y devolver el cien porciento 1 100%) de las Areas de Evaluación
de que se trate si: (1) conforme a los plazos previstos en el presente Contrato, no declara un
Descubrimiento Comercial: o si: (11) habiendo declarado el Descubrimiento Comercial no
presentara un Plan de Desarrollo para aprobación de la CNH, o (111) habiéndolo presentado
no sea aprobado por la CNH conforme a la Normatividad Aplicable:

(0) En caso que se otorgue una prórroga a la vigencia del presente Contrato
el Contratista, a solicitud de la CNH, deberá renunciar y devolver el cien por ciento (100%)
de las estructuras del subsuelo o cierres estratigráficos que no sean parte del Plan de
Desarrollo que se modifique de conformidad con lo establecido en la Cláusula 3,2, y

(8) Al darse por terminado el presente Contrato por cualquier motivo, o en
enso que la CNH rescinda el presente Contrato, el Contratista deberá devolver el cien por
ciento (100%) del Área Contractual, incluyendo cualquier Área de Evaluación y Área de
Desarrollo.
7.2

2 No Disminución de Otras Obligacion

0 TSDUBucion Ce Viras VIUSAcOBES.

Lo previsto en esta Cláusula 7 no se entenderá como una disminución de las
obligaciones del Contratista de cumplir con los compromisos de trabajo para el Periodo de
Exploración o con sus obligaciones respecto a las actividades de Abandono y demás previstas
en este Contrato.

7.3 Disminución del Porcentaje de Reducción y Devolución.

En el caso excepcional de la notificación de un Descubrimiento Sub-salino. el
Contratista pudrá someter a la aprobación de la CNH, hasta con sesenta (60) Dias previos a
la terminución del Período Inicial de Exploración o del Período Adicional de Exploración,
según corresponda, una disminución del porcentaje mencionado en la Cláusula 7.1 (h) o do,

Dicha solicitud deberá estar acompañada de un programa de trabajo y compromis¿ de,

26 AREA CONTRACTUAL US-05

Contrato No. CNH-R02-L03-CS-052017

inversión adicional debidamente garantizado que justifique la retención del área donde se
localizó dicho Descubrimiento Sub-salino.

CLAUSULA 8.
ACTIVIDADES DE PRODUCCIÓN

8.1 Perfil de Producción.

A partir del Año en que se prevea el inicio de la Producción Comercial
Regular, el Contratista incluirá en sus programas de trabajo un pronóstico de producción de
conformidad con la Normatividad Aplicable. Los programas de trabajo deberán contemplar
la producción de Hidrocarburos a la tasa óptima de conformidad con las Mejores Prácticas
de la Industria.

8.2 Instalaci

El Contratista estará obligado a realizar todas las actividades de construcción,
instalación, reparación y reacondicionamiento de los Pozos. Instalaciones de Recolección y
cualesquiera otras instalaciones necesarias para las actividades de producción de
conformidad con el Sistema de Administración. El Contratista mantendrá todos los
Materiales utilizados en las Actividades Petroleras en buen estado de funcionamiento de
acuerdo con el Sistema de Administración, las Mejores Prácticas de la Industria y las
recomendaciones de los fabricantes de los Materiales.

CLÁUSULA 9.
FICACIÓN

9.1 Procedimiento de Unificación.

El Contratista deberá dar aviso a la Secretaría de Energía y a la CNH en un
plazo que no excederá los sesenta (60) Días Hábiles posteriores a haber reunido los elementos
suficientes que permitan inferir la existencia de un yacimiento compartido. Dicho aviso
deberá contener por lo menos: (i) el análisis técnico sustentado que determine la posible
existencia del yacimiento compartido; (ii) las caracteristicas generales de dicho yacimiento
compartido; (iii) los estudios geológicos, geofísicos y demás utilizados para determinar la
posible existencia de dicho yacimiento compartido, incluyendo, en su caso, la información
obtenida de la perforación de Pozos mediante los cuales se determinó que el yacimiento de
que se trate excede los límites del Área Contractual; (iv) una propuesta de programa de
trabajo para las Actividades Petroleras previas al acuerdo de unificación entre el Contrafista
y el(los) tercero(s) involucrado(s), y (v) la información adicional que el Contratista considere L
necesaria

C

Una vez recibido el aviso se llevará a cabo lo siguiente:

27 ÁREA CONTRACTUAL 08:05

bl
Contrato No. CNIJ-R02-03-05-092017

(a) La CNH remitirá a la Secretaría de Energía en un plazo no mayor a
cuarenta y cinc (35) Días Hábiles contados £ partir de la recepción de la información
correspondiente, el dictamen técnico sobre la posible existencia del yacimiento compartido.

(b) Una vez recibida la información referida en el inciso (a) anterior, la
Secretaría de Energía contará con hasta diez (10) Días Hábiles para enviar a la Secretaría de
Hacienda el dictamen que al efecto clabore la CNH, y demás información que considere
Necesaria a efecto que esta última emita su opinión respecto de la unificación en un plazo que
no exceda los treinta (30) Días Hábiles.

(9) Una vez recibida la opinión de la Secretaria de Hacienda, la Secretaría
de Eneruía contará con hasta treinta (30) Días Hábiles para instruir al Contratista la
unificación del yacimiento compartido y solicitará al Contratista ta información referida en
la Normatividad Aplicable relativa al acuerdo de unificación. El Contratista contará con hasta
ciento veinte (120) Dias Hábiles para remitir dicha información

(d) En caso que el Contratista mo remita a la Secretaria de Energia la
información referida en el inciso (c) anterior y demás que s«= prevea em la Normatividad
Aplicable, la Secretaría de Energía determinará los términos y condiciones bajo los cuales se
llevará a cabo la unificación. Lo anterior, durante el siguieme Año. tentado a partir de que
concluya el plazo referido en el inciso (c) anterior,

Con base en el acuerdo de unificación y en la propuesta de participación en
las Actividades Petroleras previas ul acuerdo de unificación, según corresponda, la CNH
podrá aprobar al operador designado para la realización de actividades de Exploración y
Extracción en el área del yacimiento compartido, de forma tal que las Unidades d: Trabajo
correspondientes al yacimiento unificado puedan distribuirse entre las partes conforme a la
participación establecida en el acuerdo de unificación. Asimismo. las actividades
desarrolladas para la determinación de la existencia de un yacimiento compartido serán
consideradas para acreditar el cumplimiento del Programa Mínimo de Trabajo, el Incremento
en el Programa Mínimo o los compromisos de trabajo adquiridos para el Perívdo Adicional
de Exploración.

9.2 Unificación sin Contratista o Asignatario Contiguo.

De conformidad con lo previsto en la Cláusula 9.1 y en el supuesto que el
yacimiento se localice parcialmente en un área en la que no se encuentre vigente una
asignación o un contrato para la Exploración y Extracción. el Contratista deberá notificar a
la CNH los estudios geológicos, genfísicos y demás utilizados para determinar la existencia
de dicha yacimiento campartido, incluyendo, en su caso, la información obtenida de la
perforación de Pozos mediante los cuales su determinó que el yacimiento de que se trate
excede los límites del Área Contractual. El Contratista podrá continuar con los trabajos
dentro del Área Contractual mismos que deberán estar considerados en los Planes de
Exploración y los Planes de Desarrollo aprobados por la CNMH. Por su parte, la Secretaría de
Energía determinará el instrumento jurídico que servirá de base para llevar a cabo Jas
Actividades Petroleras en el área en la que no se encuentre vigente una asignación 0 contfalo /
para la Exploración y Extracción. Sin perjuicio de lo anterior, el Contratista podrá someter al

28 ÁREA CONTRACTUAL CS-05
Contrato No. CNH-R02-L03-CS-05/2017

consideración de la Secretaría de Energía las áreas en las que se extiendan los yacimientos
compartidos, de conformidad con lo establecido en el artículo 29, fracción 1 de la Ley de
Hidrocarburos. Dicha propuesta no será vinculante, ni otorgará derechos preferenciales en
relación con la adjudicación de los contratos para la Exploración y Extracción que resulten.

CLAUSULA 10.
AVANCE DE LAS ACTIVIDADES PETROLERAS

10.1 Perforación de Pozos.

Antes de iniciar la perforación de cualquier Pozo, el Contratista deberá obtener
los permisos y autorizaciones que correspondan conforme a la Normatividad Aplicable. Una
vez recibida la autorización para la perforación de cualquier Pozo, el Contratista estará
obligado a cumplir con los términos y condiciones de la autorización y dentro de las
especificaciones técnicas requeridas en el Plan de Exploración, Programa de Evaluación o
Plan de Desarrollo, excepto si existen Obstáculos a la Continuación de la Perforación.

10.2. Reportes de Perforación y Geofísicos.

Durante la perforación de cualquier Pozo y hasta la terminación de las
actividades de perforación, el Contratista enviará a la CNH los reportes de perforación que
requiera la Normatividad Aplicable. El Contratista deberá mantener un registro digital, en
original y reproducible con buena calidad, de toda la información geológica y geofísica
relacionada con el Área Contractual y deberá entregar a la CNH una copia de dicha
información, incluyendo los registros de bitácora de los Pozos.

A la terminación de cualquier Pozo el Contratista deberá presentar un informe
final de terminación de Pozo que contenga cuando menos la información requerida por la
Normatividad Aplicable

10.3 Programas de Trabajo Indicativos.

El Contratista proporcionará a la CNH, a más tardar el primer Día Hábil del
cuarto Trimestre de cada Año, programas de trabajo indicativos que deberán contener una
lista de las actividades que planea realizar y el tiempo estimado para cada una de estas
actividades de conformidad con la Normatividad Aplicable.

10.4 Informes de Avance.

El Contratista proporcionará a las Autoridades Gubernamentales los informes
de avance relativos a las Actividades Petroleras de conformidad con la Normatividad
Aplicable.

10.5 Actividades Exentas de Aprobación. Á

Salvo por lo previsto en la Normatividad Aplicable, una vez aprobado el Flan
de Exploración, el Programa de Evaluación o el Plan de Desarrollo por la CNH, el Contra taf

29 ÁREA CONTRACTUAL CS-05

Y
Contrato No. CNH-R02-L03-08-05/2017

no tendrá que obtener la aprobación particular de la CNH de los detalles del diseño, ingeniería
y construcción de las instalaciones contemplados en dichos planes aprobados, ni el detalle de
la manera en que serán operadas.

CLAUSULA 11.
COSTOS

11.1 Contabilidad de Costos del Con

Toda operación contable del Contratista relacionada con el cumplimiento de
sus obligaciones derivadas del presente Contrato, cualquiera que sea la moneda empleada y
lugar de pago, deberá ser consignada en la Cuenta Operativa, conforme a lo establecido en
el Anexo 4 y la Normatividad Aplicable.

11.2 Presupuestos Indicativos.

El Contratista proporcionará para fines informativos a la CNH, a más tardar
el primer Día Hábil del cuarto Trimestre de cada Año. presupuestos indicativos que deberán
contener una jistu detallada de las actividades que planea realizar y el costo estimado de cada
una de estas actividades, sin perjuicio que el Contratista pueda presentar actualizaciones
posteriores.

11.3 Procura de B:

¡es y Servicios.

Toda la procura de los bienes y servicios relacionados con las Actividades
Petroleras se sujetará a los principios de transparencia. economía y eficiencia, y deberá
cumplir con lo establecido en el Anexo 7

11.4 Obligación de Mantener Registros.

El Contratista deberá mantener en sus oficinas en México todos los libros de
contabilidad. documentos de soporte y otros registros relacionados con las Actividades
Petroleras de confarmidad con los Procedimientos de Contabilidad. Todos estos registros
estarán disponibles en fisico y en electrónico para ser inspeccionados, revisados y auditados
por cualquier Persona designada por la Secretaría de Hacienda o por cualquier otra Autoridad
Gubernamental competente. Los registros en los cuales se aprecian las operaciones en la
Cuenta Operativa. deberán mantenerse desde la Fecha Efectiva y hasta cinco (5) Años
posteriores a la terminación del presente Contrato.

11.5 De las Operaciones del Contratista con Terceros.

El Contratista se compromete a pactar con los terceros que realice operaciones
vinculadas con este Contrato, la obligación de dichos terceros de entregar directament;
Fondo, la Secretaria de Hacienda o la CNH, cuando lo soliciten, la información sobr
operaciones con el Contratista por virtud del Contrato.

30 ÁREA CONTRACTUAL €S-05
Camrato No, CNA-R02-L03-C5-05/2017

La obligación a que se refiere el párrafo anterior será aplicable a cualquier
contrato de procura de bienes y servicios que el contratista suscriba a partir de la adjudicación
de este Contrato. En caso de que el Contratista demuestre que los contratos de procura de
bienes y servicios hayan sido suscritos con anterioridad a la adjudicación del Contrato y
cumplan con lo dispuesto en el Anexo 7, se tomará por desahogado el compromiso
mencionado en la presente cláusula,

CLAUSULA 12,
MEDICIÓN Y RECEPCIÓN DE LOS HIDROCARBUROS NETOS

12.1 Procedimientos de Medición.

El Contratista deberá proponer a la CNH en el Plan de Desarrollo para
aprobación los procedimientos que deberán regular la programación, Almacenamiento. y la
medición y monitoreo de calidad y volumen de los Hidrocarburos Netos en los Puntos de
Medición, de conformidad a la Normatividad Aplicable.

12.2 Instalación, Operación, Mantenimiento y Calibración de los Sistemas de
Medición.

La instalación, operación, mantenimiento y calibración de los sistemas de
medición estará a cargo del Contratista, bajo la supervisión de la CNH y de conformidad con
lo dispuesto en la Normatividad Aplicable,

12.3 Registros.

Ei Contratista deberá llevar registros completos y exactos de todas las
mediciones de los Hidrocarburos, debiendo poner a disposición de la ("NH copia fiel de los
mismos. Adicionalmente, el Contratista deberá entregar los informes que establezca la
Normatividad Aplicable

12.4 Mal Funcionamiento de los Sistemas de Medición.

Si derivado de una prueba o supervisión se muestra que cualquiera de los
componentes de los sistemas de medición está fuera de las especificaciones, descompuesto o
calibrado incorrectamente, el Contratista deberá repararlo y/o realizar los ajustes para
corregir la inexactitud de las mediciones conforme a lo establecido por la Normatividad
Aplicable.

En la medida en que el periodo de ajuste incluya un período durante el cual se
hubiera pagado la Contraprestación del Estado como porcentaje del Valor Contractual de los
Hidrocarburos, las mediciones ya corregidas de conformidad con esta Cláusula 12.3 serán
utilizadas para recalcular la cantidad debida por el período de inexactitud conforme a, lo
establecido en el Anexo 3. En caso que como resultado de la aplicación de las mediciqnes”

31 ÁREA CONTRACTUAL CS-05

Contrate Mo. ONH-RU2-.

A 505/2037

corregidas. se requiera ajustar el balance pagado de Contraprestaciones en favor del Estado,
dichos ajustes se realizarán de conformidad con lo establecido en el Anexo 3.

El Contratista deberá sujetarse a lo previsto en la Normatividad Aplicable con
respecto al reemplazo del Sistema de Medición. asi como, el acceso que deberá permitir a la
CNH para llevar a cabo la supervisión en el marco de sus facultades a dicho sistema.

12,5 Punto de Medición Fuera del Area Contractual.

El Punto de Medición podrá ubicarse fuera del Área Contractual de
conformidad con lo dispuesto en la Normatividad Aplicable. En caso que se prevea que el
Punto de Medición se compartirá con áreas bajo la operación de algún tercero, distintas a)
Area Contractual correspondiente. el Contratista deberá presentar para aprobación de la CNH
un proyecto de acuerdo para el uso compartido de las instalaciones de conformidad con el
Anexo 10. La CNH aprobará el acuerdo correspondiente en términos de la Normatividad
Aplicable.

CLÁUSULA 13,
MATERIALES

13.1 Propiedad y Uso de Materiales.

Durante la vigencia del presente Contrato, el Contratista mantendrá la
propiedad de todos los Materiales generados o adquiridos para ser utilizados en las
Actividades Petroleras. El Contratista no podrá usar los Materiales para un objeto distinto a
las Actividades Petroleras de acuerdo con este Contrato.

La propiedad de los Materiales Inmuebles pasará de forma automática a la
Nación libre de gravamen, sin cargo, pago o indemnización alguna, a la terminación por
cualquier motivo del presente Contrato, o en caso que la CNH rescinda el presente Contrata
y Sin perjuicio del finiquito que en cada caso corresponda, en el entendido que el Contratista
deberá realizar la transferencia de los Materiales Inmuebles en buen estado de conservación
y funcionamiento, teniendo ex cuenta el desgaste normal producido por el usa de los mismas
en las Actividades Petroleras, en términos de los artículos 28, fracción VII y 33 de la Ley de
Ingresos Sobre Hidrocarburos. El Contratista deberá formalizar la transferencia de los
Materiales Inmuebles a la CNH o al tercero designado por la CNH durante lu Etapa de
Transición Final. El Contratista deberá llevar a cabo cualquier acto necesario e apropiado
para formalizar dicha transferencia.

13.2 M

'ateriales Inmuebles Exentos de Transferencia.

Se excluyen de la transferencia de Materiales prevista en la Cláusula 13.1. sin

perjuicio de lo establecido en el Anexo 10, aquellos Materiales Inmuebles que presten
servicio a más de un área contractual o de asignación, hasta en tanto finalice la prestación el
servicio correspondiente, siempre que se cuente con las autorizaciones o permisos| de y ñ

conformidad con la Normatividad Aplicable. EN

32 AREA CONTRACTUAL CS-05
Contrato No. CNH-R02-L.03-CS-05/2017

13,3 Arrendamiento.

El Contratista no podrá arrendar las líneas de Recolección indispensables para
dar continuidad a la Producción Comercial Regular en el Área Contractual, lo anterior sin
perjuicio de que pueda obtener o prestar servicios relativos al uso compartido de este tipo de
infraestructura de conformidad con lo previsto en el Anexo 10.

CLAUSULA 14,

OBLIGACIONES ADICIONALES DE LAS PARTES

14.1 Obligaciones Adicionales del Contratista.

Además de las otras obligaciones establecidas en el Contrato, el Contratista
deberá:

(a) Conducir las Actividades Petroleras de forma continua y eficiente de
acuerdo con el Plan de Exploración, Programa de Evaluación, Plan de Desarrollo y las
Mejores Prácticas de la Industria, así como todos los demás términos y condiciones del
presente Contrato, el Sistema de Administración y la Normatividad Aplicable;

(b) Llevar a cabo, bajo su responsabilidad, la Extracción, Recolección y
desplazamiento de los Hidrocarburos hasta el Punto de Medición;

(c) Suministrar todo el personal y todos los recursos técnicos, financieros
y otros recursos de cualquier otra naturaleza que sean necesarios para la ejecución de las
Actividades Petroleras;

(d) Obtener oportunamente todos los permisos de cualquier Autoridad
Gubernamental necesarios para la realización de las Actividades Petroleras;

(e) Obtener oportunamente todos los Materiales requeridos para la
realización de las Actividades Petroleras y asegurarse que sean adecuados para su objeto;

(5 Estar al corriente respecto de sus Obligaciones de Carácter Fiscal, de
acuerdo con la Normatividad Aplicable, así como ser residente para efectos fiscales en
México, tener por objeto exclusivamente la Exploración y Extracción de Hidrocarburos y las
demás que sean necesarias para la adecuada consecución del mismo, y no tributar en el
régimen fiscal opcional para grupos de sociedades a que se refiere el Capitulo VI del Título
Segundo de la Ley del Impuesto sobre la Renta;

(8) Suministrar a la CNH toda la información, datos e interpretaciones
relacionadas con las Actividades Petroleras, tales como datos científicos y técnicos obtenidos
en razón de sus trabajos, perfiles eléctricos, sónicos, radiactivos entre otros; cintas y línéas
sísmicas; muestras de Pozos, núcleos y formaciones; mapas e informes topográfifo,

33 ÁREA CONTRACTUAL CS-05

Contrato No. CNA-R2-L03-0S-05/2017

geológicos, geofísicos, geoquímicos y de perforación; asi como cualquier otra información
similar e informes de evaluación geológica, geofísica y del yacimiento;

(h) Mantener dentro del territorio nacional. preferentemente en su
domicilio fiscal, registros completos en fisico y en electrónico de todas las Actividades
Petroleras realizadas conforme a este Contrato;

0) Contar con la certificación de la cuantificación de las Reservas
correspondientes al Área Contractual de conformidad con la Normatividad Aplicable;

0 Suministrar a la CNH toda la información sobre la existencia de
recursos mineros, hídricas y de otros tipos que se descubran como resultado de las
Actividades Petroleras;

(k) Abstenerse de perlorar, desde el Área Contractual, Pozo alguno que
pueda ir más allá de la proyección vertical del Área Contractual, salvo que se trate de
yacimientos unificados de conformidad con lo instruido por la Secretaria de Energía;

(1 Identificar cada Pozo de conformidad con la Normatividad Aplicable
e incluir esa referencia en todos los mapus, planos y otros registros similares mantenidos por
el Contratista;

(m)  Taponar debidamente los Pozos antes de abandonarlos a fin de evitar
contaminación, daño al medio ambiente o posibles daños a los depósitos de Hidrocarburos
de conformidad con el Sistema de Administración y la Normatividad Aplicable:

(n) Facilitar que los representantes de la Agencia, de la CNH. de la
Secretaría de Hacienda y de cualquier otra Autoridad Gubernamental, puedan realizar
inspecciones de las Actividades Petroleras y de todas las instalaciones. oficinas, registros y
libros contables, así como de toda la información relacionada con las Actividades Petroleras
y proveer a dichos representantes, sin costo alguno, las facilidades necesarias para el ejercicio
de sus facultades en virtud de este Contrato, incluyendo (tratándose de operaciones de
Campo) transporte. alojamiento. alimentación y demás servicios, en igualdad de condiciones
a aquellas que suministre el Contratista a su personal,

lo) Cumplir con los requerimientos de información que le hagan las
Autoridades Gubernamentales competentes, incluyendo la CNH, la Agencia. la Secretaría de
Energía, la Secretaria de Hacienda y el Fondo,

(1) Emplear personal calificado. así como Materiales y tecnología de
punta. de acuerdo con las Mejores Prácticas de la Industria;

() Adoptar y asegurarse que los Subcontratistas apliquen medidas
apropiadas para proteger la vida, descubrimientos arqueológicos y medio ambiente. /de,

conformidad con el Sistema de Administración y la Normatividad Aplicable; y y)

(ol 34 ÁREA CONTRACTUAL CS-05

Contraio No, CXH-R02-1.03-05-05/2017

(m Ejecutar los planes de respuesta a emergencias previstos en el Sistema
de Administración en las situaciones de emergencia y de Caso Fortuito o Fuerza Mayor
(incluyendo explosiones, rupturas, fugas u otros incidentes que causen o pudieran causar
daño al ambiente o presenten o puedan presentar una amenaza a la seguridad y salud de las
Personas) con el fin de mitigar sus efectos, así como reponar a la Agencia y la CNH con el
detalle apropiado la situación de emergencia y las medidas tomadas al respecto:

(s) Comunicar semestralmente a la CNH de cualesquiera procedimientos
Judiciales o administrativos en que usté involucrado, en relación con el presente Contrato o
con las Actividades Petroleras, con excepción de aquellos procedimientos iniciados ante
juzgados Federales, los cuales deberán ser notificados inmediatamente por el Contratista;

(0 Presentar su Evaluación de Impacto Social, conforme a la
Normatividad Aplicable, y manlener actualizado un sistema, programa O mecanismo de
atención a reclamaciones y/o de gestión social.

(u) Tomar las medidas pertinentes para prevenir o reducir pérdidas,
mitigar y remediar cualquier daño causado por las Actividades Petroleras, y

(y) Mantener al menos las mismas condiciones Financieras, de
experiencia, técnicas y de ejecución que fueron establecidas en las Bases de Licitación para
fines de precalificación, hasta la terminación de este Contrato, con excepción del requisito
relativo al capital contable mínimo que en su oportunidad el Contratista acreditó en su calidad
de interesado en términos de las Bases de Licitación, para el cual se deberá mantener de
manera anual un capital contable mínimo promedio equivalente al solicitadu durante la etapa
de precalificación de la Licitación.

14,2  Aprobaciones de la CNH.

El Contratista deberá entregar a la CNH la información aplicable de forma
completa, en todos los supuestos en los que conforme al presente Contrato usta última deba
revisar. proporcionar comentarios y aprobar planes, lo cual deberá hacer dentro del plazo
previsto en la Normatividad Aplicable, en el entendido que la afirmativa ficta operará
solamente en los supueslos expresamente previstos en la Normatividad Aplicable.

La CNH podrá negar la aprobación de planes en caso que los mismos: (1) no
cumplan con el Programa Minimo de Trabajo, el Incremento en el Programa Mínimo o los
compromisos de trabajo adquiridos para el Periodo Adicional de Exploración, o (ii) no se
ajusten a las Mejores Prácticas de la Industria y a la Normatividad Aplicable. Lo anterior, sin
perjuicio de lo previsto en la Normatividad Aplicable.

14,3 Responsabilidad en Seguridad Industrial, Seguridad Operativa, Protección al
Ambiente y Salud en el Trabajo.

El Contratista será responsable del cumplimiento de todas las obtgsciofk ES.,
compromisos y condiciones de seguridad industrial, seguridad operativa y =p,

5) 35 ÁREA CONTRACTUAL CS-05

Conwato No. ONH-R02-1.03-08-05/3017

ambiental y salud en el trabajo previstas en la Normatividad Aplicable y en las Mejores
Prácticas de la Industria, además de obtener y cumplir con las autorizaciones, permisos,
concesiones, licencias y registros ambientales obligatorios. así como responder por los Daños
Ambientales que cause con la realización de las Actividades Petroleras.

El Contratista deberá cumplir con los controles y las medidas de prevención
en materia de seguridad industrial, seguridad operativa, protección al ambiente y salud en el
trabajo requeridos por la Agencia en el Sistema de Administración o por la Normatividad
Aplicable.

Sin limitar la responsabilidad en seguridad industrial, seguridad operativa y
de protección ambiental del Contratista y sus Subcontratistas prevista en esta Cláusula 14.3
y en la Normatividad Aplicable, el Contratista y Subcontratistas deberán:

(a) Realizar las Actividades Petroleras de conformidad con las Mejores
Practicas de la Industria en materia de seguridad industrial y seguridad operativa. respetando
la sustentabilidad ambiental para preservar y/o conservar el medio ambiente, sin causar daño
a la propicdad pública o privada y con apego al Sistema de Administración;

(b) Realizar todos los estudios ambientales y solicitar. obtener, mantener
vigentes y renovar todos los permisos, autorizaciones. licencias, concesiones y registros
ambientales de las Autoridades Gubernamentales competentes para la realización de las
Actividades Petroleras, de cenformidad con el Sistema de Administración y la Normatividad
Aplicable:

(c) Cumplir con todos los términos, condicionantes y recomendaciones
establecidos en los permisos, autorizaciones, licencias, concesiones y registros ambientales
emitidos por las Autoridades Gubernamentales competentes y mantener el Área Contractual
en las mejores condiciones que permitan un desarrollo sustentable;

1d) Emplear personal calificado. Materiales, procedimientos
operacionales y en general las tecnologías más actualizadas que cumplan con las Mejores
Prácticas de la Industria para la preservación de los recursos naturales, aplicando los
principios de prevención, precaución y preservación de los recursos naturales, considerando
la seguridad industrial, seguridad operativa. la salud de la población y de su personal;

(e) Ser responsables de cualquier afectación o Daño Ambiental durante la
realización de las Actividades Petroleras de conformidad con lo establecido en el Contrato:

(ñ Efectuar las labores de remediación, restauración, compensación y
resarcimiento que correspondan;

En caso de derrames al suelo, subsuelo y cuerpos de agua causados por las
Actividades Petroleras, el Contratista y Subcontratistas deberán llevar a cabo de inmediato
las acciones e implementar medidas de seguridad y los trabajos para controlar los efeftos
contaminantes, incluyendo la limpieza, neutralización, remediación, recuperadión

A A
Eo 36 ÁREA CONTRACTUAL CS-05

Contrato No. CNH-R02-L03-CS-05/2017

caracterización y restauración de las áreas afectadas en términos de lo dispuesto por la
Normatividad Aplicable;

(g) Colaborar con la Agencia. Autoridades Gubernamentales y los
organismos estatales encargados de la protección al medio ambiente y el desarrollo
sustentable del Área Contractual, en el entendido que el Contratista: (1) dará acceso al
personal de la Agencia y Autoridades Gubernamentales competentes a todas las instalaciones
utilizadas en las Actividades Petroleras para su inspección; (ii) entregará a la Agencia
oportunamente toda la información y documentación que le requiera en la materia de su
competencia, de acuerdo a lo establecido en el Sistema de Administración, y (111)
comparecerá ante la Agencia cuando sea requerido conforme a la Normatividad Aplicable,

(h) Mantener actualizado el Sistema de Administración y apegarse a lo
establecido en el mismo para la realización de las Actividades Petroleras, en el entendido que
esta obligación también le será aplicable a todos los Subcontratistas. y

(1) Como parte de las actividades de Abandono, realizar la actualización
del estudio de Línea Base Ambiental responsabilizándose de los Daños Ambientales en el
Area Contractual y cumplir con todas las obligaciones ambientales que pudieran existir como
resultado de las Actividades Petroleras de conformidad con la Normatividad Aplicable.

El Contratista será responsable del Daño Ambiental en el Área Contractual
que no haya sido reportado en el estudio de Línea Base Ambiental conforme a lo establecido
en la Cláusula 14.4 y la Normatividad Aplicable.

144 D Pree:

El Contratista deberá iniciar los estudios que permitan establecer la Linea
Base Ambiental durante la Etapa de Transición de Arranque de conformidad con lo previsto
en la Cláusula 3.3, inciso (f) y la Normatividad Aplicable. A más tardar ciento ochenta (180)
Días siguientes a la Fecha Efectiva, el Contratista deberá presentar a la CNH y a la Agencia
un informe detallado de la Línea Base Ambiental, incluyendo la identificación de cualquier
Daño Preexistente. Dicho plazo podrá ampliarse por una sola ocasión previa autorización de
la CNH a solicitud del Contratista hasta por noventa (90) Días adicionales. La CNH y la
Agencia podrán objetar los Daños Preexistentes identificados por el Contratista dentro de los
noventa (90) Dias siguientes a la recepción del informe. Durante dicho período, la CNH y el
Contratista podrán celebrar audiencias o comparecencias para aclarar de buena fe cualquier
diferencia técnica que exista respecto a los Daños Preexistentes identificados, de
conformidad con las Mejores Prácticas de la Industria y la Normatividad Aplicable.

Concluido el período de noventa (90) Días siguientes a la recepción del
informe, en un plazo no mayor a treinta (30) Dias, la CNH y la Agencia determinarán la
existencia de los Daños Preexistentes de conformidad a la Normatividad Aplicable y
deslindarán de toda responsabilidad ambiental al Contratista respecto de los Daños á
Preexistentes, lo cual será notificado al Contratista dentro de los cinco (5) Días Hábiles ;
siguientes a la determinación de los mismos. Y

37 ÁREA CONTRACTUAL CS-05
Contrato No. CNH-R02-1,03-CS-05/2017

En caso que las Partes no lleguen a un acuerdo respecto a los Daños
Preexistentes, las diferencias se resolverán conforme a los procesos establecidos en la
Cláusula 26.2.

El Contratista solamente podrá excusarse de su responsabilidad ambiental
respecto a los Daños Preexistentes oportunamente notificados conforme a lo establecido en

esta Cláusula 14.4 y la Normatividad Aplicable.

14,5 Derecho de Acceso de Terceros al Area Contractual.

De ser necesario. el Contratista permitirá a la CNEL a cualquier otro contratista
de actividades de Exploración y Extracción, asignatario, autorizado. o permisionario, el uso
o paso sobre cualquier parte del Área Contractual, sin costo alguno, siempre que ello no
interficra con las Actividades Petroleras realizadas por el Contratista. sea técnicamente
posible y no genere un inconveniente al Contratista, de conformidad con la Normatividad
Aplicable.

CLAUSULA 15,
DISPOSICIÓN DE LA PRODUCCION

15.1 Hidrocarburos de Autoconsumo.

El Contratista podrá utilizar Hidrocarburos Producidos para las Actividades
Petroleras (incluyendo su uso como parte de cualquier proyecto de Recuperación Avanzada),
como combustible o para inyección o levantamiento neumático, sin costo alguno. hasta por
los niveles autorizados por la CNH en el Plan de Desarrollo aprobado. E! Contratista no podrá
quemar ni ventear el Gas Natural, excepto dentro de los límites autorizados por las
Autoridades Gubernamentales competentes o en la medida en que sea necesario para prevenir
O mitigar una emergencia, sujeto a los requerimientos ambientales previstos en la
Normatividad Aplicable

15,2 Comercialización de la Producción del Contratista.

Fl Contratista podrá comercializar los Hidrocarburos etos por si mismo 0 a
través de cualquier otro comercializador. debiendo contar con permiso vigente expedido par
la Comisión Reguladora de Energía, de conformidad con la Normatividad Aplicable.

15.3 Disposición de los Subproductos.
En caso que durante la realización de las Actividades Petroleras en el Área

Contractual y como parte del procesa de separación de los Hidrocarburos sc obtengan
Subproductos éstos permanecerán bajo la propiedad del Estado. El Contratista deberá

notificar a la CNH el volumen estimada de dichos Subproductos y la forma en que Éstos
serán — recolectados. — transportados, almacenados, desechados, procesados [y[úa |
comercializados. 1/

33 ÁREA CONTRACTUAL 08-05 AN

Contrato Nú. UNH-RO2-L03-C5-

2017

Los ingresos y costos derivados de la dispasición o comercialización de los
Subproductos por parte del Contratista se sujetarán a lo establecido en los Anexos 3 y 4.

CLÁUSULA 16.
CONTRAPRESTACIONES

16.1 Pagos Mensuales.

A partir de que inicie la Producción Comercial Regular, el cálculo, la
determinación y el pago de las Contraprestaciones señaladas en la Cláusula 16.2 se realizarán
de conformidad con lo establecido en los Anexos 3, 4 y 8, sin perjuicio de los pagos a los que
hace referencia la Cláusula 5.4 del presente Contrato,

16.2  Contraprestación del Estado.

De conformidad con el Anexo 3 y los ajustes que conforme a dicho Anexo
correspondan, las Contraprestaciones del Estado estarán integradas por:

(a) La Cuota Contractual para Ja Fase Exploratoria;
(b) Las Regalías. y

(c) El cuarenta por ciento (40%) del Valor Contractual de los
Hidrocarburos para el Mes de que se trate, mismo que será ajustado de conformidad con el
Mecanismo de Ajuste.

16.3  Contraprestación del Contratista.

La Contraprestación del Contratista, para el Mes de que se trate, corresponderá
a la transmisión onerosa de los Hidrocarburos Netos en dicho Mes, siempre que, conforme a
lo establecido en el Contrato, el Contratista esté al corriente en el pago de las
Contraprestaciones del Estado señaladas en la Cláusula 16.2 que sean exigibles a partir de la
Fecha Efectiva y hasta el Mes inmediato anterior.

El primer volumen de Hidrocarburos Netos se transferirá al Contratista
siempre que éste se encuentre al corriente en el pago de las Contraprestaciones del Estado
que hasta ese momento se hayan generado,

16.4 Valor Contractual de los Hidrocarburos.

Para efectos del cálculo de las Contraprestaciones, el Valor Contractual de los
Hidrocarburos para cada Mes se determinará de conformidad con lo establecido en el Anexo
3.

16.5 Revisión de las Contraprestaciones. -

/

Corresponderá a la Sucretaría de Hacienda revisar el cálculo de [l:

Contraprestación del Estado que corresponda para cada Mes conforme al presente Contrh!
CESE

39 ÁREA CONTRACTUAL C5-05
Contrato No. CNH-R02-1.03-CS-05/2017

respecto de los Hidrocarburos obtenidos en la producción de cualquier prueba para
determinar las características del yacimiento y los caudales de producción, así como aquellos
Hidrocarburos obtenidos a partir del inicio de la Producción Comercial Regular. de
confonmidad con lo estipulado al efecto en los Anexos 3. 4 y 8

CLÁUSULA 17.
GARANT

17.1 Garantía de Cumplimiento.

(a) El Contratista deberá contar con una Garantia de Cumplimiento Inicial
por un monto de EUA$17,250,000.00 (Diecisiete millones doscientos cincuenta mil Dólares
00/100 Cy) que comprenderá aquellos compromisos adquiridos para cubrir el Programa
Minimo de Trabajo y el Incremento en el Programa Mínimo. En consecuencia, la CNH tendrá
el derecho de hacer efectiva la Garantia de Cumplimiento Inicial a fin de cobrar cualquier
pena convencional indicada en la Cláusula 4 y aplicable con motivo de cualquier
incumplimiento conforme a dicha cláusula y el Anexo 5 del presente Contrato

(b) Al concluir el Periodo Inicial de Exploración. el Contratista podrá
solicitar la devolución de la Garantía de Cumplimiento Inicial. En caso que se hubiera
aprobado el otorgamiento del Período Adicional de Exploración, ésta devolución únicamente
podrá hacerse cfectiva una vez que el Contratista presente la Garantia del Período Adicional
de conformidad con esta Cláusula 17.1.

La CNH emitirá la constancia de cumplimiento total en un plazo no mayor a
sesenta (60) Días posteriores a que haya concluido el Periodo Inicial de Exploración.

(c) La Garantía del Período Adicional deberá presentarse por un monto
que será considerado previendo los elementos de la Cláusula 4.3 y deberá presentarse a la
CNH a más tardar diez (10) Días despues de que la CNH apruebe el otorgamiento Período
Adicional de Exploración pero en lodo casó antes que inicie el Permdo Adicional de
Exploración y ésta garantizará el debido, adecuado y pleno cumplimiento por parte del
Contratista del Incremento en el Programa Mínimo no realizado durante el Perivda Inicial de
Exploración + su compromiso adicional de trabajo para el Periodo Adicional de [.aploración.

La CNH tendrá derecho de hacer efectiva la Garantía del Período Adicional a
fin de cobrar cualquier pena convencional indicada en ta Cláusula 4 y aplicablu con motivo
del incumplimiento del Programa Mínimo de Trabajo, el Incremento en el Programa Mínimo
y los compromisos adicionales para el Período Adicional de Exploración.

(d) Al concluir el Periodo Adicional de Exploración, el Contratista podrá
solicitar la devolución de la Garantía del Período Adicional una vez que la CNH emita la
constancia de cumplimiento total de las obligaciones del Periodo Adicional de Exploración,

40 ÁREA CONTRACTUAL C5-05

Contrato No. CNH-R02-L03-CS-05/2017

La CNH emitirá la constancia de cumplimiento total en un plazo no mayor a
sesenta (60) Días posteriores a que haya concluido el Período Adicional de Exploración.

(e) A solicitud del Contratista los montos de las Garantías de
Cumplimiento se podrán reducir de manera anual en proporción al cumplimiento de las
obligaciones garantizadas, previa verificación y autorización de la CNH.

En caso que la Garantía de Cumplimiento que corresponda se haga efectiva,
los recursos avalados por ésta se transferirán al Fondo.

Según el instrumento elegido para garantizar los compromisos del Período de
Exploración, el Contratista deberá observar lo siguiente:

(a) Siel Contratista presenta una carta de crédito:

(1) Deberá tener el carácter de incondicional e irrevocable y deberá ser
emitida en favor de la CNH por una institución bancaria mexicana
autorizada o emitida por un banco extranjero y confirmada por una
institución bancaria mexicana autorizada, por el monto establecido en
esta Cláusula 17.1 utilizando el formato de carta de crédito que se
adjunta como Anexo 6-A.

(iy La Garantía de Cumplimiento Inicial deberá mantenerse vigente hasta
sesenta (60) Días después de la fecha de terminación del Período
Inicial de Exploración previa verificación de la CNH del cumplimiento
total de las obligaciones relativas a este periodo.

(iii) La Garantía del Periodo Adicional deberá mantenerse vigente hasta
sesenta (60) Días después de la fecha de terminación del Periodo
Adicional de Exploración previa verificación de la CNH del
cumplimiento total de las obligaciones relativas a este período.

(b) Si el Contratista presenta una póliza de fianza:

(i) Deberá ser expedida en favor y disposición de la CNH por una
sociedad anónima autorizada para organizarse y operar conforme a la
Ley de Instituciones de Seguros y Fianzas como institución de fianzas,
cuyo objeto sea el otorgamiento de fianzas a titulo oneroso, por el
monto establecido en esta Cláusula 17.1, utilizando el formato de
póliza de fianza que se adjunta como Anexo 6-B.

(ii) La Garantía de Cumplimiento Inicia] deberá mantenerse vigente hasta
ciento ochenta (180) Dias después de la fecha de terminación del
Período Inicial de Exploración previa verificación de la CNH del

o. | E

cumplimiento total de las obligaciones relativas a dicho Ml

41 ÁREA CONTRACTUAL CS-05

GA
Contrato No. CNH-R02-103-CS-05/2017

(iii) La Garantía del Periodo Adicional deberá mantenerse vigente hasta
ciento ochenta (180) Días después de la fecha de terminación del
Periodo Adicional de Exploración previa verificación de la CNH del
cumplimiento total de las obligaciones relativas a este periodo.

(iv) El Contratista renuncia expresamente:

(0) A la notificación previa de ejecución de la póliza de fianza por
parte de la CNE de conformidad con lo establecido en el artículo
289, párralo cuarto de la Ley de Instituciones de Seguros y de
Fianzas.

(2) Al beneficio de compensación en términos de lo que disponen los
artículos 2197, en relación con el 2192 fracción |, del Código Civil
Federal y 289, último pártrato, de la Ley de Instituciones de
Seguros y de Fianzas.

17.2 Garantía Corporativa.

El Contratista deberá contar con una Garantía Corporativa debidamente
suscrita por su Garante, utilizando el formato incluido en el Anexo 2 y de conformidad con
lo siguiente:

(a) El Contratista podrá presentar una Garantía Corporativa debidamente
suscrita por su empresa matriz en última instancia.

(b) En caso que el Garante no se trate de la empresa matriz en última
instancia del Contratista, dicho Garante deberá exhibir a la CNH sus estados financieros
consolidados debidamente auditados que demuestren un capital contable mínima equivalente
a quinientos (500) millones de Dólares.

(c) En los casos en que el capital contable clel Garante sea igual o superior
a quinientos (500) millones de Dólares, éste podrá optar por ofrecer una Garantía Corporativa
por dicho monto, conforme al Anexo 2, Formato A

(d) — Durante la vigencia de la garantía, el Garante deberá mantener un
promedio anual mínimo de capital contable igual o superior al monto señalado en el inciso
(b) y. en su caso, el monto de capital previsto en el inciso (c). El Contratista cxhibirá a la
UNH, de forma anual durante el tercer Trimestre de cada año, los estados financieros
consolidados debidamente auditados de su Garante que muestren que su capital contable es
igual o superior al monto exhibido y aceptado en términos de esta Cláusula.

En cualquier momento y en caso que el Garante no mantenga cl requisito de
capital contable descrito en el inciso (b) o (e) anterior. el Contratista deberá notificar dicha
disminución a la CNH dentro de los quince (15) Días pasteriores a que tenga conocimicfto
de la misma y deberá presentar una nueva Garantía Corporativa suscrita por un Garante Y

42 ÁREA CONTRACTUAL 08-05

Cora Mo, ONH-RO2-L03-05-05/2047

cumpla con los requisitos señalados en el inciso (a) o (b), así tomo, en su caso, con el monto
de capital contable establecido para optar por lo contenido en el inciso (c). En caso de que
no se cumpla con el capital contable requerido por el inciso (c), el Garante suscribirá su
Garantía Corporativa conforme al Anexo 2, Formato B

te) La Garantía Corporativa se ejercerá de manera subsidiaria y
exclusivamente para exigir el cumplimiento puntual y oportuno de las obligaciones del
Contratista en virtud de este Contrato que no hayan sido pagadas y/o cumplidas en su
totalidad por el Contratista, según corresponda. previa ejecución de las Garantias de
Cumplimiento y, en su caso, de las pólizas de seguros a las que hace referencia ta Cláusula
20.

La Garantía Corporativa estará vigente hasta el término señalado en fa
Cláusula 18.7

CLAUSULA 18.
ABANDONO Y ENTR: DEL AREA CONTRACTUAL

18.1 Requerimientos del Programa.

El Contratista estará obligado a llevar a cabo todas las operaciones
relacionadas con el Abandono del Área Contractual. El Plan de Desarrollo presentado para
la aprobación de la CNH, asi como los programas de trabajo y presupuestos indicativos
deberán contener una sección relacionada con el Abandono. la cual deberá incluir todas las
actividades necesarias para el taponamiento definitivo de Pozos, restauración, remediación
y. en su caso: (i) compensación ambiental del Área Contractual; (ii) desinstalación de
maquinaria y equipo, y (ii!) entrega ordenada y libre de escombros y desperdicios del Área
Contractual. Dichas actividades deberán realizarse conforme a las Mejores Prácticas de la
Industria, al Sistema de Administración y a la Normatividad Aplicable

18.2 Notificación de Abandono.

Antes de taponar algún Pozo o desinstalar cualquier Material, el Contratista
deberá notificarlo a la Agencia y a la CNH, con cuando menos sesenta (60) Dias de
anticipación.

18,3 Fideicomiso de Abandono.

Una vez aprobado el Plan de Desarrollo por la CNH, el Contratista deberá
abrir un fideicomiso de inversión (el “Fideicomiso de Abandono”). en una institución
bancaria mexicana de reconocida reputación y solvencia, elegida por el Contratista con la
opinión favorable de la CNH, El Fiduciario del Fideicomiso de Abandono deberá invertir los
recursos recibidos disponibles en instrumentos financieros emitidos por instituciones
financieras. corporaciones o gobiernos con calificaciones crediticias de grado de Inversión 4
cuya vigencia no exceda el momento en que dichos recursos sean requeridos para fondear lás,

43 ÁREA CONTRACTUAL. CS-05

Contrato No, CNH-R02-1.03-05-05/2017

actividades de Abandono de conformidad con las politicas de inversión establecidas por el
fideicomilente. Las Partes acuerdan que el fin del Fideicomiso de Abandono es crear una
reserva para fondcar las operaciones de Abandono en el Árca Contractual. El Contratista no
podrá hacer uso de los fondos depositados en el Fideicomiso de Abandono para cualquier
otro propósito que no sea llevar a cabo las operaciones de Abandono en el Área Contractual.
ni tendrá derecho a dar en garantía, ceder o disponer de cualquier otra forma los recursos que
integren el Fideicomiso de Abandono. Lo: anterior sin perjuicio de cualquier otro
requerimiento impuesto por la Agencia de conformidad con la Normatividad Aplicable,

18,4  Fondeo del Fideicomiso de Abandono.

Una vez aprobado el Plan de Desarrollo por la CNH el Contratista deberá
depositar al Fideicomiso de Abandono un cuarto (1/4) de la Aportación Anual al término de
cada Trimestre. La Aportación Anual para las operaciones de Abandono en el Área
Contractual será determinada con base en la siguiente fórmula:

AA=Máximo [O.(PAE/RR)*CAE-1A]
Donde:

AA
PAF,

"

Aportación Anual.

Producción estimada en el Campo para el Año

del cálculo.

RR = Reservas remanentes probadas (IP) al inicio
del Año del cálculo. según lo determine el
Contratista. cuantificadas con base en la
metodología que establezca la CNH en la
Normatividad Aplicable. Estas reservas
remanentes deberán ser consistentes con el
volumen de Hidrocarburos a recuperar desde el
inicio del Año del cálculo y hasta lo que ocurra
primero entre: (i) la terminación natural del
Contrato, o (ii) el Año en que se estima se
terminarán las actividades de Abandono en el
Campo.

CAE = Monto remanente de los Costos de Abandono

al inicio del Año del cálculo, estimado

conforme al Plan de Desarrollo aprobado,

según sea modificado. Dicho monto remanente

se calculará como la diferencia entre el monto

global de tos Costos de Abandono que sea

estimado sobre la base de los Costos de

Abandono futuros para el Campo desde el Año

del cálculo hasta lo que ocurra primero entre pl
(1) la terminación natural del Contrato, o (11) el EJE
Año en que se estima se terminarán las y

4 ÁREA CONTRACTUAL CS-05

Contrato No. CNH-R02-L03-CS-05'2017

actividades de Abandono en el Campo, según
estudios técnicos realizados por el Contratista y
aprobados por la CNH, menos el saldo
acumulado en el Fideicomiso de Abandono al
iniciar el Año de Calculo (AAA.1).

TAL = Es el interés generado en el Fideicomiso en el
Año de cálculo, siguiendo la siguiente fórmula:
lA¡=n, FAAAL)
Donde:
ñ = Es la tasa de interés aplicable al saldo del

Fideicomiso de Abandono.

AAA = Es el saldo acumulado en el Fideicomiso de
Abandono al terminar el Año de cálculo,
definido de la siguiente forma:

AAA(= AAA AAA Si.
Donde:
St-l = Es el monto total retirado del Fideicomiso de

Abandono durante el Año de cálculo para
financiar actividades de Abandono realizadas
en el mismo Año,

18.5 Fondos Insuficientes,

La responsabilidad del Contratista de cumplir con los trabajos de Abandono
es independiente a que existan o no fondos suficientes en el Fideicomiso de Abandono. En
caso que los fondos de la cuenta de Abandono sean insuficientes para cubrir todos los Costos
de Abandono, el Contratista será responsable de cubrir el monto faltante. En el contrato del
Fideicomiso de Abandono se deberá establecer que, en el caso de existir un remanente en el
fondo y una vez que se hayan cubierto los Costos de Abandono, los recursos se deberán
enterar al Contratista, previa autorización de la CNH que certifique el total cumplimiento de
las obligaciones de Abandono conforme al presente Contrato y los Planes de Desarrollo
aprobados.

18.6 Sustitución Solicitada por la CNH.

Previo a la terminación del presente Contrato por cualquier motivo,
incluyendo la rescisión, la CNH podrá solicitar al Contratista que se abstenga de llevar a cabo
operaciones de Abandono específicas con respecto a determinadas instalaciones, incluyendo
Pozos. En dicho caso, el Contratista deberá entregar al tercero que la CNA determine, las
instalaciones en buen estado de funcionamiento. así como entregar al Fondo cualquier saldo
remanente en el Fideicomiso de Abandono y a partir de ese momento el Contratista seño

NN
45 ÁREA CONTRACTUAL CS-05 NI
Contrato No. CNM-R02-L03-0S-05/2017

considerado relevado de cualquier futura obligación en relación con el uso y Abandono de
dichas instalaciones.

18.7 Etapa de Transición Final.

Un (1) Año previo a la terminación del presente Contrato por motivo de la
conclusión de su vigencia, el Contratista y la UNH iniciarán la Etapa de Transición Final para
la totalidad o la parte correspondiente del Área Contractual. durante la cual se llevará a cabo
la entrega del Área Contractual del Contratista a la CNH o a un tercero designado para tal
efecto, conforme a la Normatividad Aplicable y de acuerdo con lo siguiente:

(a) El Contratista deberá actualizar el Inventario de Activos para incluir la
totalidad de los Pozos y Materiales existentes en ta totalidad o la parte correspondiente del
Area Contractual;

(b) El Contratista deberá presentar a la CNH un informe que señale al
menos la identificación de los Pozos y Materiales en la totalidad o la parte correspondiente
del Area Contractual, asi como la descripción de las condiciones de operación a la fecha de
inicio de la Etapa de Transición Final:

(c) El Contratista deberá presentar a la CNH un informe que contenga toda la
información técnica referente al estado que guardan el, o los yacimientos presentes en el
subsuelo del área (presión. caracteristicas de los fluidos, volúmenes en él. o los yacimientos);

(d) El Contratista deberá presentar a la CNH un informe que contenga toda
la información obtenida dentro de los noventa (90) Días previos a la terminación del
Contrato, relativa a la producción de Hidrocarburos en el Área Contractual y de la
infruestructura asociada a ta producción;

(e) La CNH solicitará al Contratista el Abandono de los Pozos y
Materiales que no le sean transferidos a la CNH de conformidad con lo establecido en el
presente Contrato;

(0 El Contratista deberá presentar un reporte actualizado de su sistema,
programa o mecanismo de atención a reclamaciones y/o de gestión socia) para identificar los
Pasivos Sociales existentes derivados de la conducción de las Actividades Petroleras en la
totalidad o la parte correspondiente del Área Contractual:

(2) El Contratista deberá actualizar la Línea Base Ambiental determinada
de conformidad con la Cláusula 3.3, para identificar los Daños Preexistentes derivados de la
conducción de las Actividades Petroleras en la totalidad o la parte correspondiente del Área
Contractual, y

(h) La CNH tendrá la facultad de acompañar al Contratista durant£ la
Etapa de Transición Final directamente o a través del tercero designado y revisará y rd
/

46 ÁREA CONTRACTUAL CS-05 INIA
Contrato No. CNEL-R02-1,03-CS-05/2017

que las actividades correspondientes hayan sido realizadas de acuerdo con las Mejores
Prácticas de la Industria y de conformidad con la Normatividad Aplicable.

. En caso que: (1) el Contratista renuncie o devuelva la totalidad o una parte del
Area Contractual de conformidad con las Cláusulas 3.4 y 7.1; (ii) ocurra la terminación
anticipada del Contrato, o (i1i) la CNH rescinda el Contrato, la Etapa de Transición Final
iniciará de manera simultánea a la notificación de renuncia, devolución, terminación o
rescisión, según corresponda, emitida de conformidad con lo previsto en el presente Contrato.

En caso de renuncia, devolución, terminación anticipada o rescisión, el
Contratista y la CNH deberán ejecutar las actividades necesarias de tal forma que, dentro de
los seis (6) Meses siguientes a la notificación correspondiente, se concluya con lo previsto
en el inciso (e) de esta Cláusula 18.7. El pago de las Contraprestaciones generadas durante
dichos seis (6) Meses se llevará a cabo de conformidad con lo establecido en el Anexo 3 del
presente Contrato.

Sin perjuicio de lo establecido en el párrafo anterior, la Etapa de Transición
Final tendrá una duración de hasta ciento ochenta (180) Días, prorrogables hasta por noventa
(90) Dias adicionales de oficio o a petición del Contratista. La CNH podrá objetar dentro de
los noventa (90) Días siguientes el contenido de los incisos (a), (b), (c), (d), (f) y (g). Durante
dicho período de noventa (90) Días, las Partes podrán celebrar audiencias o comparecencias
para aclarar de buena fe cualquier diferencia existente, de conformidad con las Mejores
Prácticas de la Industria, las disposiciones establecidas por la Agencia y la Normatividad
Aplicable. Una vez transcurridos los plazos previstos y concluidas las actividades a
satisfacción de la CNH, ésta emitirá una constancia de conclusión de la Etapa de Transición
Final donde se indicarán, en su caso, las acciones a realizar en temas de remediación y
Abandono. En caso que las Partes no lleguen a un acuerdo respecto a la conclusión de la
Etapa de Transición Final, las diferencias se resolverán conforme a los procesos establecidos
en la Cláusula 26,

Una vez entregada la constancia de conclusión de la Etapa de Transición Final
a la que se refiere la presente Cláusula 18.7 y, en su caso, concluido el Abandono de
conformidad con la Cláusula 18.1, las Partes contarán con un plazo de hasta noventa (90)
Días para firmar el acta de entrega y recepción de los trabajos de Abandono. Con la firma de
dicha acta, la CNH notificará al Contratista la liberación de las Garantías Corporativas
correspondientes.

En caso de que las actividades de Abandono se hubieran concluido co:
anterioridad a la Etapa de Transición Final, la CNH notificará al Contratista la liberación de
las Garantías Corporativas hasta noventa (90) Días posteriores a la suscripción del finiquito
de conformidad con lo previsto en la Cláusula 23.6. L

4 AREA CONTRACTUAL CS-05

Contrata No, CNH-R02-L03-05-05/2017

CLAUSULA 19,
RESPONSABILIDAD LABORAL: SUBCONTRATE
NACIONAL

TAS Y CONTENIDO

19.1 Responsabilidad Laboral.

El Contratista y cada uno de sus Subcontratistas tendrán la responsabilidad
exclusiva e independiente de todo el personal y trabajadores empleados en las Actividades
Petroleras. siendo los únicos responsables por el cumplimiento de las obligaciones laborales
o patronales que provengan y emanen de la Normatividad Aplicable o de los contratos

individuales o colectivos que hayan celebrado con su personal y trabajadores. sin perjuicio
de su contratación directa o indirecta.

19.2  Subcontratistas.

El Contratista tiene el derecho a utilizar Subcontratistas para el suministro de
equipos y servicios especializados, siempre que dichas subcontrataciones no impliquen la
sustitución de facto del Contratista como operador. Se entenderá que hay una sustitución de

facto cuando, entre otros supuestos, el Contratista deje de tener el control de las Actividades
Petroleras.

En todos los casos, los Subcontratistas deberán cumplir con las disposiciones
aplicables del presente Contrato, el Sistema de Administración y la Normatividad Aplicable,
El Contratista no podrá utilizar los servicios de empresas que estén inhabilitadas por las
Autoridades Gubernamentales de conformidad con la Normatividad Aplicable. No obstante
cualquier subcontratación del Contratista, éste continuará siendo responsable de todas las
obligaciones derivadas del presente Contrato.

19.3 Contenido Nacional.
El Contratista tendrá las siguientes obligaciones:
(a) En el Período de Exploración:

(1 Cumplir con un porcentaje minimo de contenido nacional de
veintiséis por ciento (26%) del valor de los conceptos señalados en
la Metodología que se hayan adquiride 0 contratado para las
Actividades Petroleras durante el Pesiodo de Exploración.

El cumplimiento de los porcentajes mínimos de contenido nacional
será verificado por la Secretaría de Economia al término del Periodo
Inicial de Exploración y del Periodo Adicional de Exploración.
según corresponda, de conformidad con la Metodología ?) ta/
Normatividad Aplicable

48 AREA CONTRACTUAL CS-05
0)

Contrato No. CNH-RO02-L.03-€S-05/2017

Incluir en sus propuestas de Plan de Exploración un programa de
cumplimiento del porcentaje de contenido nacional antes indicado,
así como un programa de transferencia de tecnología, incluyendo
los plazos y las etapas aplicables a ambos programas, los cuales
deberán ser aprobados por la CNH, con opinión de la Secretaría de
Economía, de conformidad con las Cláusula 4, de este Contrato.
Una vez aprobados, los programas se considerarán parte integrante
del presente Contrato. Las obligaciones en materia de contenido
nacional, iniciarán al momento en que el Plan de Exploración sea
aprobado.

(b) En el Período de Evaluación:

M

Q)

Cumplir con un porcentaje minimo de contenido nacional de
veintiséis por ciento (26%) del valor de todos los conceptos
señalados en la Metodología que se hayan adquirido o contratado
para las Actividades Petroleras durante el Periodo de Evaluación.

El cumplimiento de los porcentajes mínimos de contenido nacional
será verificado por la Secretaría de Economía al término del
Período de Evaluación, de conformidad con la Metodología y la
Normatividad Aplicable

Incluir en sus propuestas de Programa de Evaluación un programa
de cumplimiento del porcentaje de contenido nacional antes
indicado, así como un programa de transferencia de tecnología,
incluyendo los plazos y las etapas aplicables a ambos programas
los cuales deberán ser aprobados por la CNH, con opinión de la
Secretaría de Economia, de conformidad con la Cláusula 5, de este
Contrato. Una vez aprobados, los programas se considerarán parte
integrante del presente Contrato. Las obligaciones en materia de
contenido nacional, iniciarán en el momento en que el Programa
de Evaluación sea aprobado.

(c) En el Período de Desarrollo:

(0)

Cumplir con un porcentaje minimo de contenido nacional del valor
de todos los conceptos señalados en la Metodología que se hayan
adquirido o contratado durante el Periodo de Desarrollo para las
Actividades Petroleras, el cual se incrementará anualmente a una
tasa constante a partir de veintisiete por ciento (27%) en el primer
Año del Período de Desarrollo hasta que en el Año 2025 constituya
cuando menos el treinta y ocho por ciento (38%).

El porcentaje minimo requerido de contenido nacional será

verificado por la Secretaria de Economía cada tres (3) Años yL%

comprenderá aquellos conceptos que se hayan adquirido y

49 AREA CONTRACTUAL CS-05

vá

Contrato No. UNH-R02-L03-05-05/2017

contratado durante el Periodo de Desarrollo de conformidad con la
Metodología y a tu Normatividad Aplicable.

(0) Incluir en su propuesta de Plan de Desarrollo un programa de
cumplimiento del porcentaje de contenido nacional antes indicado,
así como un programa de transferencia de tecnología. incluyendo
los plazos y las etapas aplicables a los programas los cuales
deberán ser aprobados por la CNHl. con opinión de la Secretaría de
Economia, de conformidad con la Cláusula 6, de este Contrato.
Una vez aprobados, los programas se considerarán parte integrante
del presente Contrato. Las obligaciones en materia de contenido
nacional, iniciarán en el momento en que el Plan de Desarrollo sea
aprobado, y

(3) Á partir del Año 2025, los conceptos señalados en la Metodología
deberán constituir al menos el treinta y cinco por ciento (35%) del
valor de todos los cunceptos antes referidos que se hayan adquirido
a contratado para las Actividades Petroleras, sin perjuicio de que
este porcentaje minimo promedio de contenido nacional se revise
conforme al transitorio vigésimo cuarto de la Ley de Hidrocarburos

(d) El Contratista deberá entregar a la Secretaría de Economía en la
periodicidad establecida por dicha Secretaria, un reporte que incluya la información sobre el
contenido nacional en la forma y conforme al procedimiento previsto en las disposiciones
que emita dicha Dependencia para llevar a cabo la verificación correspondiente. En caso de
incumplimiento del porcentaje mínimo de contenido nacional señalado en los programas de
cumplimiento referidos, el Contratista deberá pagar por concepto de pena convencional a la
Nación, por conducto del Fondo, un porcentaje del valor de los conceptos señalados en la
metodología establecida por la Secretaria de Economía para la medición de contenido
nacional que hayan sido adquiridos en incumplimiento de los porcentajes mínimos de
contenido nacional requeridos. según haya sido verificado por la Secretaria de Economia, de
acuerdo a lo siguiente:

( El equivalente al quince por ciento (15%) para el Periodo de
Exploración:

0) El equivalente al quince por ciento (15%) para el Periodo de
Evaluación;

(ii) El equivalente al veinte por ciento (20%) para el primer Año del
Periodo de Desarrollo;

(iv) El equivalente al cuarenta por ciento (40%) para el segundo Año d

el/
£ b
Período de Desarrollo: á

50 AREA CONTRACTUAL CS-05
Contrato No. CNH-R02-L03-CS-03/2017

(y) El equivalente al sesenta por ciento (60%) para el tercer Año del
Periodo de Desarrollo;

(vi) El equivalente al ochenta por ciento (80%) para el cuarto Año del
Periodo de Desarrollo; y

(vin) El equivalente al cien por ciento (100%) a partir del quinto Año del
Periodo de Desarrollo

En caso que en el Área Contractual convivan de manera simultánea Períodos
de Exploración, Períodos de Evaluación y Períodos de Desarrollo cuyos requerimientos de
contenido nacional sean diferentes y en alguno de dichos períodos el porcentaje de contenido
nacional exceda el mínimo requerido, el Contratista podrá solicitar la acreditación de dicho
excedente para aquellos períodos en los que no se haya alcanzado el porcentaje mínimo
requerido.

Respecto al incumplimiento de las demás disposiciones de contenido nacional
previstas en esta Cláusula 19.3 y en la Normatividad Aplicable, el Contratista deberá pagar
al Fondo, por concepto de pena convencional, la sanción máxima prevista en el artículo 85,
fracción 11, inciso 0) de la Ley de Hidrocarburos.

La CNH podrá exigir el cobro de las penas convencionales correspondientes
en caso que el Contratista no pague al Fondo dichos valores dentro de los quince (15) Días
siguientes a la instrucción de pago al Contratista por parte de la CNH.

(e) No obstante cualquier subcontratación, el Contratista será responsable
de todas las obligaciones en materia de contenido nacional derivadas del presente Contrato,

19,4 Preferencia de Bienes y Servicios de Origen Nacional.

El Contratista deberá dar preferencia a la contratación de servicios ofrecidos
por compañías locales, asi como a la adquisición de bienes de producción nacional, cuando
éstos sean ofrecidos en el mercado internacional bajo condiciones equivalentes, incluyendo
cantidad, calidad, disponibilidad y precio siempre que éste último sea determinado con base
en Reglas de Mercado o, tratándose de transacciones con partes relacionadas, con base en las
Guías sobre Precios de Transferencia para Empresas Multinacionales y las Administraciones
Fiscales aprobadas por el Consejo de la Organización para la Cooperación y el Desarrollo
Económico.

19.5 Capacitación y Transferencia Tecnológica.

El Contratista deberá cumplir con los programas de capacitación y
transferencia de tecnología aprobados por la CNH en el Plan de Exploración, el Programa de ) /
Evaluación y en el Plan de Desarrollo. Las actividades y los programas referidos ela
entre otros, la adopción. innovación, asimilación, investigación y desarrollo tecnológicos, y
formación de recursos humanos nacionales en la investigación científica y tecnológica! .
aplicada a la Exploración y Extracción de Hidrocarburos en coordinación con instituciones,
de educación superior.

51 ÁREA CONTRACTUAL CS-05 Í N
Contrato No, CNH-R02-L,03-05-05/2017

CLAUSULA 20.

20.1 Disposición General.

Las obligaciones, responsabilidades y riesgos del Contratista conforme al
presente Contrato son independientes de los seguros, garantías o cualquier otro instrumento
financiero a los que hace referencia en esta Cláusula 20 y, en consecuencia, el alcance de las
obligaciones y responsabilidades derivadas de la asunción de tales riesgos no podrán
reducirse en perjuicio de la Nación o de terceros por la contratación de seguros, garantías o
cualquier otro instrumento financiero o por la falta de contratación o cobertura suficiente de
ellos.

20.2 Cobertura de Seguros.

Con el objeto de cubrir los riesgos inherentes a las Actividades Petroleras,
previo al inicio de fas mismas, el Contratista deberá obtener y mantener en pleno vigor y
efecto las coberturas financieras contingentes requeridas. conforme a la Normatividad
Aplicable, frente a daños o perjuicios que se pudieran generar como resultado de dichas
actividades: así como la cobertura de daños a los Materiales Inmuebles para ser utilizados en
las Actividades Petroleras conforme á las Mejores Prácticas de la Industria.

20.3 Destino de los Benefici

El Contratista destinará inmediatamente cualquier pago que reciba por
concepto de cobertura de seguros, garantías o cualquier otro instrumento financiero para
remediar el daño civil o ambiental. reparar o reemplazar cualquiera de los Materiales dañados
o destruidos. Si una compañía aseguradora o la emisora de cualquier otro instrumento
financiero retiene el pago correspondiente, por cualquier causa, el Contratista deberá asumir
los Costos de reparación o de reposición. Una vez que se hayan cubierto la totalidad de los
Costos de reparación o de reposición, el Contratista podrá emplear el excedente de los montos
recibidos por concepto de cobertura de seguros, garantías o cualquier otro instrumento
financiero. para recuperar los Costos en los que haya incurrido con anterioridad a dicha
recepción.

CLAUSULA 21.
OBLIGACIONES DE CARACTER FISCAL

21.1 Obligaciones de Carácter Fiscal.

El Contratista será responsable de cubrir las Obligaciones de Carácter Fiscal
que le correspondan de conformidad con la Normatividad Aplicable.

21.2 Derechos y Aprovechamientos, Y

El Contratista estará obligado 2 pagar oportunamente los derechos”yl4
aprovechamicntos que establezca la Normatividad Aplicable por la administració
sión que del presente Contrato realicen la CNH y la Agencia.

“n
fa

AREA CONTRACTUAL OS-05

Contrato No. CNH-R02-L03-CS-05/2017

CLÁUSULA 22,
CASO FORTUITO O FUERZA MAYOR

22.1 Caso Fortuito o Fuerza Mayor.

Ninguna de las Partes responderá por el incumplimiento, suspensión o retraso
en la ejecución de las obligaciones del presente Contrato si dicho incumplimiento, suspensión
o retraso ha sido causado por Caso Fortuito o Fuerza Mayor.

22.2 Carga de la Prueba.

La prueba de Caso Fortuito o Fuerza Mayor corresponderá a cualquiera de las
Partes que la alegue.

22.3 Not

¡ón de Caso Fortuito o Fuerza Mayor.

Si el Contratista no puede cumplir con cualquier obligación prevista en el
presente Contrato como resultado de Caso Fortuito o Fuerza Mayor, deberá notificar por
escrito a la CNH las causas que originaron el incumplimiento incluyendo, hasta donde sea
posible, una explicación y, en su caso, la documentación de la eventualidad que le impide
cumplir con dichas obligaciones a más tardar quince (15) Días después que tenga o debiera
de tener conocimiento de la ocurrencia del Caso Fortuito o Fuerza Mayor de que se trate,
salvo lo previsto en el Anexa 10. La CNH deberá informarle al Contratista si se reconoce o
no el Caso Fortuito o la Fuerza Mayor en un plazo no mayor a treinta (30) Días contados a
partir de que haya recibido la notificación de Caso Fortuito o Fuerza Mayor con información
completa. Salvo por lo previsto en el presente Contrato, el Contratista deberá asumir de nuevo
el cumplimiento de sus obligaciones tan pronto como el Caso Fortuito o Fuerza Mayor cese.

Una vez que la CNH reconozca el Caso Fortuito o Fuerza Mayor los Períodos
de Exploración y los Periodos de Evaluación serán prorrogados conforme a esta Cláusula
22.3 solamente cuando el Caso Fortuito o Fuerza Mayor de que se trate tenga un impacto en
las actividades de Exploración y Evaluación, según sea el caso, de más de treinta (30) Dias
sobre dichos períodos. Los períodos de Exploración, Evaluación o Desarrollo, según
corresponda, se prorrogarán por el mismo tiempo que dure el Caso Fortuito o Fuerza Mayor.
En ningún caso la prórroga a que se refiere esta Cláusula 22.3 tendrá como consecuencia que
la vigencia del contrato supere los cuarenta (40) años.

El Contratista deberá presentar la solicitud de prórroga correspondiente a más
tardar el último Dia Hábil del Trimestre siguiente a partir de que se cumpla un (1) Año de la
fecha de notificación de Caso Fortuito o Fuerza Mayor a la que se refiere esta Cláusula 22.3 /
o de los tres (3) Trimestres sucesivos, únicamente en caso que el Caso Fortuito o Fuerza
Mayor no haya cesado, con la documentación que soporte su solicitud. La CNH resolverá
sobre la solicitud de prórroga en un plazo que no excederá los quince (15) Días Hábiles
siguientes a partir de la recepción de dicha solicitud en términos de lo establecido
présente Contrato y, en su caso, podrá solicitar información o documentación soporty” >
adicional, suspendiendo el plazo para emitir la resolución hasta en tanto la CNH reciba la

s3 ÁREA CONTRACTUAL CS-05 A

W
Contrato No. CNH-R02-1.03-CS-05/2017

información o documentación soporte adicional por parte del Contratista. En caso que la
CNH no emita una resolución dentro del plazo establecido. ésta se entenderá en sentido
favorable.

El Contratista podrá someter a la aprobación de la CNH modificaciones a los
planes de conformidad con lo previsto en el Contrato, siempre que el Caso Fortuito o Fuerza
Mayor tenga un impacto en las Actividades Petroleras realizadas en una porción del Área
Contractual

22.4 Derecho de Terminación.

Si dado un Caso Fortuito o Fuerza Mayor, la realización de las Actividades
Petroleras se interrumpieran por un período continuo de dos (2) Años o más, la CNH y cl
Contratista podrán de mutuo acuerdo formalizado por escrito, dar por terminado el presente
Contrato. Este derecho estará vigente hasta tres (3) Meses posteriores a la finalización del
Caso Fortuito o Fuerza Mayor. Si la otra Parte rechazare la solicitud de dar por terminado el
presente Contrato, las Partes se sujetarán a lo previsto en las Cláusulas 26.2 y/o 26.5.

22.5 Situaciones de Emergencia o Siniestro.

En casos de emergencia o siniestros que requieran acción inmediata. el
Contratista deberá informar inmediatamente a la CNH. a la Agencia y a la Secretaría de
Energía. y tomar todas las acciones adecuadas conforme al plan de atención a emergencias
del Sistema de Administración para controlar la situación lo más pronto posible. a fin de
preservar la integridad fisica de las Personas y proteger el medio ambiente. los Hidrocarburos
y los Materiales. El Contratista notificará a la Agencia y a la CNH las acciones tomadas y
setenta y dos (72) horas después remitirá el reporte correspondiente por escrito. en el
entendido que en caso que la Agencia o la CNH no estén satisfechas con las acciones tomadas
por el Contratista, éstas podrán requerirle al Contratista que emprenda acciones adicionales
para mitigar o controlar la emergencia o para reparar los daños. Lo anterior sin perjuicio de
cualquier ctra atribución o facultad de la Agencia o cualquier Autoridad Gubernamental
conforme a la Normatividad Aplicable,

CLÁUSULA 23.
RESCISIÓN ADMINISTRATIVA Y RESCISIÓN CONTRACTUAL

7]
a

Rescisión Adm

En caso de ocurrir cualquiera de las causas graves de rescisión administrativa
previstas en el artículo 20 de la Ley de Hidrocarburos y que se enlistan a continuación, y una
vez que concluya el periodo de investigación previa referido en la Cláusula 23.2, la CNH
podrá rescindir administrativamente este Contrato previa instauración del procedimiento de
rescisión administrativa previsto en la Cláusula 23.3 y la Normatividad Aplicable:

(a) Transcurran más de ciento ochenta (180) Días continuos sin quef el
Contratista inicie las actividades previstas en el Plan de Exploración. Programa |de

54 ÁREA CONTRACTUAL CS-05

Cantrala Mo, CNH-R02-L03-CS-05/2017

Evaluación o en el Plan de Desarrollo aprobados, o que el Contratista suspenda por más de
ciento ochenta (180) Días continuos dichas actividades, en ambos casos Sin Causa Justificada
ni autorización de la CNH;

(b) El Contratista no cumpla el Programa Minimo de Trabajo, Sin Causa
Justificada, siempre que la Garantía de Cumplimiento correspondiente no sea suficiente para
cubrir dicho incumplimiento:

(o) El Contratista ceda parcial o totalmente la operación o los derechos
conferidos conforme al presente Contrato, sin contar con autorización previa en los términos
y condiciones previstos en las Cláusulas 24.1 y 24.2;

(d) Se presente un Accidente Grave causado por Dolo o Culpa del
Contratista, que ocasione daño a instalaciones, fatalidad y pérdida de producción;

(e) El Contratista, por más de una ocasión, remita de Forma Dolosa o Sin
Causa Justificada Información o Reportes Falsos o Incompletos, o los oculte a la Secretaría
de Energia. a la Secretaría de Hacienda, a la Secretaria de Economía, a la CNH, al Fondo o
a la Agencia, respecto de la producción, Costos o cualquier otro aspecto relevante del
Contrato;

(p El Contratista incumpla una resolución definitiva de órganos
jurisdiccionales federales relacionada con el Contrato o con las Actividades Petroleras, que
constituya cosa juzgada, o

(2) El Contratista omita, Sin Causa Justificada, algún pago al Estado o
entrega de Hidrocarburos a éste. conforme a los plazos y términos previstos en el presente
Contrato.

Para efectos de esta Cláusula 23,1 se entenderá por:

(1) Accidente Grave: cualquier accidente en el cual concurran las
siguientes circunstancias:

(1D Daño a las Instalaciones que implique la pérdida total o parcial
de las mismas de forma que. impida al Contratista llevar a cabo
las Actividades Petroleras en el Area Contractual durante un
período mayor a noventa (90) Días continuos contados a partir
de que ocurra el accidente. Para efectos de esta definición
Instalación(es) se entenderá como el conjunto de Materiales
que conforman unidades productivas cuyo propósito es el
descubrimiento, producción. almacenamiento, procesamiefito
o desplazamiento de Hidrocarburos;

10) Fatalidad, y (

55 ÁREA CONTRACTUAL CS-05

Contrato No. UNIH-R02-L03-05-03/201 7

€) Cuando la pérdida de la producción en el evento implique
cualquier destrucción o derrame de Hidrocarburos sin control.
igual o mayor a diez mil (10,000) barriles de petróleo crudo
equivalente, distinio del venteado. quemado y vertido, en su
caso, que se lleva a cabo en condiciones normales de operación
durante el desarrollo de las Actividades Petroleras realizadas
conforme las Mejores Prácticas de la Endustria y la
Normatividad Aplicable. Para efectos de cesta definición
cuando el accidente ocurra durante el Periodo de Exploración.
Pérdida de Producción se entenderá como un derrame de
Petróles o Condensados o fuga de Gas Natural.

(1) Sin Causa Justificada: cualquier causa imputable de manera
indubitable al Contratista y en la cual éste haya omitido llevar a cabo los esfuerzos razonables
a su alcance para evitar caer en el incumplimiento de cualquiera de las obligaciones previstas
en el Contrato que implique la posible actualización de alguna de las causales de rescisión
administrativa previstas en esta Cláusula 23.1:

(iii) Culpa: cualquier acción u omisión del Contratista que produzca un
resultado que no previó siendo previsible o previó confiando en que no se produciría y que
derive en la violación a la Normatividad Aplicable o a un deber que objetivamente era
necesario observar en materia de seguridad industrial;

(iv) Dolo o de Forma Dolosa: cualquier acción u omisión del Contratista
con la intención de perseguir directamente un resultado, e

(m) Información v Reportes Falsos o Incompletos: aquella información o
repúrtes relativos a registros de precios. Costos, producción de Hidrocarburos y demás
información necesaria para calcular y revisar las Contraprestaciones en favor del Estado, que
sean contrarios a la verdad o que deliberadamente resulten insuficientes en grado tal que de
los mismos no se puedan desprender los elementos mínimos necesarivs que debieran
contener, según su naturaleza y propósito, y que sean presentados con la intención deliberada
de engañar a la CNH o a cualquier otra Autoridad Gubernamental cun el objeto de obtener
un beneficio que no le correspondiere de haber presentado la información verdadera y/o
completa

23.2 ción Pr

En caso que la CNH conozca algún indicio de incumplimiento de cualquiera
de las obligaciones derivadas del presente Contrato que pudieran implicar una posible causal
de rescisión administrativa en términos de lo previsto en la Cláusula 23.1, la CNH dará aviso
al Contratista y se allegará de todos los elementos y pruebas necesarias para determinar si la
tazón por la cual se originó la investigación previa constituye una causal para iniciar el
procedimiento de rescisión. en términos de lo previsto en la Cláusula 23.3. En el caso d£ lo,
previsto en la Cláusula 23.1, inciso d), la investigación previa se llevará a cabo [par
determinar la posible existencia de Dolo a Culpa por parte del Contratista.

56 AREA CONTRACTUAL CS-05

Contrato No. CNH-R02-L03-CS-05/2017

Este periodo de análisis no podrá ser menor a treinta (30) Días y no tendrá una
duración mayor a dos (2) Años. Durante este período el Contratista deberá garantizar la
continuidad de las Actividades Petroleras, siempre y cuando sea seguro y técnicamente
posible,

Lo anterior sin perjuicio de que el Contratista pueda notificar a la CNH
indicios de incumplimiento de alguna de las obligaciones derivadas del presente Contrato
que pudieran implicar una posible causal de rescisión administrativa en términos de lo
previsto en la Cláusula 23.1 a excepción de su inctso (d), así como presentar una propuesta
de remediación del potencial incumplimiento para la aprobación de la CNH.

Para efectos de lo previsto en esta Cláusula 23.2, el Contratista y la CNH
deberán nombrar de mutuo acuerdo, o en su caso, recurrir a la asistencia de una institución
para el nombramiento de un experto independiente que deberá cumplir con los requisitos
previstos en la Cláusula 26.3. Las opiniones de dicho experto independiente no serán
vinculantes para las Partes ni para alguna otra Autoridad Gubernamental.

Durante la etapa de investigación previa el Contratista y el experto
independiente podrán preparar y presentar reportes relacionados con la posible causal de
rescisión administrativa. Las Partes deberán acordar el plazo en el que el experto
independiente deberá emitir sus reportes. Atendiendo a las complejidades de! caso, las Partes
podrán de mutuo acuerdo y por escrito prorrogar dicho plazo respetando el máximo previsto
en esta Cláusula 23.2.

La CNH comunicará la intención de finalizar la etapa de investigación con
una anticipación no menor a treinta (30) Dias a efecto de que el Contratista manifieste lo que

a su derecho convenga.

233 Procedimiento de Resc

ón Administrativa.

Una vez que se determine la existencia de una causal de rescisión
administrativa de conformidad con la Cláusula 23.1, la CNH deberá notificar al Contratista
por escrito la causal o causales que se invoquen para dar inicio al procedimiento de rescisión
administrativa; de manera que el Contratista manifieste lo que a su derecho convenga dentro
de los treinta (30) Días posteriores a la notificación del inicio del procedimiento de rescisión
administrativa. Transcurrido dicho plazo. la CNH contará con un plazo de hasta noventa (90)
Días para valorar los argumentos y pruebas que. en su caso, haga valer el Contratista. La
resolución de rescindir el Contrato deberá estar aprobada por el pleno del órgano de gobierno
de la CNH, fundada, motivada y notificada oficialmente al Contratista.

Si el Contratista solventa la causal de rescisión en que haya incurrido antes de
que la CNH emita la resolución respectiva, el procedimiento de rescisión administratiya
quedará sin efecto, previa aceptación y verificación de la CNH y aplicando, en su casof lás .
sanciones correspondientes conforme a lo dispuesto en el presente Contrato y lla.

Normatividad Aplicable.
Y

5 ÁREA CONTRACTUAL CS-05

Contrato No. UNH-R02-103-0S-05/2017

La resolución que rescinda el presente Contrato tendrá efectos inmediatos y
no requerirá declaración judicial. Declarada la rescisión administrativa, las Partes celebrarán
el finiquito correspondiente para efectuar lo previsto en las Cláusulas 23.5 y 23.6

La CNH deberá notificar a la Secretaría de Energía, a la Secretaría de
Hacienda, a la Agencia y al Fondo sobre la declaración de rescisión administrativa el Día
Hábil siguiente a que se haya emitido la resolución correspondiente.

Las controversias relativas a la rescisión administrativa se solventarán en
términos de la Cláusula 26.4

23.4  Rescisión Contractual.

Además de las causales de rescisión administrativa previstas en la Cláusula
23.1. y de terminación anticipada previstas en la Cláusula 3.4. la CNH tendrá derecho a
rescindir este Contrato en los siguientes supuestos, siempre que el Contratista omita sancar
ú llevar a cabo una acción directa y continua para remediar el incumplimiento
correspondiente dentro de los treinta (30) Días de haber recibido la notificación de dicho
incumplimiento por parte de la CNH:

(a) El Contratista no presente las Garantías de Cumplimiento o no las
mantenga en vigor de conformidad con lo previsto en la Cláusula 17.1, o no mantenga en
vigor las Garantias Corporativas de conformidad con lo previsto en la Cláusula 17.2 y sus
propios términos Sin Causa Justificada;

(b) El Contratista o Garante: (1) se liquide o de cualquier otra forma cese
su existencia legal o corporativa, u (Hi) ocurra cualquier acontecimiento que conforme a las
leyes aplicables al Contratista o al Garante tenga un efecto análogo a los mencionadas Sin
Causa Justificada;

(c) El Contratista o Garante: (1) caiga en insolvencia: (11) sea incapaz de
pagar sus deudas al vencimiento de las mismas; (tii) solicite a acepte la imposición de un
administrador, liquidador o síndico respecto a sus propiedades o $us ingresos: (iv) inicie
cualquier procedimiento conforme a cualquier legislación para el reajuste o diferimiento de
sus obligaciones o de cualquier parte de las mismas; (v) solicite la quiebra, reorganización,
suspensión. de pagos. disolución o liquidación, o (vi) realice o permita una cesión general o
un arreglo con o para el beneficio de sus acreedores;

(d) El Contratista infrinja cualquier disposición contenida en la Cláusula
33.2 Sin Causa Justificada, o

10) Cualquier otro incumplimiento sustancial Sin Causa Justificada de las
obligaciones del Contratista conforme al presente Contrato.

Declarada la rescisión contractual, las Partes podrán sujetarse a lo previs; 4 en
la (lúusula 26, con excepción de lo previsto en la Cláusula 26.4.

Para efectos de esta Cláusula 23,4 se entenderá por:

<8 ÁREA CONTRACTUAL 0S-05

Contrato No. CNH-R02-L03-CS-05/2017

Sin Causa Justificada: cualquier causa imputable de manera indubitable al
Contratista y en la cual éste haya omitido llevar a cabo los esfuerzos razonables a su alcance
para evitar caer en el incumplimiento de cualquiera de las obligaciones previstas en el
Contrato que implique la posible actualización de alguna de las causales de rescisión
contractual previstas en esta Cláusula 23.4.

23.5 Efectos de la Rescisión Administrativa o R ón Contractual.

En caso que la CNH rescinda este Contrato conforme a lo establecido en las
Cláusulas 23.1 o 23.4, se estará a lo siguiente:

(a) El Contratista deberá pagar a la Nación, a través del Fondo, cuando
corresponda las penas convencionales a que se refieren las Cláusulas 4.5 y 4.6 o, en su caso,
los daños y perjuicios que la Nación sufra como resultado directo e inmediato del
incumplimiento que dé lugar a la rescisión en términos de la Normatividad Aplicable,
computados a partir de que se notifique la misma, según sea el caso;

(b) El Contratista cesará todas las Actividades Petroleras en el Área
Contractual, excepto aquellas que sean necesarias para preservar y proteger los Materiales en
proceso de fabricación o terminados. y devolverá al Estado, a través de la CNH, el Área
Contractual en términos de lo establecido en este Contrato. Con la terminación de este
Contrato la propiedad de los Materiales construidos o adquiridos para ser utilizados en las
Actividades Petroleras pasará de forma automática a la Nación libre de gravamen sin cargo,
pago ni indemnización alguna conforme a lo establecido en las Cláusulas 13.1 y 13.2;

(0) Las Partes suscribirán el finiquito al que se refiere la Cláusula 23.6. El
Contratista únicamente tendrá derecho a recibir como pago por parte de la Nación el finiquito
establecido en dicha Cláusula 23.6, en caso que éste genere un saldo en favor del Contratista,

y

(d) El Contratista deberá cumplir con todas las obligaciones relativas a la
devolución del Área Contractual, incluyendo, sin limitar, las relacionadas con el Abandono
y entrega del Area Contractual conforme a lo previsto en la Cláusula 18.

23.6 Finiquito.

Sin perjuicio de lo establecido en la Cláusula 23.5, a más tardar seis (6) Meses
después de la terminación del presente Contrato por cualquier motivo, o en caso que la CNH
rescinda el Contrato, las Partes deberán suscribir un finiquito en el cual se harán constar los
saldos en favor y en contra respecto de las Contraprestaciones devengadas hasta la fecha de
terminación o rescisión del Contrato. Cuando las Partes no lleguen a un acuerdo sobre lo
anterior, podrán dirimir sus diferencias en términos de la Cláusula 26.5

En caso de ser necesario, el finiquito considerará los ajustes o transacciones
que se pacten para finalizar las controversias que se hayan presentado durante la vigencia/d
Contrato.

59 ÁREA CONTRACTUAL CS-05

Contrato No. CNH-R02-L03-CS5-05/2017

CLAUSULA 24,
CESIÓN Y CAMBIO DE CONTROL

24.1 Cesión.

Para poder vender, ceder, transferir, trasmitir o de cualquier otra forma
disponer de todo o cualquier parte de sus derechos u obligaciones de conformidad con este
Contrato. que implique la Cesión del Control Corporativo y de Gestión o del Control de las
Operaciones del Contratista, deberá contar con la autorización previa de CNH en términos
de la Normatividad Aplicable

El Contratista deberá notificar a la CNH de cualquier cambio en la estructura
de capital que no resulte en un cambio de Control de conformidad con esta Cláusula 24.1 y
de la Normatividad Aplicable.

24.2 Efectos de la Cesión o el Cambio de Control.
En caso que ocurra una cesión de conformidad con la Cláusula 24.1

(a) Si la cesión es por la totalidad del interés del Contratista cedente en
virtud del presente Contrato:

0) El cedente continuará siendo solidariamente responsable del
cumplimiento de las obligaciones del Contratista conforme al presente Contrato que sean
incurridas o que se generen hasta la fecha de la cesión (pero quedará relevado de cualquier
responsabilidad de las obligaciones del Contratista que sean incurridas o que se generen
después de dicha fecha), y

(ii) El cesionario será solidariamente responsable del cumplimiento de
todas las obligaciones del Contratista conforme a este Contrato, de manera independiente a
que dichas obligaciones hayan sido incurridas o generadas con anterioridad a la fecha de la
cesión o posteriormente

(b) Si la cesión es por solo una parte del interés del Contratista en virtud
del presente Contrato, tanto el cedente como el cesionario serán solidariamente responsables
del cumplimiento de las obligaciones del Contratista en virtud del presente Contrato, de
manera independiente a que dichas obligaciones hayan sido incurridas o se generen con
anterioridad a la fecha de la cesión o posteriormente.

(c) Si la cesión es por menos de la totalidad de los intereses del Contratista
cedente en virtud del presente Contrato o si hay más de un cesionario, este Contrato deberá
ser modificado para reflejar que la participación del Contratista en este Contrato, a partir de
ese momenio, será detentada por más de una Persona. Dicha modificación deberá estar
basada en el formato de contrato para la Exploración y Extracción de Hidrocarburos bajo la

Modalidad de Licencia que se utilizó para licitantes organizados en forma de consorcio ef/el

proceso de licitación internacional conforme aj cual este Contrato se le asignó al Contratista / 4

60 ÁREA CONTRACTUAL 08-05

Contrato No. CNM-R02-L03-CS-03/2017

En ningún momento deberán dejar de ser garantizadas las obligaciones del
presente Contrato,

24.3 Prohibición de

ravámenes.

El Contratista no impondrá o permitirá que se imponga ningún gravamen o
restricción de dominio sobre los derechos derivados de este Contrato o sobre los Materiales
sin el consentimiento previo y por escrito de la CNH.

24.4 Invalidez.
Cualquier cesión o cambio de Control del Contratista que se lleve a cabo en

contravención de las disposiciones de esta Cláusula 24 no tendrá validez y, por lo tanto, no
surtirá efectos entre las Partes.

CLÁUSULA
INDEMNIZACIÓN

El Contratista indemnizará y mantendrá libre de toda responsabilidad a la
CNH y cualquier otra Autoridad Gubernamental, incluido el Fondo, así como a sus
empleados, representantes, asesores, directores, sucesores o cesionarios (y dicha obligación
sobrevivirá a la terminación por cualquier motivo del presente Contrato o en caso que la CNH
rescinda el Contrato) con motivo de cualquier acción, reclamo, juicio, demanda, pérdida,
Costos, daños, perjuicios, procedimientos, impuestos y gastos, incluyendo honorarios de
abogados y costas de juicio, que surjan de o se relacionen con cualquiera de los siguientes:

(a) El incumplimiento de sus obligaciones conforme al presente Contrato,
en el entendido que en aquellos casos que exista una pena convencional, el monto de los
daños y perjuicios estará limitado al monto de la pena convencional de que se trate;

(b) Cualquier daño o lesión (incluyendo muerte) causada por el Contratista
o cualquier Subcontratista (incluyendo el daño o la lesión causada por sus representantes,
oficiales, directores, empleados, sucesores o cesionarios) a cualquier Persona (incluyendo,
sin limitación, a la CNH) o a la propiedad de cualquiera de dichas Personas que surja como
consecuencia de la realización de las Actividades Petroteras;

(c) Cualquier lesión o daño causado por cualquier Persona, que sufran los
empleados, representantes o invitados del Contratista o de cualquier Subcontratista, o a la
propiedad de dichas Personas;

(d) Cualquier daño o perjuicio sufrido por pérdidas o contaminación
causada por el Contratista o cualquier Subcontratista a los hidrocarburos o cualquier daño
causado a los recursos naturales y medio ambiente, incluyendo pero no limitado a: daño o
destrucción de los recursos hídricos. vida silvestre, océanos o a la atmósfera y cualesquitra/ -
daños que puedan ser reconocibles y pagaderos conforme a la Normatividad Aplicable;

6l ÁREA CONTRACTUAL, CS-05

Contrato No, CNH-R02-L03-05-05/2017

(e) Cualquier daño o perjuicio causado con motivo de alguna violación del
Contratista o cualquier Subcontratisia a cualquier dercuehw de propiedad intelectual. marca a
patente;

(0 Cualquier incumplimiento a la Normatividad Aplicable por parte del
Contratista o cualquier Subcontralista, y

(g) Cualquier reclamo de cualquier empleado del Contratista o de
cualquier Subcontratista con base en leyes en materia laboral o de seguridad social.

Sin perjuicio de lo anterior, en ningún caso las Partes serán responsables del
lucro cesante a partir de que la CNH notifique la resolución de la rescisión del Contrato.

CLÁUSULA 26.
LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS

26.1 Normatividad Aplicable.

El presente Contrato se regiria e interpretará de conformidad con las leyes de

En cualquier momento las Partes podrán optar por alcanzar un acuerdo
respecto a las controversias relacionadas con el presente Contrato mediante un procedimiento
de conciliación ante un conciliador. El inicio de este procedimiento será pre-requisito para
que las Partes puedan acudir ante arbitraje de conformidad con la Cláusula 26.5 e iniciará
cuando una de las Partes invite a la otra y ésta acepte o rechace la invitación a la conciliación
dentro de los quince (15) Días siguientes al envío de la invitación. En caso que la Parte que
pretenda iniciar la conciliación no reciba respuesta, se considerará que ésta fue rechazada.
Las Partes acordarán el nombramiento del conciliador, o en su caso, podrán recurrir a la
asistencia de una institución para su nombramiento. El procedimiento de conciliación se
seguirá conforme al Reglamento de Conciliación de la Comisión de las Naciones Unidas para
el Derecho Mercantil Internacional, debiendo el conciliador ayudar a las Partes en sus
esfuerzos por lograr un arreglo de buena fe respecto a la controversia. En caso que
transcurridos tres (3) Meses de haber iniciado el procedimiento de conciltación no se haya
alcanzado un acuerda, se considerará que las Partes acuerdan resolver las diferencias u
controversias en apego a la Cláusula 26.5 del presente Contrato. Lo anterior, sin perjuicio de
que cualquiera de las Partes pueda dar por terminada la conciliación y acudir al arbitraje en
cualquier momento

El procedimiento establecido en esta Cláusula 26.2 mo aplicirá para la,
rescisión administrativa de conformidad con lo establecido en el presente Contrato y/ en lá,

Normatividad Aplicable. / / 4

62 ARA CONTRACTUAL 0S-05
Contrato No. CNH-R02-L03-CS-05/2017

26.3 Requisitos del Conciliador y del Experto Independiente.

La persona física que sea nombrada como conciliador de conformidad con lo
establecido en la Cláusula 26.2 o que sea nombrada como experto independiente de
conformidad con lo establecido en la Cláusula 23.2 deberá cumplir con los siguientes
requisitos:

El conciliador deberá tener por lo menos diez (10) Años de experiencia en
conciliación con los conocimientos, experiencia y pericia para facilitar la comunicación entre
las Partes con respecto de la controversia. En tanto que el experto independiente deberá tener
por lo menos cinco (5) Años de experiencia en la materia objeto de la posible causal de
rescisión administrativa que corresponda

En ambos casos, el conciliador o el experto independiente deberán: (i) ser
independientes, imparciales y neutrales; (ii) divulgar cualquier interés u obligación que esté
sustancialmente en conflicto con su designación y/o pueda perjudicar su actuación con
respecto a la controversia, y (iii) firmar un acuerdo de confidencialidad sobre cualquier
información provista por las Partes con relación a la controversia entre las mismas, de manera
previa a su nombramiento.

Ninguna persona física podrá ser nombrada como conciliador o experto
independiente si ésta: (1) es o ha sido en cualquier momento dentro de los cinco (5) Años
previos a su designación, un empleado de cualquiera de las Partes o de sus Filiales; (11) es o
ha sido en cualquier momento dentro de los tres (3) Años previos a su nombramiento. un
consultor o contratista de cualesquiera de las Partes o de sus Filiales, o bien (iii) mantenga
cualquier interés financiero significativo con cualquiera de las Partes.

Los honorarios del conciliador o del experto independiente deberán ser
cubiertos por igual entre las Partes.

Lo anterior sin perjuicio que cualquier persona física que cumpla todos los
requisitos previstos en esta Cláusula 26.3 pueda ser nombrada como conciliador o experto

independiente en más de una ocasión.

26.4 Tribunales Federale:

Todas las controversias entre las Partes que de cualquier forma surjan o se
relacionen con las causales de rescisión administrativa previstas en la Cláusula 23.1, sin
perjuicio de lo previsto en la Cláusula 23.6 primer párrafo, deberán ser resueltas
exclusivamente ante los Tribunales Federales de México.

El Contratista podrá iniciar un procedimiento ante un tribunal arbitral, en
términos de la Cláusula 26.5, únicamente para que se determine la existencia de daños y
perjuicios y, en su caso, su cuantificación, que resulten de una causal o causales de rescisión
administrativa consideradas infundadas por los Tribunales Federales de forma definitiva. [ +4

63 ÁREA CONTRACTUAL CS-05

Contrato No, CNIH-RO2-LO3-OS-05/2017

26.5 Arbitraje.

Sin perjuicio de lo previsto en la Cláusula 26.4, cualquier otra controversia
que surja del presente Contrato o que se relacione con el mismo y que no haya podido ser
superada después de tres (3) Meses de haber iniciado el procedimiento de conciliación o que
éste hubiera sido rechazado por cualquiera de las Partes conforme a la Cláusula 26.2 deberá
ser resuelta mediante arbitraje conforme al Reglamento de Arbitraje de las Naciones Unidas
para el Derecho Mercantil Internacional. La ley sustantiva aplicable será la estipulada en la
Cláusula 26.1 y las controversias deberán resolverse conforme a estricto derecho, El tribunal
arbitral se integrará por tres miembros, uno nombrado por la CNH, otro nombrado
conjuntamente por el Contratista, y el tercero (quien será el presidente) nombrado de
conformidad con el Reglamento de Arbitraje de las Naciones Unidas para el Derecho
Mercantil Internacional, en el entendido que: (1) la Parte demandante deberá nombrar a su
árbitro en la notificación de arbitraje y la Parte demandada tendrá hasta treinta (30) Dias
contados a partir de que reciba personalmente la notificación de arbitraje para nombrar a 51
árbitro, y (11) los dos árbitros nombrados por las Partes tendrán no menos de treinta (30) Días
contados a partir de la aceptación del nombramiento del árbitro designado por el demandado,
para designar, en consultas con las Partes, al árbitro que actuará como Presidente del tribunal.
Las Partes acuerdan que en caso de que (1) la Parte demandada no designe árbitro dentro del
plazo señalado; (ii) alguna de las Partes omita designar árbitro en los casos en los que resulte
necesario sustituir al árbitro designado en términos del Reglamento de Arbitraje de las
Naciones Unidas para el Derecho Mercantil Internacional. o (111) en caso de haber desacuerdo
en la designación del Presidente del tribunal, el Secretario General de la Corte Permanente
de Arbitraje de La Haya será la autoridad que los determine y resuelva lo conducente. El
procedimiento arbitral se conducirá en español. tendrá como sede la Ciudad de La Haya en
el Reino de los Paises Bajos y será administrado por la Corte Permanente de Arbitraje de La
Haya. Cada una de las Partes asumirá sus propios gastos y costos que deriven del arbitraje.

La ejecución del laudo o sentencia en materia de arbitraje deberá llevarse a
cabo en cumplimiento a lo dispuesto en la Convención sobre el Reconocimiento y Ejecución
de las Sentencias Arbitrales Extranjeras y será obligatoria y firme para las Partes.

Salvo pacto en contrario, las Partes acuerdan que cl carácter del arbitraje será
confidencial, con excepción de aquellos aspectos que de conformidad con la Normatividad
Aplicable deban mantenerse públicos.

26.6 Consolidación.

En caso que un arbitraje iniciado conforme + la Cláusula 26.5 y un arbitraje
iniciado conforme a lo previsto en el Anexo 2 involucren hechos o aspectos legales en común, | /
dichos arbitrajes serán, a solicitud de las Partes, consolidados y tratados como un me y
arbitraje. Dicha consolidación deberá ser solicitada al panel arbitral que se hubiera
constituido primero de conformidad con la Cláusula 26.5. En dicho caso se considerará que
el árbitro designado por el Contratista fue también designado por el Garante, o viceversa, y
el árbitro seleccionado por la CNH para cualquiera de los paneles que hubiera sidi
constituido primero, será considerado por la CNH para el arbitraje consolidado.

bd AREA, CONTRACTUAL 0S-05

Contrato No. CNH=R02-1.03-CS-05/2017

26.7 No Suspensión de Actividades Petroleras.

Salvo que la CNH rescinda el Contrato o por acuerdo entre las Partes, el
Contratista no podrá suspender las Actividades Petroleras mientras se resuelve cualquier
controversia derivada del presente Contrato.

26.8 Renuncia Vía Diplomática.

El Contratista renuncia expresamente, en nombre propio y de todas sus
Filiales, a formular cualquier reclamo por la vía diplomática respecto a cualquier asunto
relacionado con el presente Contrato.

26.9 Tratados Internacionales.
El Contratista gozará de los derechos reconocidos en los tratados
internacionales de los que el Estado sea parte.
CLÁUSULA 27.
MODIFICACIONES Y RENUNCIAS

Cualquier modificación a este Contrato deberá hacerse mediante el acuerdo
por escrito de la CNH y el Contratista, y toda renuncia a cualquier disposición del Contrato
hecha por la CNH o el Contratista deberá ser expresa y constar por escrito.

CLÁUSULA 28.
CAPACIDAD Y DECLARACIO:

DELAS PARTES

28.1 Declaraciones y Garantías.

Cada Parte celebra este Contrato en nombre propio y en su capacidad de
entidad legal facultada para contratar por sí misma, y reconoce que ninguna Persona tendrá
responsabilidad u obligación del cumplimiento de sus obligaciones derivadas del presente
Contrato, la obligación solidaria prevista en el numeral 22.3 de las Bases de Licitación y la
responsabilidad del Garante en virtud de la Garantía Corporativa. Igualmente, cada Parte
declara y garantiza a la otra Parte que: (1) tiene plena capacidad jurídica para la celebración
y cumplimiento del presente Contrato; (ii) ha cumplido con todos los requerimientos y
obtenido todas las autorizaciones gubernamentales, corporativas y de cualquier otra
naturaleza necesarias para la celebración y cumplimiento del presente Contrato; (iii) este
Contrato constituye una obligación legal, válida y vinculante la cual puede hacerse valer en
su contra de acuerdo con los términos del mismo, y (iv) sus declaraciones en el preámbulo
de este Contrato son verdaderas.

28.2 Relación de las Partes.

65 ÁREA CONTRACTUAL CS-0S
Contrato No. UNH-RO2-10345-05/20017

nombre de la otra Parte. Ninguna disposición en este Contrato implicará que el Contratista,
sus empleados, agentes, representantes o Subcontratistas sean representantes de la CNH. El
Contratista será considerado en tudo momento como contratista independiente y será
responsable de sus propias acciones, las cuales estarán sujetas en todo momento a lo previsto
en el presente Contrato y la Normatividad Aplicable.

CLÁUSULA 29.
DATOS Y CONFIDENCIALIDAD

29.1 Propiedad de la Información.

El Contratista deberá proporcionar a la UNH, sin costo alguno, la Infimmación
Técnica que es propiedad de la Nación. Lia Nación también será propictaria de cualquier
muestra geológica, mineral v de enalquier otra naturaleza, obtenida por el Contratista en las
Actividades Petroleras, las cuales deberán ser entregadas por el Contratista a la CNH con la
Información Técnica, inmediatamente después de que el Contratista haya concluido los
estudios y evaluaciones que haga al respecto. El original de dicha información deberá ser
entregado a la CNH de conformidad <on la Normatividad Aplicable. El Contratista podrá
mantener copia únicamente pará efectos del cumplimiento de sus obligaciones conforme «al
presente Contrato.

No serán propiedad de la Nación los procesos por medio de los cuales el
Contratista hubiese generado la Información Técnica.

El Contratista podrá usar la Información Técnica. sin costo alguno y sin
restricción, para el procesamiento, evaluación, análisis y cualquier otro propósito relacionado
con las Actividades Petroleras (pero no para otro uso ni para su venta), en el entendido que
el Contratista deberá también entre cualquier reporte de los resultados de dicho
procesamiento, evaluación o análisis.

Nada de lo previsto en el presente Contrato limitará el derecho de la CNE de
usar, vender o de cualquier otra forma disponer de la Información Tecnica, en el entendido
que la CNH no podrá vender ni hacer del conocimiento de terceras Personas ninguna
información que implique secreto industrial: una marca registrada. o cualquier otro derecho
de propiedad intelectual del Contratista regulado por la Ley Federal de Derechos de Autor,
la Ley de la Propiedad Industrial y los Tratados Internacionales de los cuales México sca
parte.

29.2 Posesión y Uso de la Información Técnica.

El Contratista tendrá el derecho de poseer y utilizar la Información Técnica y
sus derivados por el término de la vigencia del presente Contrato con base en ía licencia de
uso previamente otorgada por la CNI de conformidad von la Normatividad Aplicable C

66 AREA CONTRACTUAL C0S-05

a

Contrato No. CNH-R02-1.03-05-05/2017

29.3 Aprovechamiento de la Información Técnica resultado de las Actividades de
Reconocimiento y Exploración Superficial,

Previo cumplimiento de los requisitos y términos y condiciones previstos en
la Normatividad Aplicable, el Contratista tendrá derecho al aprovechamiento comercial de ta
información adquirida o interpretaciones derivadas de las actividades de Reconocimiento y
Exploración Superficial, así como cualquier producto intermedio o final generado o creado a
partir del uso, análisis o transformación de la Información Técnica de la cual no sea posible
inferir o recuperar directa o indirectamente la misma, la cual podrá incluir, de manera
enunciativa y no limitativa, procesados, reprocesados, interpretaciones y mapas

De conformidad con la Normatividad Aplicable, el derecho al
aprovechamiento comercial exclusivo subsistirá por un plazo máximo de doce (12) Años.

Concluido el plazo anterior, el Contratista podrá continuar comercializando
los datos obtenidos por las actividades de Reconocimiento y Exploración Superficial, sin
exclusividad alguna e informando de ello a la CINH de conformidad con la Normatividad
Aplicable.

29.4

Sin perjuicio de lo previsto en la Normatividad Aplicable, salvo por la
Información Técnica y la propiedad intelectual, toda la demás información y documentación
derivada del presente Contrato, incluyendo sus términos y condiciones, asi como toda la
información relativa a los volúmenes de Hidrocarburos Producidos, pagos y
Contraprestaciones realizadas conforme al mismo, serán considerados información pública.
Asimismo, la información que sea registrada por el Contratista en el sistema informático que
ponga a disposición el Fondo para la determinación de Contraprestaciones, podrá ser
utilizada para cumplir con las obligaciones de transparencia existentes en la Normatividad
Aplicable siempre que no vulnere la confidencialidad de ta Información Técnica ni la
propiedad intelectual.

29.5 Confidencialidad.

El Contratista no podrá divulgar Información Técnica a algún tercero sin el
previo consentimiento de la CNH. El Contratista tomará todas las acciones necesarias O
apropiadas para asegurar que sus trabajadores, agentes, asesores, representantes, abogados,
Filiales y Subcontratistas, así como los trabajadores, agentes, representantes, asesores y
abogados de dichos Subcontratistas y de las Filiales del Contratista cumplan con la misma
obligación de confidencialidad prevista en el Contrato y la Normatividad Aplicable. Las
disposiciones de esta Cláusula 29.5 continuarán vigentes aún después de la terminación por
cualquier motivo del presente Contrato, o en caso que la CNH rescinda el Contrato, conforme
a la Normatividad Aplicable

29.6 Excepción a la Confidencialidad.

Sin perjuicio de lo previsto en la Cláusula 29.3, la obligación
confidencialidad no será aplicable a la información que:

67 ÁREA CONTRACTUAL CS-

Contrao No, CMH-R02-103-0S-4)5/2017

(1) Sea de dominio público y no haya sido hecha pública a través del
incumplimiento del presente Contrato:

(11) Haya sido obtenida con anterioridad a su divulgación sin violar alguna
obligación de confidencialidad:

(111) Sea obtenida de terceros yue tengan derecho a divelearla sin violar una
obligación de confidencialidad,

(iv) Deba ser divulgada por requerimiento de leyes o requerimiento de
Autoridades Gubernamentales:

(v) Tenga que ser presentada para alegar lo que convenga a los intereses de
las partes durante un procedimiento arbitral de conformidad con lo dispuesto por la Cláusula
26.5, siempre que la divulgación quede sujeta a las reglas de confidencialidad de dicho
procedimiento. y

(vi) El Contratista suministre a sus Filiales, subsidiarias, auditores, asesores
legales, empleados o a las instituciones financieras involucradas, en el presente Contrato en
la medida que sea necesaria para las Actividades Petroleras en el Área Contractual, en el
entendido que el Contratista será responsable de mantener la confidencialidad de tal
información y asegurarse que dichas Personas mantengan la misma de conformidad con lo
dispuesto en este Contrato y en la Normatividad Aplicable.

Siempre que: (a) el hecho de no divulgarla sujetaría al Contratista a sanciones
civiles, penales o administrativas, y (b) el Contratista notifique a la CNH con toda prontitud
la solicitud de dicha divulgación. En el caso a que st refiere el inciso (iv) anterior, la CNH
podrá solicitar al Contratista que impugne ante los tribunales competentes la orden de
divulgación, en cuyo caso la CNH deberá cubrir cualquier Costo generado por la
impugnación.

Los subincisos (a) y (b) de la presente Cláusula no scrán aplicables a lo
dispuesto en el inciso (v) anterior.

CLAUSULA 30.

TABULADORES SOBRE LOS VALOR

ROMEDIO DE LA TIE

RA /

El Contratista deberá llevar a cabo todas las gestiones necesarias y efectuar el
pago de los tabuladores sobre los valores promedio de la tierra con los que llevará a cabo las
negociaciones a que hace referencia el inciso (c) de la Cláusula 3.3 a partir de la Fecha
Efectiva. Ñ ]

68 ÁREA CONTRACTUAL CS-05
Contrato Na, CNFH-R02-L03-CS-05/2017

CLÁUSULA 31.
NOTIFICACIONES

Todas las notificaciones y demás comunicaciones hechas en virtud de este
Contrato deberán ser por escrito y serán efectivas desde la fecha en que el destinatario las
reciba:

A la CNH:

Av. Patriotismo No, 580, piso 2,
Colonia Nonoalco,

Benito Juárez, Ciudad de México,
C.P. 03700

A OPERADORA:

Lago Zurich No. 245, Edificio Frisco, Piso 6,
Colonia Ampliación Granada,

Miguel Hidalgo, Ciudad de México,

C.P. 11529

o en cualesquiera otras direcciones, según cada Parte notifique a la otra en la manera que se
indica anteriormente

CLÁUSULA 32.
TOTALIDAD DEL CONTRATO

Este Contrato es una compilación completa y exclusiva de todos los términos
y condiciones que rigen el acuerdo entre las Partes con respecto al objeto del mismo y
reemplaza cualquier negociación, discusión, convenio o entendimiento sobre dicho objeto
Sin perjuicio de lo establecido en el numeral 8.6 de la Sección III de las Bases de Licitación,
ninguna declaración de agentes, empleados o representantes de las Partes que pudiera haberse
hecho antes de la celebración del presente Contrato tendrá validez en cuanto a la
interpretación de sus propios términos. Quedan incorporados formando parte indivisible e
integrante del presente Contrato, los siguientes Anexos:

Anexo l: Coordenadas y Especificaciones del Área Contractua)
Anexo 2: Modelo de Garantía Corporativa
Anexo 3: Procedimientos para Determinar las Contraprestaciones
Anexo 4: Procedimientos de Contabilidad y de Registro de Costos
Anexo 3: Programa Minimo de Trabajo ,
Anexo 6-4: Carta de Crédito f
Anexo 6-B: — Póliza de Fianza /
Anexo 7: Procedimientos de Procura de Bienes y Servicios / G
7 >
] N
69 ÁREA CONTRACTUAL CS-05

y
Contrato No. CNI4-R92-L03-05-052017

Anexo 8: Procedimientos de Entrega de Información y Pago de
Contraprestaciónes del Fondo Mexicano del Petróleo para la
Estabilización y el Desarrollo

Anexo 9: Inventario de Activos

Anexo 10: Uso Compartido de Infraestructura

CLÁUSULA 33.

DISPOSICIONES DE TRAN

ARENCIA

33.1 Acceso a la Información.

El Contratista estará obligado a entregar la información que la CNEl requiera
con el fin de que ésta cumpla con lo prevista en el artículo 89 de la Ley de Hidrocarburos.
incluyendo aquella información a la que se refiere la Cláusula 29.2, a través de los medios
que para tal efecto establezca la (NH. El Contratista deberá cooperar con las Autoridades
Gubernamentales competentes en caso que se requiera divulgar dicha información en
términos de la Normatividad Aplicable

33,2 Conducta del Contratista y Filiales.

El Contratista y sus Filiales declaran y garantizan que los directores,
funcionarios, asesores. empleados y personal del Contratista y el de sus Filiales se sujetarán
a las disposiciones aplicables en materia de combate a la corrupción

El Contratista y sus Filiales declaran y garantizan que no han ofrecido o
entregado dinero o cualquier otro beneficio a un servidor público o a un tercero que de
cualquier forma intervenga en alguno o algunos de los actos dentro de este procedimiento de
contratación, a cambio de que dicho servidor público realice o se abstenga de realizar un acto
relacionado con sus funciones o con las de otro servidor público, con el propósito de obtener
o mantener una ventaja. con independencia de la recepción de dinero o un beneficio obtenido.

Asimismo se abstendrán de realizar las siguientes conductas, de manera
general. ya sea directamente o a través de un tercero:

a) Realizar cualquier acción u Omisión que tenga por objeto o etecta
evadir los requisitos o reglas establecidos para obtener cualquier tipo de contratación o simule
el cumplimiento de éstos:

bi Intervenir en nombre propio pero en interes de otra u otras personas ]
que se encuentren impedidas para participar en contrataciones públicas. con la finalidad de
obtener, total o parcialmente. los beneficios derivados de la contratación, ú

2) Ostentar influencia o poder político sobre cualquier servidor pública
con el propósito Je obtener para si o pata un tercero un beneficio + ventaja, con /
independencia de la aceptación del servidor o de los servidores públicos o del resultado —,
obtenido )

70 ÁREA COMPRACFUAL 0545
Contrato No, CRARDA-L03S-05/2017

Asimismo, el Contratista se asegurará que tanto ella como sus Filiales: (1) se
apegarán y cumplirán en todo momento con cualesquiera leyes y regulaciones anticorrupción
que sean aplicables, y (ii) crearán y mantendrán controles intemos adecuados para el
cumplimiento de lo previsto en esta Cláusula.

333 Notificación de la Investigación.

El Contratista deberá notificar a la CNH y a cualquier otra Autoridad
Gubernamental competente: (1) de manera inmediata a que tenga conocimiento, o que tenga
motivos suficientes para presumir, que ha ocurrido cualquier acto contrario a lo previsto en
la Cláusula 33.2, y (11) dentro de los cinco (5) Días siguientes a que tenga conocimiento de
cualquier investigación o proceso iniciado por cualquier autoridad, mexicana o extranjera,
relacionado con cualquier supuesta infracción a lo dispuesto en esta Cláusula 33. Asimismo,
el Contratista deberá mantener informada a la CNH sqbre el avance de la investigación y
proceso hasta su conclusión.

33,4 Conflicto de Interés.

El Contratista se compromete a no incurrir en ningún conflicto de interés entre
sus propios intereses (incluyendo los de sus accionistas, Filtales y acclbejsias de sus Fitfales)
y los intereses del Estado en el trato con tos Subrontratistas, clientes y cualquier otra
organización o individuo que realice negocios con el Contratista (sus accionistas, Filiales y
accionistas de sus Filiales) con respecto a las obligaciones del Contratista conforme al
presente Contrato.

CLAUSULA 34,
COOPERACIÓN EN MATERIA DE SEGURIDAD NACIONAL

Con el objeto de administrar los riesgos relacionados con la seguridad
nacional o derivados de emergencias, siniestros o alteración del arden público, el Contratista
debera brindar las facilidades que le sean requeridas por las autoridades federales
competentes.

CLAUSULA 35,
IDIOMA

El idioma del presente Contato es el español. Todas las notificaciones.
senuncias y otras comunicaciones hechas por escrito o de otra forma entre las Partes en
relación con este Contrato deberán hacerse en español. Cualquier traducción del prySente
Contrato no será considerada oficial,

Él

mn ÁRLA CONTRACTUAL C0S4)S

W
Contrato No, CNM-R02-L03-0S-05/2017

CLAUSULA 36.
EJEMPLARES

Este Contrato se firma en cuatro (4) ejemplares equivalentes con el mismo
significado y efecto, y cada uno será considerado como un original

EN TESTIMONIO DE LO CUAL, las Partes firman este Contrato en la fecha mencionada
al principio del mismo.

POR LA “COMISIÓN NACIONAL DE POR “EL CONTRATISTA”
HIDROCARBUROS”

ANDOMEILLÓN DEL PANDO
REPRESENTANTE LEGAL

/ / C. JUAN CARLOSÍZEPEDA MOLINA C, LI
OPERADORA BLOQUE 13, S.A, DEC.V,

COMISIONA[ÍO PRESIDENTE

ASIGNACIONES YX CONTRATOS

E) ÁRLA CONTRACTUAL CS-05
Contrato No, UNH-RO2-103-C5-082017

POR “EL OBLIGADO SOLIDARIO”

C.JOSÉ MANVEL DIAZ PÉREZ y
REPRESENFANTÉ LEGAL

CARSO OIL ANDGAS. S.A. DEC.V.

73 ÁREA CONTRACTUAL CS-05
Contrato Mo. UNH-RU2-103-05-05/2017

ANEXO 1

COORDENADAS Y ESPECIFICACIONES DEL ÁREA
CONTRACTUAL

Y

ÁRLA CONTRACTUAL CS-05

Y
Contrast Na. CXH-RO2-1.03-05-052017

COORDENADAS Y ESPECIFICACIONES DEL ÁREA CONTRACTUAL

L Coordenadas:

94” 31 00"
94 31' 00" 17" 23' 30"

Cuencas 94* 39 00" 17* 23' 30"
del Sureste 94* 33' 00" 17” 29 30"
93" 24' 00" 17" 29 30"
94” 24' 00" 17 2100"

ww

trazar
aber

—
rw ar dr

3. Profundidad: Sin restricciones de profundidad.

4. Superficie aproximada en km?: 233.598 km?

E 2 ÁREA CONTRACTUAL CS-05
Contrato Na CNU-R02-L.03-05-05/2017

ANEXO 2

MODELO DE GARANTÍA CORPORATIVA

/

ÁREA CONTRACTUAL 05-45

y
Contralo No. CNH-R02-L03-CS-05/2017

GARANTÍA CORPORATIVA
SUSCRITA POR

El r

EN FAVOR DE

COMISIÓN NACIONAL DE HIDROCARBUROS

2 AREA CONTRACTUAL CS-05 Pe
Contrato Mo. CNH-RO2-L03-0S-03/2017

CONTRATO DE GARANTÍA

Formato A
El presente Contrato de Garantia (la “Garantia”) se suscribe el __ de de
por . una empresa organizada y existente conforme a las leyes de en

calidad de garante (el “Garante”), en favor de los Estados lU'nidos Mexicanos, por conducto
de la Comisión Nacional de Hidrocarburos de México, en calidad de beneficiario (en
adelante, el “Beneficiario”), en relación con el Contrato para la Exploración y Extracción de
Hidrocarburos bajo la Modalidad de Licencia, de fecha de de suscrito entre
el Beneficiario por una parte, y XYZ por la otra, (según el mismo vaya a ser modificado de
acuerdo con sus términos, el “Contrato”). Todos los términos escritos con mayúscula inicial
pero no definidos de otra forma en esta Garantía tendrán el significado que se les da a los
mismos en el Contrato.

CLÁUSULA 1
GARANTÍA

(a) El Garante, en este acto de manera subsidiaria e irrevocable, garantiza al
Beneficiario, el pago puntual de cualesquiera cantidades que XYZ deba pagar al Beneficiario
en virtud del Contrato, así como el cumplimiento puntual y oportuno de todas y cada una de las
obligaciones de XYZ, de conformidad con el Contrato. hasta por el monto de XXX XXX
(AXXXXX) millones de dólares. Esta Garantía constituye una garantía de pago y de
cumplimiento y no meramente de cobranza, la cual deberá permanecer en pleno vigor y efecto
hasta que todas las obligaciones de XYZ garantizadas por la misma, scan pagadas o cumplidas
en su totalidad, sujeto a lo dispuesto en la Cláusula 18.7 del Contrato y la cláusula 2 de esta
Garantia

(b) La garantía de pago y cumplimiento dispuesta en ústa Garantía
constituye una garantía continua y absoluta y deberá aplicarse a todas las obligaciones en virtud
del Contrato cuando éstas se originen. Sin limitar la generalidad de lo anterior, la garantia del
Garante no será liberada, extinguida o de otra forma afectada por: (3) cualesquiera cambios en
el nombre, actividades autorizadas, existencia legal. estructura. personal o propiedad directa o
indirecta de XYZ; (11) insolvencia, quiebra, reorganización o cualquier otro procedimiento
similar que afecte a XYZ u a sus respectivos activos, o (iii) cualquier otro acto u omisión o
retraso de cualquier tipo de XYZ, el Beneficiario o cualquier otra Persona. La garantía cubrirá
especificamente obligaciones contenidas dentro del Contrato y por ningún motivo será
ejecutada por aquellas que deriven de responsabilidad extracontractual de cualquier índole a las
que le será aplicable la Normatividad Aplicable independientemente del contenido del Contrato
y de la Garantía,

4

(c) En la medida permitida por la Normatividad Aplicable, el Garante *
conviene que, sin la notificación y sin la necesidad de una confirmación, consentimiento D / A
garantía adicional de su parte, las obligaciones de XYZ aqui garantizadas podrán ser en

3 ÁREA CONTRACTUAL CSS

y
Contrato No, CNFH-R02-1,03-CS-05/2017

modificadas, reformadas, transigidas, renunciadas, liberadas o rescindidas, todo lo anterior sin
impedir o afectar la obligación del Garante conforme a esta Garantía,

(d) La Garantía aquí celebrada responde, como elemento determinante de la
voluntad de! Beneficiario, al hecho de que el Contratista respaldado aqui por el Garante, cumplió
con los requisitos contenidos en el inciso (c) de la Cláusula 17.2 del Contrato a entera
satisfacción del Beneficiario y optó por determinar el monto garantizado en términos del inciso
(a) de la presente Cláusula.

CLÁUSULA 2

RESTITUCIÓN

Las responsabilidades del Garante en virtud de esta Garantía deberán ser
automáticamente restituidas en caso de y hasta el punto en que, por cualquier razón, cualquier
pago o cumplimiento hecho por o en nombre de XYZ en relación con las obligaciones aquí
garantizadas, se recupere de o se reembolse por el Beneficiario o cualquier otra parte como
resultado de cualquier procedimiento de quiebra, insolvencia, reorganización o cualquier
otro.

CLÁUSULA 3 ]
DECLARACIONES Y GARANTÍAS

El Garante en este acto declara y garantiza que: (i) tiene plena capacidad
jurídica para la celebración y cumplimiento de esta Garantía; (ii) ha cumplido con todos los
requerimientos corporativos y de otra naturaleza necesarios para la celebración y
cumplimiento de esta Garantía: (11) ha obtenido todas las autorizaciones corporativas y de
otra naturaleza necesarias para la celebración y cumplimiento de esta Garantía, y (iv) esta
Garantia constituye una obligación legal, válida y vinculante de dicho Garante la cual puede
hacerse valer en su contra de acuerdo con sus términos.

CLÁUSULA 4
VALIDEZ

Si cualquier disposición de esta Garantía o la aplicación de la misma a
cualquier circunstancia se declara por cualquier motivo nula o no exigible. el resto de esta
Garantía y la aplicación de dicha disposición a otras circunstancias no deberá verse afectada
por tal circunstancia.

CLÁUSULA 5
LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS

(a) Esta Garantía se regirá e interpretará de conformidad con la legislación
federal de los Estados Unidos Mexicanos.

(b) El Garante y el Beneficiario convienen que lo establecido en la
Cláusula 26 le será aplicable a cualquier controversia derivada o relacionada con esta
Garantía. El Garante acepta que, a solicitud del Beneficiario, cualquier procedimiento ui

l
poro] 4 ÁREA CONTRACTUAL CS-03 *

7

IN
Contrato No. CNH-R02-L03-0S-05/2017

en virtud de esta Garantia podrá consolidarse con cualquier otro que involucre hechos U
aspectos legales en común que huhiera sido iniciado en virtud del Contrato. Cuando haya
necesidad de que las partes del arbitraje nombren a algún miembro del tribunal, el Garante
y, en su caso el Contratista y cualquier otro garante, nombrarán a uno en forma conjunta.

(c) El Garante conviene en pagar todos los Costos. gastos y honorarios razonables
y documentados, incluyendo honorarios de abogados. en que el Beneficiario pueda incurrir
en la ejecución de esta Garantía.

CLÁUSULA 6
NOTIFICACIONES

Cualquier notificación u otra comunicación relacionada con esta Garantia deberá de
hacerse por escrito y entregarse personalmente, por mensajería, por correo certificado o
registrado (o en una forma sustancialmente similar al correo) en la forma siguiente:

Sia la CNH:
Sia XYZ:
Si al Garante:

Cualquiera de las partes de csta Garantia podrá, mediante una notificación por escrito
a las otras partes, cambiar la dirección a la cual deberán de estar dirigidas las notificaciones.
Cualquier notificación u otra comunicación. deberá de considerarse que ha sido realizada al
momento de recepción por el destinatario. Todas las comunicaciones en relación con esta
Garantía deberán ser en español.

CLÁUSULA 7
IDIOMA A

Esta Garantía se celebra en el idioma español. Cualquier traducción de esta Garantía
será Únicamente para efectos de conveniencia y no será considerada para la interpretación dé)

la misma. /

5 AREA CONTRACTUAL CS-05

Comrato No. O XH-RO2-1,03-CS-15/2017

CLÁUSULA 8
EJEMPLARES

Esta Garantía podrá ser firmada por las partes de la misma en ejemplares separados,
cada uno de las cuales cuando sea firmado y entregado se considerará un original, pero todos
los ejemplares en su conjunto deberán constituir uno solo y el mismo instrumento.

EN TESTIMONIO DE LO CUAL. las partes firman esta Garantia en la fecha
mencionada al principio de la misma.

,

como Garante

Por:
Nombre:
Título:

CONVIENE Y ACEPTA:

COMISIÓN NACIONAL DE HIDROCARBUROS ÁÉ

Como Beneficiario

Por: _
Nombre:
Pitulo:

6 ÁREA CONTRACTUAL 05-05

Conirato No. ONH-R02-L03-05-05/2017

CONTRATO DE GARANTÍA

Formato B
El presente Contrato de Garantía (la “Garantía”) se suscribe el___ de de
por. , una empresa organizada y existente conforme a las leyes de en

calidad de garante (el “Garante” ). en favor de los Estados Unidos Mexicanos, por conducto
de la Comisión Nacional de Hidrocarburos de México, en calidad de beneficiario (en
adelante, el “Beneficiario”), en relación con el Contrato para la Exploración y Extracción de
Hidrocarburos bajo la Modalidad de Licencia, de fecha de de suscrito entre
el Beneficiario por una parte, y XYZ por la otra, (según el mismo vaya a ser modificado de
acuerdo con sus términos, el “Contrato”). Todos los términos escritos con mayúscula inicial
pero no definidos de otra forma en esta Garantia tendrán el significado que se les da a los
mismos en el Contrato.

CLÁUSULA 1
GARANTÍA

(a) El Garante, en este acto de manera subsidiaria e irrevocable,
al Beneficiario el pago total, puntual y completo de cualesquiera cantidades que XYZ deba
pagar al Beneficiario en virtud del Contrato, así como el cumplimiento puntual y oportuno
de todas y cada una de las obligaciones de XYZ, de conformidad con el Contrato. Esta
Garantía constituye una garantía de pago y de cumplimiento y no meramente de cobranza, la
cual deberá permanecer en pleno vigor y efecto hasta que todas las obligaciones de XYZ
garantizadas por la misma. sean pagadas o cumplidas en su totalidad, sujeto a lo dispuesto
en la Cláusula 18.7 del Contrato y la cláusula 2 de esta Garantia

(b) La garantía de pago y cumplimiento dispuesta en esta Garantía
constituye una garantía continua y absoluta y deberá aplicarse a todas las obligaciones en
virtud del Contrato cuando éstas se originen. Sin limitar la generalidad de lo anterior. la
garantía del Garante no será liberada, extinguida o de otra forma afectada por: (i)
cualesquiera cambios en el nombre, actividades autorizadas, existencia legal, estructura,
personal o propiedad directa o indirecta de XYZ; (11) insolvencia, quiebra. reorganización o
cualquier otro procedimiento similar que afecte a XYZ o a sus respectivos activos, o (111)
cualquier otro acto u omisión o relraso de cualquier tipo de XYZ. el Beneficiario o cualquier
otra Persona. La garantía cubrirá especificamente obligaciones contenidas dentro del
Contrato y por ningún motivo será ejecutada por aquellas que deriven de responsabilidad
extracontractual de cualquier índole a las que le será aplicable el marco normativo
correspondiente independientemente de lo contenido en el Contrato y £n la Garantía. )

tc) En la medida permitida por la Normatividad Aplicable, el Garante/
conviene que. sin la notificación y sin la necesidad de una confirmación. consentimiento o
garantía adicional de su parte, las obligaciones de XYZ aquí garantizadas podrán ser en
ocasiones, de conformidad con el Contrato, renovadas, ampliadas, incrementadas,
aceleradas. modificadas, reformadas, transigidas, renunciadas, liberadas o rescindidas, todo Ls 0
lo anterior sin impedir o afectar la obligación del Garante conforme a esta Garantia. /

7 ÁREA CONTRACTUAL €S-05
Contrato No. CNH-R02-L.03-CS-05/2017

CLÁUSULA 2
RESTITUCIÓN

Las responsabilidades del Garante en virtud de esta Garantía deberán ser
automáticamente restituidas en caso de y hasta el punto en que, por cualquier razón, cualquier
pago o cumplimiento hecho por o en nombre de XYZ en relación con las obligaciones aquí
garantizadas, se recupere de o se reembolse por el Beneficiario o cualquier otra parte como
resultado de cualquier procedimiento de quiebra, insolvencia, reorganización o cualquier
otro.

CLÁUSULA 3 .
DECLARACIONES Y GARANTÍAS

El Garante en este acto declara y garantiza que: (i) tiene plena capacidad
jurídica para la celebración y cumplimiento de esta Garantia; (ii) ha cumplido con todos los
requerimientos corporativos y de otra naturaleza necesarios para la celebración y
cumplimiento de esta Garantía; (iii) ha obtenido todas las autorizaciones corporativas y de
otra naturaleza necesarias para la celebración y cumplimiento de esta Garantía, y (iv) esta
Garantía constituye una obligación legal, válida y vinculante de dicho Garante la cual puede
hacerse valer en su contra de acuerdo con sus términos.

CLÁUSULA 4
VALIDEZ

Si cualquier disposición de esta Garantía o la aplicación de la misma a
cualquier circunstancia se declara por cualquier motivo nula o no exigible, el resto de esta
Garantía y la aplicación de dicha disposición a otras circunstancias no deberá verse afectada
por tal circunstancia.

CLÁUSULA 5
LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS

(a) Esta Garantía se regirá e interpretará de conformidad con la legislación
federal de los Estados Unidos Mexicanos.

(b) El Garante y el Beneficiario convienen que lo establecido en la
Cláusula 26 le será aplicable a cualquier controversia derivada o relacionada con esta
Garantía, El Garante acepta que, a solicitud del Beneficiario, cualquier procedimiento arbitral
en virtud de esta Garantía podrá consolidarse con cualquier otro que involucre hechos o
aspectos legales en común que hubiera sido iniciado en virtud del Contrato. Cuando haya
necesidad de que las partes del arbitraje nombren a algún miembro del tribunal, el Garante
y, en su caso el Contratista y cualquier otro garante, nombrarán a uno en forma conjunta,

(c) El Garante conviene en pagar todos los Costos, gastos y honorarjos
razonables y documentados, incluyendo honorarios de abogados, en que el Beneficigri
pueda incurrir en la ejecución de esta Garantía.

B ÁREA CONTRACTUAL CS-05

Contrato No. CNH-R02-1,03-05-05/2017

CLÁUSULA 6
NOTIFICACIONES

Cualquier notificación u otra comunicación relacionada con esta Garantía
deberá de hacerse por escrito y entregarse personalmente. por mensajería. por correo
certificado y registrado (o en una forma sustancialmente similar al correo) en la forma
siguiente:

Sia la CNH:

Si al Garante:

Cualquiera de las partes de esta Garantía podrá, mediante una notificación por
escrito a las otras partes, cambiar la dirección a la cual deberán de estar dirigidas las
notificaciones. Cualquier notilicación u otra comunicación, deberá de considerarse que ha
sido realizada al momento de recepción por el destinatario. Todas las comunicaciones en
relación con esta Garantia deberán ser en español.

CLÁUSULA 7
IDIOMA

Ésta Garantía se celebra en el idioma español. Cualquier traducción de esta
Garantía será únicamente para efectos de conveniencia y no será considerada para la
interpretación de la misma.

EJEMPLARES

Esta Garantía podrá ser firmada por las partes de la misma en ejemplares
separados, cada uno de las cuales cuando sea firmado 1 entregado se considerará un original, *
pero todos los ejemplares en su conjunto deberán constituir uno solo y el mismo instrument y N

e AREA CONTRACTUAL CS-b5
Contrato No, CNE-R02-1.03-CS-05/2017

EN TESTIMONIO DE LO CUAL, las partes firman esta Garantía en la
fecha mencionada al principio de la misma.

.

como Garante

Por:

Nombre:
Título:

CONVIENE Y ACEPTA: r
COMISIÓN NACIONAL DE HIDROCARBUROS
Como Beneficiario /

Por:

Nombre:
Titulo:

'
10 ÁREA CONTRACTUAL CS-05 SN
Contrato No, CNH-R02-L03-05-05/2017

ANEXO 3

PROCEDIMIENTOS PARA DETERMINAR LAS ]
CONTRAPRESTACIONES

E AREA CONTRACTUAL US-OS
Contrato No. CNH-+R02-L03-CS-05/2017

PROCEDIMIENTOS PARA DETERMINAR LAS CONTRAPRESTACIONES

El presente Anexo establece los términos y condiciones bajo los cuales deberá realizarse el
cálculo y pago de las Contraprestaciones aplicables a este Contrato para cualquier Mes
durante la vigencia del mismo, de conformidad con lo previsto en la Ley de Ingresos sobre
Hidrocarburos vigente al momento del fallo por el que se adjudicó el Contrato

1. Precio Contractual

Lt El Precio Contractual para cada tipo de Hidrocarburo será determinado con base
en lo previsto en la Ley de Ingresos sobre Hidrocarburos, conforme al
procedimiento establecido en este Anexo 3

1.2. Para cada Período se calcularán las Contraprestaciones considerando el Precio
Contractual de cada tipo de Hidrocarburo, que se determinará de acuerdo con los
criterios establecidos en este Anexo 3.

13. Para los efectos de este Anexo 3 se entenderá por f el subindice correspondiente
al Periodo. En el caso que las Actividades Petroleras se realicen en un Periodo
que no comprenda el Mes completo, el Período será el número de Dias que
efectivamente operó este Contrato.

1,4, — El Precio Contractual del Petróleo se determinará por Barril conforme a lo
siguiente:

(a) En caso que, durante el Periodo, el Contratista comercialice al menos el
cincuenta por ciento (50%) del volumen de Petróleo producido en el Área
Contractual y medido en los Puntos de Medición en el Período, con base en
Reglas de Mercado o exista el compromiso de dicha comercialización
(incluyendo contratos de venta de largo plazo en los que el precio se
determine por Reglas de Mercado), el Precio Contractual del Petróleo en el
Periodo en el que se registre la comercialización será igual al precio de venta
promedio observado, ponderado por el volumen que en cada caso
corresponda, al que el Contratista haya realizado o comprometido la
comercialización,

En el caso de cualquier volumen que el Contratista venda o entregue a una
Filial o parte relacionada, que sea a su vez comercializado a un tercero sin
algún tratamiento o procesamiento intermedio, el precio de venta y el
volumen correspondientes a la transacción de la Filial o parte relacionada con
el tercero podrán ser considerados en el cálculo del Precio Contractual del
Petróleo en el Periodo.

(b) Si al finalizar el Período correspondiente no se ha registrado comercialización
bajo Reglas de Mercado por parte del Contratista, de al menos el cincuenta
por ciento (50%) del volumen de Petróleo producido en el Área Contractfal /
y medido en los Puntos de Medición en el Periodo, el Precio Contractual Hef

2 ÁREA CONTRACTUAL CS-05

Contrato No. CNMERO2-1.03-C5-05/2017

Petróleo se calculará a través del uso de la fórmula correspondiente, en
Función del grado API y contenido de azufre correspondiente al Petróleo
extraido en el Área Contractual en el Periodo. Lo anterior considerando los
precios para los crudos marcadores Light Louisiana Sweet (LES) y Brent,
publicados en el Periodo por una compañía internacional especializada en la
publicación de información de returencia sobre precios, de acuerdo a lo
siguiente:

i.  Siel Contratista comercializó menos del cincuenta por ciento (50%) del
volumen de Petróleo producido en el Área Contractual y medido en los
Puntos de Medición en el Período, el Precio Contractual del Petróleo será
el promedio de los precios calculados a través del uso de la fórmula
correspondiente a la fecha de cada operación de comercialización,
utilizando los precios de los marcadores de dicha fecha o, en caso de no
existir, el último valor publicado anterior a la fecha de la transacción.
ponderado de acuerdo con el volumen involucrado en cada transacción
realizada en el Periodo.

ii. Sino se realizó comercialización. debido a que el volumen de Petróleo
producido en el Período y registrado en el Punto de Medición se mantuvo
almacenado bajo la propiedad o custodia del Contratista, el Precio
Contractual del Petróleo se calculará a través del uso de la fórmula
correspondiente, considerando el promedio simple de los precios de los
marcadores durante el Periodo

Las fórmulas para calcular el Precio Contractual del Petróleo referidas son:

Grado APL del Petróleo
crudo extraído en el Area
Contractual

Fórmula aplicable para la determinación del Precio
Contractual del Petróleo

API < 21.09 PCp; = 0.468 + LLS, + 0.524: Brent, — 4.630 +5

21.0% < API < 31.1% PCp. = 0.387 - LLS. + 0.570 : Brent; — 1.625 - $

31.1% < AP[< 39.0% PCpr = 0.263 - LLS¿ + 0.709 : Brent; — 1.574 $

39.02 < API PCpe = 0.227 * LLS, + 0.749 - Brent,

Donde:

= Precio Contractual del Petróleo en el Período £.

= Parámetro de ajuste por calidad, utilizando el promedio ponderado de
Grados API del Petróleo producido en el Área Contractual en el Periodo £.
LLS¿= Precio promedio de mercado del rudo Light Louisiana Sweet (L1.8y
en el Período £. TA
Brent,= Precio promedio de mercado del Crudo Brent en el Período £ Y)

3 ÁREA CONTRACTUAL 08-95
(o)

Contrato No. CNH-R02-1.03-CS-05/2017

S= Parámetro de ajuste por calidad, utilizando el valor del porcentaje
promedio ponderado de azufre en el Petróleo producido en el Área
Contractual considerando dos decimales (por ejemplo, si es 3% se utiliza
3.00).

Las fórmulas para determinar el Precio Contractual podrán ser actualizadas
en este Contrato para reflejar los ajustes estructurales en el mercado de los
Hidrocarburos, con base en la información que la Secretaría de Hacienda
publique en el reporte anual al que se refiere el artículo 5 de la Ley de Ingresos
sobre Hidrocarburos. En dicho reporte se establecerán las claves de
identificación de los precios de los crudos marcadores £LS y Brent. En caso
que los precios de los crudos marcadores ££S y Brent dejen de ser publicados,
la Secretaría de Hacienda establecerá una nueva fórmula considerando otros
erudos marcadores que sean comercializados con liquidez y que sean
representativos de las condiciones de mercado.

En caso que la comercialización se realice con partes relacionadas o que el
precio de venta del Petróleo se determine con base en un precio regulado, se
podrá utilizar el precio de dicha transacción para la determinación del Precio
Contractual sujeto a las reglas aplicables a los precios de transferencia
establecidas en el Anexo 4.

En caso que en el mercado exista un tipo de Petróleo que presente las mismas
caracteristicas de calidad (mismos grados API y mismo contenido de azufre)
que el Petróleo producido en el Área Contractual durante el Período
correspondiente, el Precio Coniractual del Petróleo a emplear conforme este
inciso (b), podrá ser calculado considerando el precio de mercado del Petróleo
referido que sea libre a bordo (Free on board/” FOB”), en sustitución del
valor estimado a través de la fórmula correspondiente.

Para efectos del párrafo anterior, el Contratista deberá presentar la
documentación con información verificable, publicada en el Periodo por una
compañía internacional especializada en la publicación de información de
referencia sobre precios, que demuestre que el tipo de Petróleo propuesto
posee los mismos grados API y mismo contenido de azufre que el Petróleo
producido en el Área Contractual, conforme tas mediciones que realice la
CNH en el Período.

En caso que el Precio Contractual del Petróleo en el Período inmediato
anterior o en los dos Períodos inmediatos anteriores haya sido determinado a
través de las fórmulas establecidas en el inciso (b) de este numeral, y que
durante el Período de que se trate exista comercialización de Petróleo con
base en Reglas de Mercado por parte del Contratista conforme al inciso (a) de
este numeral, el Precio Contractual del Petróleo en el Período se determinará

conforme a la siguiente fórmula, siempre que la diferencia entre el precip /
estimado por la fórmula y el precio observado en la O 7
Ll /

4 ÁREA CONTRACTUAL CS-05

y
Contrario No, UNH-RO2-L03-05-5/2017

Petróleo con base en Reglas de Mercado en el Período t sea menor o igual al
cincuenta por ciento (50%) del precio observado

] 162 162
PreciOcomerciatización, X Dizo VPpe-i 221 V Ch
VPo:

PCp:=

Donde:

PCp ¿ = Precio Contractual del Petróleo en el Periodo £.
PreciOcomerciatización, = Precio observado en la comercialización de
Petróleo con base en Reglas de Mercado en el Período t.

E VPp ¿-¡ =Sumatoria del volumen de producción del Petróleo registrado
en el Punto de Medición en los Períodos £. t — 1 y en su caso. t— 2.

pá] VCp..-¡"Sumatoria del Valor Contractual del Petróleo en el Periodo t —
1, y en su caso, £— 2.

VPp;> Volumen de producción de Petróleo registrado en el Punto de
Medición en el Periodo £,

En caso que la diferencia entre el precio estimado por la fórmula y el precio
vbservado en la comercialización de Petróleo con base en Reglas de Mercado
en el Período £ sea superior al cincuenta por ciento (50%) del precio
observado. el Precio Contractual del Petráleo en el Periodo se determinará de
la siguiente forma:

i. Si el precio estimado por la fórmula es mayor al precio observado, el
Precio Contractual sera

PCp. = PreciOcomerciatización, X1.5

Hi. Si el precio estimado por la fórmula es menor al precio observado. el
Precio Contractual será:

PCp, = PreCiOcomerciatización, 0.5

Cualquier variación en el Valor Contractual del Petróleo producido en el
Período inmediato anterior o en los dos Períodos inmediatos anteriores, que
persista considerando la determinación del Precio Contractual conforme lo
establecido en este inciso (c) y el precio observado bajo Reglas de Mercado,
podrá ser solventada dentro de los tres (3) Períodos subsecuentes a través de
ajustes que determine la Secretaria de Flacienda, como parte de sus
atribuciones de verificación, conforme lo establecido en el numeral 4.4 de/
este Anexo 3. q

Para que el precio que resulte de la comercialización realizada por parte del

5 ÁREA CONTRACTUAL 08-05
1,5.

(a)

(b)

Contrato No. UNH-R02-1.03-CS-05/2017

Contratista sea considerado en la determinación del Precio Contractua! del
Petróleo, el Contratista deberá haber comunicado previamente al cierre del
Periodo, las características relevantes de la comercialización realizada,
incluyendo los aspectos para determinar el precio aplicable con base en
Reglas de Mercado. Independientemente de lo anterior, el Contratista deberá
reportar los ingresos totales. el volumen de Petróleo y el precio promedio
ponderado que obtenga, derivados de la comercialización del Petróleo que le
corresponda como Contraprestaciones.

El Precio Contractual de los Condensados se determinará por Barril conforme a
lo siguiente:

En caso que. durante el Periodo, el Contratista comercialice al menos el
cincuenta por ciento (50%) del volumen de Condensados producido en el
Árca Contractual y medido en los Puntos de Medición en el Período, con base
en Reglas de Mercado o exista el compromiso de dicha comercialización,
incluyendo contratos de venta de largo plazo en los que el precio se determine
por Reglas de Mercado, el Precio Contractual de los Condensados en el
Período en el que se registre la comercialización será igual al precio de venta
promedio observado. ponderado por el volumen que en cada caso
corresponda, al que el Contratista haya realizado o comprometido la
comercialización.

En el caso de cualquier volumen que el Contratista venda o entregue a una
Filial o parte relacionada. que sea a su vez comercializado a ún tercero sin
algún tratamiento o procesamiento intermedio, el precio de venta y el
volumen correspondientes a la transacción de la Filial o parte relacionada con
el tercero podrán ser considerados en el cálculo del Precio Contractual de los
Condensados en el Periodo.

Si al finalizar el Perlodo correspondiente. no se ha registrado
comercialización bajo Reglas de Mercado por parte del Contratista, de al
menos el cincuenta por ciento (30%) del volumen de Condensados producido
en el Área Contractual y medido en los Puntos de Medición en ei Período, el
Precio Contractual de los Condensados se calculará considerando el precio
promedio para el crudo marcador Brent publicado en el Periodo / por una
compañía internacional especializada en la publicación de información de
referencia sobre precios, de acuerdo a lo siguiente:

i.  Siel Contratista comercializó menos del cincuenta por ciento (50%) del
volumen de Condensados producido en el Area Contractual y medido en
los Puntos de Medición en el Periodo. el Precio Contractual de los
Condensados será el promedio de los precios calculados mediante
fórmula a la fecha de cada operación de comercialización o. en caso de
no existir, el último valor publicado anterior a la fecha de la transacción,
utilizando los precios del crudo marcador de dicha fecha, ponderado¡de
acuerdo al volumen involucrado en cada transacción realizada en

6 ÁREA CONTRACTUAL CS-05

(0)

Contrata No. UNH-R02-L93-0S-05/2047

Periodo.

Si no se realizó comercialización debido a que el volumen de
Condensados producido en el Período y registrado en el Punto de
Medición se mantuvo almacenado bajo la propiedad o custodia del
Contratista. el Precio Contractual de los Condensados se calculará a
través del usa de la fórmula correspondiente, considerando el promedio

simple del precio del marcador durante el Periodo.
La fórmula para calcular el Precio Contractual de los Condensados es:

PC¿: = 0.815Brentp; — 1.965

Donde:

PCc.; = Precio Contractual de los Condensados en el Período /
Brentp; - Precio del Crudo Brent en ef Periodo £.

La fórmula para determinar el Precio Contractual podrá ser actualizada en
este Contrato para reflejar los ajustes estructurales en el mercado de los
Hidrocarburos, con base en la información que la Secretaria de Hacienda
publique en el reporte anual al que se refiere el artículo 5 de la Ley de Ingresos
sobre Hidrocarburos. En dicho reporte se establecerá la clave de
identificación del precio del crudo marcador Brest

En caso que el precio del crudo marcador Brent deje de ser publicado, la
Secretaría de Hacienda establecerá una nueva fórmula considerando otro u
otros marcadores que sean comercializados con liquidez y que sean
representativos de las condiciones de mercado.

En caso que la comercialización se realice con partes relacionadas o que el
precio de venta de los Condensados se determine con base en un precio
regulado, se podrá utilizar el precio de dicha transacción para la
determinación del Precio Contractual sujeto a las reglas aplicables a los
precios de transferencia establecidas en el Anexo 4.

En caso que el Precio Contractual de los Condensados en el Período
inmediato anterior o en los dos Períodos inmediatos anteriores haya sido
determinado a través de la fórmula establecida en el inciso (b) de este
numeral, y que durante el Periodo de que se trate exista comercialización de
Condensados con base en Reglas de Mercado por parte del Contratista
conforme al inciso (a) de este numeral, el Precio Contractual de los
Condensados tn el Periodo se determinará conforme a la siguiente fórmula.
siempre que la diferencia entre el precio estimado por la fórmula y el precio ,
observado en la comercialización de los Condensados con base en Reglas de +4)
Mercado en el Periodo £ sea menor o igual al cincuenta por ciento (50%) dell,

7 ÁREA CONTRACTUAL CS-05

lA

(d)

Contrato No. CNH-R02-L03-CS-05/2017

precio observado:

5 162 162
PreciOcomerciatización; X Piso Y Pera Ej V Cop

Pc =
EL VPes

Donde:

PC¿, = Precio Contractual de los Condensados en el Periodo t.
PreciOcomercialización, = Precio observado en la comercialización de
Condensados con base en Reglas de Mercado en el Período £.

Eu VP¿:¿-¡= Sumatoria del Volumen de Producción de Condensados
registrado en el Punto de Medición en los Periodos t, t — 1 y en su caso, t—
2.

Na VC¿:-¡= Sumatoria del Valor Contractual de los Condensados en el
Período £ — 1, y en su caso, t— 2.

VP¿.= Volumen de Producción de Condensados registrado en el Punto de
Medición en el Periodo £

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Condensados con base en Reglas de
Mercado en el Período £ sea superior al cincuenta por ciento (50%) del precio
observado, el Precio Contractual de los Condensados en el Período se
determinará de la siguiente forma:

i. Si el precio estimado por la fórmula es mayor al precio observado, el
Precio Contractual será:

PCc = PreciOcomerciatización:X 1-5

ii. Si el precio estimado por la fórmula es menor al precio observado, el
Precio Contractual será:

PCc = PreciOcomerciatizaciónX0-5

Cualquier variación en el Valor Contractual de los Condensados producidos
en el Período inmediato anterior o en Jos dos Períodos inmediatos anteriores,
que persista considerando la determinación del Precio Contractual conforme
lo establecido en este inciso (c) y el precio observado bajo Reglas de
Mercado, podrá ser solventada dentro de los tres (3) Períodos subsecuentes a
través de ajustes que determine la Secretaría de Hacienda, como parte de sus
atribuciones de verificación, conforme lo establecido en el numeral 4.4 de
este Anexo 3.

Para que el precio que resulte de la comercialización realizada por parte fiel,
Contratista sea considerado en la determinación del Precio Contractual dellog

3 ÁREA CONTRACTUAL CS-05
Contrato No. CNH-RO02-L03-CS039 20:17

Condensados, el Contratista deberá haber comunicado previamente al cierre
del Periodo las caructerísticas relevantes de la comercialización realizada,
incluyendo los aspectes para determinar el precio aplicable con base en
Reglas de Mercado. Independientemente de lo anterior, el Contratista deberá
reportar los ingresos totales, el volumen de Condensados y el precio promedio
ponderado que obtenga, derivados de la comercialización de los Condensados
que le correspondan como Contraprestaciones.

16 El Precio Contractual del Gas Natural y de sus componentes se determinará, por
separado, por unidad calórica (millón de BTU) conforme a lo siguiente:

(a) El Precio Contractual del Gas Natural considerará, en la proporción que
corresponda, el valor unitario y el volumen que corresponda a la
comercialización del Gas Natural (metano) y de cada uno de sus otros
componentes (etano, propano y butano).

(b) En caso que, durante el Periodo, el Contratista comercialice al menos el
cincuenta por ciento (50%) del volumen de Gas Natural producida en el Area
Contractual y medido en los Puntos de Medición en el Período. con base en
Reglas de Mercado o exista el compromiso de dicha comercialización
(incluyendo contratos de venta de largo plazo en los que «el precio se
determine por Reglas de Mercado), el Precio Contractual del Gas Natural en
el Período en el que se registre ta comercialización será igual al precio de
venta promedio observado, ponderado por la equivalencia calórica en
millones de BTU del volumen que en cada caso corresponda, al que el
Contratista haya realizado v comprometido la comercialización.

En el caso de cualquier volumen que el Contratista venda a una Filial o parte
relacionada, que sea a su vez comercializado a un tercero sin algún
tratamiento o procesamiento intermedio, el precio de venta y el vulumen
correspondientes a la transacción de la Filial o parte relacionada con el tercero
podrán ser considerados en el cálculo del Precio Contractual del Gas Natural

en el Periodo

(c) Si al finalizar el Período correspondiente el Contratista comercializó menos
del cincuenta par ciento (30%) del volumen de Gas Natural producido en el
Área Contractual y medido en los Puntos de Medición en el Periodo con base
en Reglas de Mercado, el Precio Contractual del Gias Natural será el promedio
de los precios que fije la Comisión Reguladora de Energía para el punto en el
que el Gas Natural producido al amparo de este Contrato ingrese en el Sistema
de Transporte y Almacenamiento Nacional Integrado a la fecha de cada
operación de comercialización o, en caso de no existir, el último valor
publicado anterior a la fecha de la transacción. ponderado por la equivalencia
calórica en millones de BTU del volumen involucrado en cada transacción
realizada en el Periodo. y

En caso que la comercialización se realice con partes relacionadas o que

% ÁREA CONTRACTUAL US-05
Contrato No. CNH-R02-L.03-CS-05/2017

precio de venta del Gas Natural o de alguno de sus componentes se determine
con base en un precio regulado, se podrá utilizar el precio de dicha transacción
para la determinación del Precio Contractual sujeto a las reglas aplicables a
los precios de transferencia establecidas en el Anexo 4.

(d) En caso que el Precio Contractual del Gas Natural en el Período inmediato
anterior o en los dos Períodos inmediatos anteriores hayan sido determinados
a través de la fórmula establecida en el inciso (c) de este numeral, y que
durante el Período de que se trate exista comercialización del Gas Natural con
base en Reglas de Mercado por parte del Contratista conforme al inciso (b)
de este numeral, el Precio Contractual del Gas Natural en el Período se
determinará conforme a la siguiente fórmula. siempre que la diferencia entre
el precio estimado por la fórmula y el precio observado en la comercialización
de Gas Natural con base en Reglas de Mercado en el Periodo t sea menor o
igual al cincuenta por ciento (50%) del precio observado:

. 102 52
Preciocomerciatización:< Dio V Pci Ej V Cot

PCg= Vea

Donde:

PC. = Precio Contractual del Gas Natural en el Período £.
PreciOcomerciatización, = Precio observado en la comercialización de Gas
Natural con base en Reglas de Mercado en el Período £.

EV Poe =Sumatoria del Volumen de Producción de Gas Natural

registrado en el Punto de Medición en los Periodos £. t— 1 y en su caso. t—
2.

na VC¿.:-¡FSumatoria del Valor Contractual de Gas Natural en el Período
t=— 1, y en su caso, E — 2.

VP¿.:= Volumen de Producción de Gas Natural registrado en el Punto de
Medición en el Período t y expresado en su equivalencia calórica en millones
de BTU, según se trate de Gas Natural (metano) o de cada uno de los
componentes que lo constituyen (etano, propano y butano) en la proporción
que corresponda.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Gas Natural con base en Reglas de
Mercado en el Período £ sea superior al cincuenta por ciento (50%) del precio
observado, el Precio Contractual de! Gas Natural en el Periodo se determinará
de la siguiente forma:

/
í. Si el precio estimado por la fórmula es mayor al precio observado, el

10 AREA CONTRACTUAL CS-05

(e)

Contrato No. CNH-R02-L03-05-09/20 17

Precio Contractual será:

PLg; = PreciOcomercialización, 1.5

1. Si el precio estimado por la fórmula es menor al precio observado. el
Precio Contractual será:

PCg: = PreciOcomercialización: X0.5

Cualquier variación en el Valor Contractual del Gas Natural producido en el
Período inmediato anterior a en los dos Períodos inmediatos anteriores, que
persista considerando la determinación del Precio Contractual conforme lo
establecido en este inciso (d) y el precio observado bajo Reglas de Mercado,
podrá ser solventada dentro de los tres (3) Periodos subsecuentes a través de
ajustes que determine la Seccetaría de Hacienda, como pane de sus
atribuciones de verificación. conforme lo establecido en el numeral 4.4 de
este Anexo 3.

Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual del
Gas Natural, el Contratista deberá haber comunicado previamente al cierre
del Periodo las características relevantes de la comercialización realizada
incluyendo los aspectos para determinar el precio aplicable con base en
Reglas de Mercado. Independientemente de lo anterior, el Contratista deberá
reportar los ingresos totales, el volumen de Gas Natural y el precio promedin
ponderado que obtenga, derivados de la comercialización del Gas Matural que
le correspondan como Contraprestaciones,

En cada Periodo. en el caso de ventas de Hidrocarburos por parte del Contratista
que no sean libres 4 bordo (Frec on hvurd"FOR”) en el Punto de Medición, el
Precio Contractual en el Punto de Medición será el equivalente, en Dólares por
unidad de medida respectiva, de los ingresos netos observados recibidos por la
comercialización de cada tipo de Hidrocarburo. considerando los costos
necesarios observados de transporte. Almacenamiento, logistica y todos las
demás costos incurridos para el traslado y comercialización de Hidrocarburos
entre el Punto de Medición y el punto de venta, dividido entre el volumen de
Petróleo crudo, Condensados y Gas Natural, según sea el caso. medido en el
Punto de Medición,

En estos casos, el Precio Contractual del Periodo se ajustará considerando una”
reducción al valor establecido conforme los numerales 1.4 a 1.6 de este Anexd.
Dicha reducción será igual al resultado de dividir el costo total de transpord.
Almacenamiento y logística incurrido para cada tipo de Hidrocarburo
reportado durante el Periodo entre el volumen de Hidrocarburos medido
registrado en el Periodo.

Para lo establecido en el numeral 1.7 anterior se considerarán únicamente los

y] AREA CONTRACTUAL US.

Contrato No, CNH-R02.L03-05-05/2017

costos que sean justificadamente necesarios, incluyendo la contratación de
servicios e infraestructura de transporte, Almacenamiento, tratamiento,
acondicionamiento, procesamiento, licuefacción (en el caso del Gas Natural),
comercialización y seguros.

En caso que el precio observado en la comercialización corresponda a un
producto que resulte de acondicionar los Hidrocarburos Netos producidos en el
Área Contractual con otros Hidrocarburos mediante la mezcla de ambas
corrientes de Hidrocarburos, el Precio Contractual deberá reflejar el valor que
corresponda al volumen de Hidrocarburos Netos producidos en el Área
Contractual, considerando el costo de los otros Hidrocarburos que se adquieran
para dicho acondicionamiento. El registro de información relativa al Precio
Contractual deberá acompañarse de la documentación soporte relacionada con
la comercialización y con la adquisición de dichos otros Hidrocarburos, asi como
la documentación correspondiente a la metodología para distribuir el valor entre
los Hidrocarburos utilizados para componer el producto comercializado.

En cualquier caso, los costos a que se refiere este numeral deberán ajustarse a
las Reglas de Mercado. En caso que los costos mencionados resulten de acuerdos
con partes relacionadas, se deberán seguir las reglas relativas a los precios de
transferencia establecidas en cl Anexo 4. Los costos a que hace referencia este
numeral serán sujetos de las actividades de verificación que corresponden a la
Secretaría de Hacienda.

1.9, No se incluirán entre los costos necesarios de transporte, Almacenamiento y
logística a que hace referencia el numeral 1.7 de este Anexo. los siguientes:

(a) Los costos por el servicio de comercialización o costos financieros asociados
a la cobertura de dichos Hidrocarburos;

(b) Intereses u otros costos asociados al financiamiento de las actividades;

(c) Los costos que resulten de negligencias o conductas dolosas por parte del
Contratista o que resulten de acciones del mismo que transgredan la
Normatividad Aplicable:

(d) Los costos asociados a la atención de derrames o emergencias ambientales
que sean resultado de acciones negligentes o dolosas del Contratista;

(e) Las Obligaciones de Carácter Fiscal que resulten aplicables, y
(09) Las sanciones o penalizaciones.
1.10. La información y documentación relativa a la determinación de los Precios

Contractuales deberá ser presentada y registrada mediante el sistema informáti
que el Fondo ponga a disposición del Contratista

2. Valor Contractual de los Hidrocarburos en el Período t:

2 ÁREA CONTRACTUAL CS-05

Contato No, CNH-R02-1,03-C5-05:2017

2.1 El Valor Contractual de los Hidrocarburos será determinado con base en el
volumen de Hidrocarburos Netos por tipo de Hidrocarburo usando la siguiente
fórmula:

VCH, = VCp¿ + VCg, + VE,
Donde:

VCH¿= Valor Contractual de los Hidrocarburos en el Periodo t.
VCp..= Valor Contractual del Petróleo en el Periodo £.

VC¿.+ Valor Contractual del Gas Natural en el Periodo t.
VC¿.7 Valor Contractua! de los Condensados en el Período £.

En caso que, derivado de situaciones de emergencia o sintestro ocurran derrames
de Hidrocarburos. para el cálculo del Valor Contractual de cada uno de los
Hidrocarburos se considerarán los volúmenes de Hidrocarburos que sean
recuperados en las actividades de respuesta a dichas situaciones de emergencia
o siniestro,

2.2. Para calcular el valor contractual de cada tipo de Hidrocarburo se usarán las
siguientes fórmulas:

(a) Valor Contractual del Petróleo en el Periodo t:
VCp: = PCp: + VPos
Donde:

VCp := Valor Contractual del Petróleo en el Periodo t.

PC+¿7 El Precio Contractual del Petróleo en el Periodo t: El precio del
Petróleo producido en el Área Contractual, en Dólares por Barril. que se
determina cada Periodo en el Punto de Medición, conforme al numeral 1,4 de
este Anexo 3.

VP; .= Volumen neto de producción de Pelróleo registrado en el Punto de
Medición en el Período t.

(b) Valor Contractual de los Condensados en el Periodo t
VCc:= Plot V Pee /
Donde: A

VC¿¿7 Valor Contractual de los Condensados en el Período t. .

PC£.:= El Precio Contractual de los Condensados en el Perlodo t: El precio
de los Condensados producidos en el Área Contractual, en Dólares por Barril,
que se determina cada Período en el Punto de Medición, conforme al numeral

13 ÁREA CONTRACTUAL CS-95
Contrato No. CNH-R02-L03-CS-05/2017

1.5 de este Anexo 3.
VP¿:= Volumen neto de Producción de Condensados registrado en el Punto

de Medición en el Período £.

Valor Contractual de Gas Natural en el Período t:
VCo:= Y Ps *VP oe
i

Donde:

VC¿,= Valor Contractual del Gas Natural en el Período £.

i = Cada uno de los productos que constituyen el Gas Natural y sus líquidos,
según se trate de metano, etano, propano o butano,

PCc.: i= El Precio Contractual de cada componente que constituye el Gas
Natural y sus líquidos en el Período t, en Dólares por millón de BTU, que se
determina cada Periodo en el Punto de Medición, conforme a] numeral 1.6 de
este Anexo 3

VP¿ ,.;= Volumen neto de Producción, registrado en el Punto de Medición en
el Período £ y expresado en su equivalencia calórica en millones de BTU,
según se trate de Gas Natural (metano) o de cada uno de sus líquidos (etano,
propano y butano).

3. Contraprestación como porcentaje del Valor Contractual de los Hidrocarburos

3.1.

3.2

El Estado recibirá el cuarenta por ciento (40%) del Valor Contractual de los
Hidrocarburos para el Mes de que se trate.

La Contraprestación como porcentaje del Valor Contractual de los
Hidrocarburos se ajustará de conformidad con el Mecanismo de Ajuste
establecido en el numeral 4.3 de este Anexo 3.

4. Procedimientos para calcular las Contraprestaciones.

4.1.

Regalías

El monto de las Regalías se determinará para cada tipo de Hidrocarburo
mediante la aplicación de la tasa correspondiente al Valor Contractual del
Petróleo, al Valor Contractual del Gas Natural y al Valor Contractual de los
Condensados producidos en el Periodo. En el caso dei Gas Natural, el monto de
Regalías se determinará por separado según se trate de Gas Natural (metano) o
de cada uno de sus líquidos (etano, propano y butano) considerando la tasa y el
Valor Contractual que a cada uno corresponda, determinados con base en el
Precio Contractual y el volumen de cada uno de los productos mencionados,

El mecanismo para la determinación de las Regalías será ajustado cada Año ai
el Mes de enero considerando la primera publicación de variación anu

14 ÁREA CONTRACTUAL CS-05
Contralo No. CNH-RO2-L.03-05-05/2017

observada en el Mes de diciembre de! Año previo (en adelante 71,,,) del Indice
de Precios al Productor de los Estados Unidos de América o el que lo sustituya.
tomando el Año 2017 como Año base.

El proceso para determinar los montos a pagar será el siguiente:

(a) Al Valor Contractual del Petróleo, se le aplicará la siguiente tasa:

Cuando el Precio Contractual del Petróleo sea inferior a A,,, se aplicará la
siguiente:

Tasa = 7.5%

Para ajustar por inflación. la actualización del parámetro 4,, se realizará
anualmente de acuerdo con la siguiente (órmula:

An = Aga A+ M1)

Donde A,, toma valores desde el Año base hasta el último Año en el que haya
referencia. Á¿= 45.95 7 en el Año base y n indica el Año

correspondiente.

Cuando el Precio Contractual del Petróleo sea mayor o igual a A,:

Tasa = |(B,, + Precio Contractual del Petróleo) + 1.5)%

Para ajustar por inflación, la actualización del parámetro B, se realizará
anualmente de acuerdo a la siguiente fórmula:

Br

By = —=—
"(+ )

Donde B, toma valores desde el Año base hasta el último Año en el que haya
referencia, Bz = 0,131 en el Año base y n indica el Año correspondiente

(b) Al vafor Contractual del Gas Natural Asociado, se le aplicará la siguiente tasa:

Precio Contractual del Gas Natural

Tasa = -
En
Para ajustar por inflación. la actualización del parámetro C,, se realizará
anualmente de acuerdo a la siguiente fórmula:
Pr

G

n

ma (1 a)

Donde (.,, toma valores desde el Año base hasta el último Año en el haya
referencia, €, = 95,74 en el Año base y n indica el Año corresporidiente.

15 ÁREA CONTRACTUAL CS-05

Contrato No. CNH-R02-L03-CS-05/2017
(c) Al Valor Contractual del Gas Natural No Asociado, se le aplicará la siguiente
tasa:

i. Cuando el Precio Contractual del Gas Natural No Asociado sea menor o
igual a D,,, la Tasa será de 0%.

Para ajustar por inflación, la actualización del parámetro D,, se realizará
anualmente de acuerdo a la siguiente fórmula:

Da = Dni * (14 Tp -1)

Donde D,, toma valores desde el Año base hasta el último Año en el que haya
uso

MMBTU

referencia, D¿= 4.79 en el Año base y nm indica el Año

correspondiente

ii, Cuando el Precio Contractual del Gas Natura] sea mayor a D, y menor a
E», la tasa se calculará de acuerdo a la siguiente fórmula:

(Precio Contractual del Gas Natural — D,)X605],,

Tasa =
Precio Contractual del Gas Natural

Para ajustar por inflación, la actualización del parámetro E, se realizará
anualmente de acuerdo a la siguiente fórmula:

En = Enc1 * (14 Tp1)

Donde E,, toma valores desde el Año base hasta el último Año en el que haya

USD - e
referencia, Ez =5.26-—— en el Año base y n indica el Año
MMBTU

correspondiente

ii. Cuando cel Precio Contractual del Gas Natural sea mayor o igual a E,,:

Precio Contractual del Gas Natural
Tasa = a
a

Para ajustar por inflación, la actualización del parámetro F, se realizará
anualmente de acuerdo con la siguiente fórmula:

A)

Donde F, toma valores desde el Año base hasta el último Año en el que haya s
referencia, F, = 95.74en el Año base y n indica el Año correspondiente. ee

(d) Al Valor Contractual de los Condensados se le aplicará la siguiente tasa:

16 ÁREA CONTRACTUAL CS-05
Contrato No. CNH-R02-(.03-C5-052017
i. Cuando el Precio Contractual de los Condensados sea inferior a G,, se
aplicará la siguiente:
Tasa = 5%

Para ajustar por inflación, la actualización del parámetro G,, se realizará
anualmente de acuerdo con la siguiente fórmula:

Gu = Gnr + (LH Ta

Donde G,, toma valores desde el Año báse hasta el último Año un el que haya

referencia. G7 = 57, e 2n el Año base y n indica el Año correspondiente.

li. Cuando el Precio Contractual de los Condensados sea mayor o igual a G,:

Tasa = [(H,, + Precio Contractual de los Condensados) — 2.5]%

Para ajustar por inflación, la actualización del parámetro H,, se realizará
anualmente de acuerdo con la siguiente fórmula:

= Hai
"(ATA
Donde HH, toma valores desde el Año base hasta el último Año en el que haya
referencia. con Hz = 0.131 enel Año base y n indica el Año correspondiente.

El indice de precios al productor de los Estados Unidos de América a que se
refiere esta sección corresponderá al primer índice publicado para el Mes de
diciembre del Año inmediato anterior por el Bureau of Labor Statistics de los
Estados Unidos de América, con identificación WPU00000000 sin ajuste
estacional, que corresponde al indice de todas las mercancías. o en su caso, el
que lo sustituya por decisión de la institución emisora. En caso de ajustes O
revisiones a dicho índice de precios, prevalecerá la primera versión publicada.
En caso de modificación a la referencia de índice, la Secretaria de Hacienda
deberá dar a conocer la nueva referencia.

42 Cuota Contractual para la Fase Exploratoria

El pago mensual de la Cuota Contractual para la Fase Exploratoria en favor del
Estado Mexicano por la parte del Área Contractual que no cuente con un Plan »
de Desarrollo aprobado por la (NH, se realizará en efectivo de confismaltas con
las siguientes cuotas: l

(as Durante los primeros 60 Meses de vigencia del Contrato:

1,214.21 pesos mexicanos por kilómetro cuadrado.

17 ÁREA CONTRACTUAL (5-05
Contrato No, CNH-R02-L.03-CS-05/2017

(b) A. partir del Mes 61 de vigencia del Contrato y hasta la terminación de su
vigencia:

2,903.54 pesos mexicanos por kilómetro cuadrado.

Los valores para las cuotas mensuales se actualizarán cada Año, de conformidad
con la Normatividad Aplicable, el primero de enero de cada Año, considerando
el Período comprendido desde el décimo tercer Mes inmediato anterior y hasta
el último Mes anterior a aquél en que se efectúa la actualización, aplicándoles el
factor de actualización que resulte de dividir el Índice Nacional de Precios al
Consumidor del Mes inmediato anterior al más reciente del Período, entre el
Índice Nacional de Precios al Consumidor correspondiente al Mes anterior al
más antiguo del Período, publicado por el Instituto Nacional de Estadistica y
Geografía o en su caso el que lo sustituya.

43, Mecanismo de Ajuste

El Mecanismo de Ajuste aplicable se determinará de la siguiente forma,
dependiendo del tipo de Hidrocarburo de que se trate:

(a) La tasa aplicable para determinar el monto de la Contraprestación como
porcentaje del Valor Contractual del Petróleo y de los Condensados que
reciba el Estado en cada Periodo, se calculará considerando un factor de ajuste
de la siguiente forma:

TRo; = Mp + ARps

Donde:

TRp¿= Tasa aplicable al Valor Contractual del Petróleo y de los
Condensados producidos en el Área Contractual en el Período t

My = Porcentaje mínimo del Valor Contractual de los Hidrocarburos
producidos en el Área Contractual que corresponde al Estado al Inicio de
la vigencia del Contrato = cuarenta por ciento (40%), en términos de lo
establecido en el numeral 3.1 de este Anexo 3.

AR» = Factor de ajuste en el Periodo £.

El factor de ajuste (AR?) se calculará con base en el promedio diario de
producción agregada de Petróleo y de Condensados registrada durante el Periodo
t y los dos Periodos inmediatos anteriores, con base en las siguientes fórmulas:

Producción promedio Fórmula aplicable para determinar el Factor a

diaria Ñ Ajuste yl
L Ops S Upa ARp¿=0 y y
7 >

18 ÁREA CONTRACTUAL CS-05

Contrato No. CNH-R02-1.03-25452017

Ups < Qpz S Upa

«Up
AR. = Max[0, Mp — Rp] (a |
2 1

ARp¿ = Max[0.Mp — Rp¿] ]

Upo< Op

Donde:

Qp.= Promedio, en miles de barriles diarios, de la producción agregada
de Petróleo y de C'ondensados registrada durante el Periodo £ y los dos
Periodos inmediatos anteriores. En el primer y segundo Periodo en que
exista producción de Petróleo o Condensados, el valor de (p, será el
promedio de la producción agregada desde el primer Periodo

ARp ¿= Factor de ajuste en el Período £.

Rp,” Tasa ponderada de Regalías por la producción de Petróleo y
Condensados correspondiente al Periodo f, que se determinará mediante
la división de la suma de las Regalías por Petróleo y las Regalias por
Condensados, entre la suma del Valor Contractual del Petróleo y el Valor
Contractual de Condensados. El monto de las Regalías referidas se
establecerá de acuerdo al numeral 4.1, inciso (a) si se trata de Petróleo o
inciso (d) si se trata de Condensados.

Mp = 20%.
Us +7 30 mil barriles diarios.
Up ¿+ 120 mil barriles diarios.

(b) La tasa aplicable para determinar el monto de la Contraprestación como
porcentaje del Valor Contractual del Gas Natural que reciba el Estado en cada
Periodo, se calculará considerando un factor de ajuste de la siguiente forma:

TRe,: = My HARc e

TR¿/,= Tasa aplicable al Valor Contractual del Gas Natural producido
en cl Área Contractual en el Periodo £.

Mp = Porcentaje mínimo del Valor Contractual de los Hidrocarburos 4
producidos en el Área Contractual que corresponde al Estado al Inicio 1
la vigencia del Contrato = cuarenta por ciento (40%), en términos de lo
establecido un el numeral 3.1 de este Anexo 3

AR; Factor de ajuste en el Período £. A

19 ÁREA CONTRACIUAL 05-95

Contrato No. CNH-R02-1,03-C5-05/2017

El factor de ajuste (ARg:) se calculará con base en el promedio diario de
producción de Gas Natural registrada durante el Período t y los dos Periodos
inmediatos anteriores. con base en las siguientes fórmulas:

Producción promedio Fórmula aplicable para determinar el Factor
diaria de Ajuste
Qu: S Usa ARg:=0 |
Oc: =U
Uca < Qu: € Usa AR. = Max(0, Mc — Rc.:] (ja
Uca > Uca
Uca < Que ARG. = Max[0, M¿ — Ro]
Donde:

Q£..= Promedio, en millones de pies cúbicos diarios, de la producción de
Gas Natural registrada durante el Período £ y los dos Periodos inmediatos
anteriores. En el primer y segundo Período en que exista producción de
Gas Natural, el valor de Q, será el promedio de la producción agregada
desde el primer Periodo.

ARG? Factor de ajuste en el Periodo t.

R¿¿= La tasa ponderada aplicable al Valor Contractual del Gas Natural
y sus liquidos para determinar el monto de Regalías respectivas en el
Periodo t. a que se refiere el numeral 4.1. inciso (b), si se trata de Gas
Natural Asociado. o inciso (c), si se trata de Gas Natural No Asociado.
La tasa ponderada se determinará mediante la división del monto de
Regalías por Gas Natural y sus líquidos (considerando los componentes
que le constituyen, ya sea metano, etano, propano o butano) entre el Valor
Contractual del Gas Natural.

Mg = 10%.
U¿,= 80 millones de pies cúbicos diarios.
U¿27 240 millones de pies cúbicos diarios.
4.4. Otros ajustes a las Contraprestaciones
(a) La Secretaría de Hacienda establecerá ajustes al monto de la Contraprestación
como porcentaje del Valor Contractual de los Hidrocarburús. que permitan
restaurar el balance económico del Contratista de haberse mantenido las

condiciones económicas relativas a los términos fiscales prevalecientes
momento en que se adjudicó el Contrato, en caso que: (1) se aplighgn

BER 20 ÁREA CONTRACTUAL C5-05
Contrato Mo, CNM-Ru2-193-0S:05/2017

contribuciones especificas a la industria de Exploración y Extracción de
Hidrocarburos distintas a las que estuviesen vigentes al momento del fallo por
el que se adjudicó el Contrato, respecta de dichas contribuciones, y que en
ningún caso padran referirse a contribuciones de caráicier general, o (ii) se
modifiquen elementos específicos a la industria de Exploración y Extracción
de Hidrocarburos para la determinación de las contribuciones vigenics al
momento del fallo por el que se adjudicó el Contrato, respecto de dichas
modificaciones. Para tal efecto la Secretaría de Hacienda establecerá el
mecanismo correspondiente.

(b) La Secretaría de Hacienda, a través del Fondo, notificará al Contratista
respecto de cualquier ajuste a las Contraprestaciones que determine conforme
lo dispuesto en este numeral

5. Procedimientos para el pago de Contraprestaciones

5 En cada Periodo, las Partes recibirán las Contraprestaciones correspondientes.
conforme a la medición de volumen realizada y los Precios Contractuales
determinados de acuerdo con el numeral | de este Anexo 3, contemplando lo
siguiente:

(a) El Estado recibirá el pago, a traves de transferencia electrónica, por parte del
Contratista de:

j Las Regalías, en Dólares, correspondientes a cada tipo de Hidrocarburo
Producido en el Período.

ñi La Contraprestación como porcentaje del Valor Contractual de los
Hidrocarburos para el Estado, en Dólares, que se determine considerando
los ajustes establecidos en el numeral 4.3 de este Anexo, correspondiente
a cada Periodo.

Mii, La Cuota Contractual para la Fase Exploratoria. en pesos mexicanós.
correspondiente a cada Período.

(b) El Contratista tendrá derecho a la transmisión onerosa de la propiedad de los
Hidrocarburos Producidos en el Arca Contractual durante el Periodo,
tonforme al numeral 5.10 del presente Anexo.

532 El Contratista deberá pagar en efectivo al Fondo las Contraprestaciones
establecidas en este Contrata en favor del Estado, a más tardar el Dia 17 del
Periodo subsecuente. En vaso que fuera un Día inhábil, el pago se efectuará el _44
Dia Hábil siguiente. )

Como caso excepcional, si el primer Periodo no comprende un Mes completo,
el pago de Contraprestaciones en favor del Estado que corresponda a dicho”
Periodo se podrá realizar junto con el pago que corresponda al segundo Periodo,

21 AREA CONTRACTUAL US-A5

5.3.

54.

5.5.

5.6.

5.8.

Contrato No. CNH-R02-L03-CS-03/2017

El Contratista deberá determinar las Contraprestaciones y efectuar el pago
correspondiente, conforme a lo establecido en este Anexo 3. Para poder efectuar
el pago, el Contratista deberá haber registrado la información relativa a los
Precios Contractuales y al volumen de producción correspondiente, en el sistema
que el Fondo establezca para tal fin, dentro de los primeros diez (10) Días
Hábiles del Mes, de conformidad con lo establecido en el numeral 1.18 del
Anexo 4.

El Contratista podrá registrar la información contenida en el párrafo anterior sin
acompañar dicho registro de la documentación que lo soporte. En tales casos
contará con un plazo para presentar dicha documentación de hasta sesenta (60)
Días Hábiles después de haber hecho el registro correspondiente.

El volumen de cada Hidrocarburo Producido en el Periodo se determinará al
finalizar el mismo, conforme a la medición que se realice diariamente en el Punto
de Medición y que el Contratista reporte dentro de los primeros diez (10) Días
Hábiles del Mes. Asimismo, la CNH deberá presentar al Fondo la información
relativa a la producción del Contrato del Mes inmediato anterior dentro de los
primeros diez (10) Días Hábiles de cada Mes.

En caso que el Contratista no reporte la medición correspondiente en el plazo
señalado en el numeral anterior, o que existan discrepancias entre la información
presentada por el Contratista y por la CNH, el Fondo calculará las
Contraprestaciones en favor del Estado con base en la medición registrada por
la CNH.

En caso que el Contratista no registre en el sistema que el Fondo provea para tal
efecto la información o documentación relativa al Precio Contractual en uno o
más Períodos, el cálculo y la verificación de las Contraprestaciones en favor del
Estado se realizará con base en las fórmulas y disposiciones para la
determinación de precio establecidas en los numerales 1.4, inciso (b); 1.5, inciso
(b), y 1.6 inciso (c) de este Anexo 3.

Una vez que la información relativa a los Precios Contractuales y al volumen de
producción haya sido registrada en el sistema que se establezca para tal fin, el
Fondo calculará las Contraprestaciones en favor del Estado del Período de que
se trate. Cuando derivado de la información presentada por el Contratista y la
CNH, el Fondo advierta una discrepancia entre el monto de Contraprestaciones
a favor del Estado que resulten a partir de la información presentada y el monto
efectivamente pagado por el Contratista, el Fondo procederá conforme a lo
dispuesto en el numeral 5.8 de este Anexo.

Cualquier ajuste que se determine a las Contraprestaciones que haya pagado el
Contratista a favor del Estado conforme a lo establecido en el numeral 4.4 de
este Anexo, así como las diferencias en el monto de las Contraprestaciones gn
favor del Estado que se identifiquen de conformidad con el numeral 5.7 anterfof, )

se solventará de acuerdo con lo siguiente: y

ll

22 ÁREA CONTRACTUAL 05-05

(b)

fc)

(a)

(b)

Contrato Ni. CNM-R02-1.03-05-105/2017

El Fondo notificará al Contratista el ajuste o diferencia apficable. La
notificación referida se sujetará a lo dispuesto en los numerales 3.38 a 3.9)
del Anexo 4 de este Contrato.

El Fondo podrá optar por realizar las notificaciones en la dirección de correo
electrónico que para el efecto designe el Contratista o a través de los sistemas
]

electrónicos que el Fondo establezca y determine.

En caso que el ajuste resulte en un saldo a favor del Contratista, éste se
acreditará contra el monto correspondiente a las Contraprestaciones
pagaderas por el Contratista en el Período siguiente al que ocurra la
determinación. En este caso, el Fondo deberá emitir, junto con la notificación.
un comprobante en el que haga constar el saldo acreditable a favor del
Contratista.

En caso que el ajuste resulte en un saldo a favor del Estado, el Contratista
tendrá cinco (5) Días Hábiles a partir de la notificación respectiva para cubrir
el pago respectivo. Si el Contratista no realiza el pago dentro de este plazo,
estara ohligado a cubrir el monto del ajuste notificado por el Fondo más una
penalización diaria por mora que aplicará a partir del Día Hábil siguiente a
aquel en que se realice la notificación. La penalización se determinará como
la tasa diaria, capitalizable diariamente sobre el saldo pendiente respectivo,
equivalente en términos anuales a la Tasa de Interés Interbancaria de
Equilibrio a 28 días al momento de la notificación respectiva más veinte
puntos porcentuales (THE + 20%).

Tratándose de Hidrocarburos extraídos durante las pruebas a que se refiere la
Cláusula 5,3 del Contrato, el Contratista deberá pagar las Contraprestaciones en
favor del Estado. a más tardar el Día 17 del Periodo siguiente a aquel en que el
Contratista presente el informe de Evaluación a la CNH a que se refiere la
Cláusula 5.4. Para determinar las Contraprestaciones en favor del Estado a que
se reficre este numeral. el Valor de los Hidrocarburos extraídos durante las
pruebas a que se refiere la Cláusula 5,3 se determinará considerando lo siguiente:

El Precio Contractual del Petróleo se calculará a través del uso de la fórmula
correspondiente a un crudo de 25 grados API y 0% de azufre establecida en
el numeral 1.4 de este Anexo, inciso (b). considerando el promedio simple de
los precios de los marcadores correspondientes a la techa de cada prueba

EJ Precio Contractual del Condensado se calculará u traves del uso de la
formule correspondiente en el numeral 1.5 de este Anexo, inciso (b),
considerando el promedio simple del precio del crudo marcador
correspondiente a la fecha de cada prueba.

Ei Precio Contractual del Gas Natural será determinado considerando los
precios a que se refiere el numeral 1,6 de este Anexo correspondientes a la'
fecha de cada prueba,

to

ÁREA CONTRACTUAL CS-05

5.10.1

5.10,2

5.10.3

5.10.4

Contrato Mu. 0NJ4-RO2-1,3-05-

En caso de que en la fecha de alguna prueba no exista alguno de los precios
utilizados para calcular el Precio Contractual, se deberá utilizar el último
valor publicado anterior a la fecha de prueba de que se trate.

Transmisión de la propiedad. El Estado transmitirá al Contratista la propiedad
de los Hidrocarburos producidos en el Area Contractual durante el Período,
conforme a las siguientes reglas:

Para efectos de lo dispuesto en el inciso (b) del numeral 5.1 de este Anexo, los
Hidrocarburos extraídos dentro del Área Contractual y hasta el Punto de
Medición son propiedad del Estado. Sin perjuicio de lo anterior, el Contratista
tendrá la custodia y posesión de los Hidrocarburos en todo momento, por lo que
será responsable de trasladar los Hidrocarburos al Punto de Medición, conforme
a lo dispuesto en el Contrato y a la Normativa Aplicable.

El Contratista tendrá derecho a la Contraprestación señalada en el inciso (b) del
numeral 5.1 de este Anexo, sólo cuando exista producción en el Área
Contractual, incluyendo la Extracción de Hidrocarburos durante las pruebas a
que se refiere la Cláusula 5.3, por lo que en tanto no exista producción, bajo
ninguna circunstancia será exigible la Contraprestación en favor del Contratista
ni se le otorgará anticipo alguno.

La entrega jurídica de los Hidrocarburos al Contratista será continua y la
transmisión de la propiedad del volumen de Hidrocarburos por parte del Estado
al Contratista conforme al inciso (b) del numeral 5.1 de este Anexo se realizará
en la brida de salida del Punto de Medición, donde se llevarán a cabo los registros
diarios conforme a la Cláusula 12. Una vez que reciba los Hidrocarburos. el
Contratista podrá realizar la enajenación de los mismos y estará obligado al pago
de las Cuntraprestaciones que correspondan de conformidad con lu establecido
en el cuntrato y este Anexo.

Durante el Período. el Estado transmitirá al Contratista la propiedad de los
Hidrocarburos registrados conforme al párrafo anterior. en el Punto de Medición,
siempre que el € ontratista se encuentre al corriente en el cumplimiento del pago
de las Contraprestaciones en favor del Estado que sean exigibles desde la Fecha
Efectiva y hasta el día en que se transmite la propiedad, conforme a los términos
del Contrato y de este Anexo. Las registros que se generen diariamente conforme
al presente numeral constituyen comprobantes dc entrega al Contratista del
volumen que en ellos se asienten y surtirán los efectos del artículo 2284 del
Código Civil Federal.

El Contratista será responsable de la custodia y posesión de los Hidrocarburos
en todo tiempo, es decir, tanto antes como después de que se lleve a cabo la
transmisión de la propiedad en el Punto de Medición, y en ningún casQ, se

efectuará la entrega física o real de los Hidrocarburos al Estado ni éste realj ni5
la entrega fisica v real de los mismos al Contratista.

24 ÁREA CONTRACTUAL C5-05

017
(a)

(b)

Contrato No. UCNH-R02-103-05-05/2017

Una vez que la Contraprestación del Estado haya sido determinada y pagada.
incluyendo en su caso los ajustes que deriven de conformidad con lo establecido
en este Anexo, procedera lo siguiente:

La CNH y el Contratista firmarán un acta que deberá establecer el volumen
de los Hidrocarburos Netos del Periodo por tipo de Hidracarburo. Una copia
del acta deberá ser entregada al Fondo para sus registros.

El Fondo emitirá el certificado de pago correspondiente siempre y cuando el
Contratista se encuentre al corriente en el cumplimiento del pago de las
Contraprestaciones a favor del Estado y lo enviará a la CWNH, con copia al
Contratista. La CNH entregará el certificado de pago al Contratista dentro de
los cuarenta (40) Días Hábiles posteriores a que haya recibido el mismo.

En caso de que el Contratista no realice el pago de las Contraprestaciones a favor
del Estado en el plazo indicado en el numeral £.2 du este Anexo, el Contratista
será acreedor a una penalización por mora determinada a través de una tasa
diaria, equivalente en términos anuales a la Tasa de Interés Interbancaria de
Equilibrio a 28 dias vigente al vencimiento del plazo referido en el numeral 5.2
de este Anexo más veinte puntos porcentuales (T//E + 20%), capitalizable
diariamente sobre el Valor de los Hidrocarburos que sea calculado con base en
la medición de volumen registrada por la CNH y las fórmulas y condiciones para
la determinación de precio establecidas en los numerales 1.4. inciso (b), 1.5
inciso (b), y 1,6 inciso (c), de este Anexo.

En caso que, al finalizar el Período. el Contratista no realice el pago de las
Contraprestaciones o las penalizaciones aplicables que sean exigibles durante el
mismo en términos de lo establecido en este Anexo, el Fondo notificara a CNH
para que ústa proceda conforme lo previsto en este Contrato y en la Normatividad
Aplicable respecto de sanciones y de la recisión administrativa

En caso de que proceda el finiquito conforme al numeral 23.6 del Contrato. éste
preverá la liquidación de las Contraprestaciones que no hubieren sido aún
exigibles y se hayan generado con motivo de la entrega jurídica de la Producción.

6. Procedimientos para la verificación de Contraprestaciones

6.1.
(a)

(0)

El Fondo:

Tendrá a su cargo la administración de los aspectos financieros del Contrato
y demás elementos previstos en la Ley del Fondo Mexicano del Petróleo, sin
perjuicio de las atribuciones que le correspondan a la CNHL

Recibirá las Contraprestaciones a favor del Estado y los demás pagos en favor

del Estado que correspondan de conformidad con lo establecido en este
Contrato y sus Anexos.

25 ÁREA CONTRACTUAL CS-05

Contrato No. CNH-R02-L03-CS-05/2017

(0) Llevará los registros de información que se requieran para calcular y
determinar las Contraprestaciones establecidas en este Contrato y para
realizar las demás funciones a su cargo.

(d) Realizará para cada Período el cálculo de las Contraprestaciones que
conforme a este Contrato correspondan al Estado y notificará al Contratista
sobre cualquier ajuste que se deba realizar, de conformidad con lo establecido
en el numeral 5 anterior,

10) En caso de identificar posibles discrepancias o errores en el cálculo o captura
de Contraprestaciones en favor del Estado correspondientes a Períodos
previos al inmediato anterior, el Fondo deberá notificar al Contratista y a la
Secretaría de Hacienda para que ésta pueda ejercer sus facultades en materia
de verificación y determine, en su caso, los ajustes aplicables.

Lo anterior, sin perjuicio de que el Fondo. en el ámbito de sus atribuciones,
rectifique errores que detecte en el cálculo de Contraprestaciones, conforme
a los mecanismos que determine para tal efecto.

(0 Notificará a la Secretaría de Hacienda respecto de la recepción de
observaciones y solicitudes a que se refiere el numeral 1.8 del Anexo 8 y
avisará a la Secretaría de Hacienda y a la CNH sobre irregularidades que
detecte en el ejercicio de sus funciones a efecto de hacer valer los derechos
que correspondan al Estado conforme al Contrato, o se apliquen las penas o
sanciones correspondientes, sin perjuicio de otras acciones legales, judiciales
O penales que resulten aplicables.

(2) Recibirá del Contratista la información y documentación relacionada con el
Valor Contractual de los Hidrocarburos, los Precios Contractuales y los
Costos requeridos para la ejecución del Contrato, y llevará un registro de
dichos conceptos.

6.2. La Secretaría de Hacienda:

(a) Realizará la verificación de los aspectos financieros del Contrato relacionados
con las Contraprestaciones y demás elementos previstos en la Ley de Ingresos
sobre Hidrocarburos.

(b) Verificará el correcto pago de las Contraprestaciones a favor del Estado y los
demás pagos en favor del Estado que correspondan durante la vigencia del
Contrato de conformidad con lo establecido en este Anexo.

(c) Notificará al Fondo respecto de cualquier ajuste a las Contraprestaciones que
determine conforme a lo dispuesto en el numeral 4.4 de este Anexo.
: . E / Ñ
Podrá solicitar al Contratista y a los terceros la información que requierajpara/
el correcto ejercicio de sus funciones, conforme a lo establecido en este Contrato. y AN Y
/
p ÓN
á X
: AN

26 ÁREA CONTRACTUAL CS-05

Contrato No. ONH-R02-1.03-C5-05:2017

ANEXO 4

PROCEDIMIENTOS DE CONTABILIDAD Y DE /
REGISTRO DE COSTO

Y

: sa
ÁREA CONTRACTUAL CS-05

de
Contrato No, CNEI-R02-1.03-CS-05/2017

1. Procedimientos de Contabilidad y de Registro de Costos

Sección 1. De la contabilidad.

1.1

Estos Procedimientos de Contabilidad y de Registro de Costos tienen por objeto
definir la manera en la que el Contratista registrará e informará las operaciones que
se deriven del objeto del Contrato.

Para efectos de este Anexo, en adición a las definiciones establecidas en el Contrato,
se considerarán las definiciones incluidas en los lineamientos aplicables que emita la
Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato,

El Contratista deberá llevar su contabilidad conforme a lo establecido en el Código
Fiscal de la Federación, su Reglamento y las Normas de Información Financiera
vigentes en México; misma que deberá plasmarse en idioma español y consignar los
valores en la Moneda de Registro, en pesos mexicanos, independientemente de la
Moneda Funcional y Moneda de Informe utilizada por el Contratista que será en
Dólares.

Independientemente de lo establecido en el Código Fiscal de la Federación, el
Contratista deberá mantener la contabilidad, información y documentación
relacionada con los Costos en su domicilio fiscal por un plazo de cinco (5) Años
después de que haya concluido el Contrato

El Contratista deberá registrar los ingresos por la venta de los Hidrocarburos y los
que reciba por la prestación de servicios a terceros a que se refiere el Anexo 10 o por
la venta o disposición de Subproductos en el sistema informático que el Fondo ponga
a su disposición.

Sección U. De la Cuenta Operativa.

1.5

Los Costos relacionados con el objeto del Contrato serán registrados dentro de la
Cuenta Operativa en el Periodo que se realicen de acuerdo al catálogo de cuentas
contables publicado por el Fondo y conforme a lo señalado en el numeral 1.7 del
presente Anexo.

El Contratista no podrá duplicar Costos que ya hubieren sido registrados en la Cuenta
Operativa. En el caso en que el Contratista participe en más de un Contrato, sólo
podrá registrar las cantidades amparadas y/o desglosadas por los Comprobantes
Fiscales Digitales por Internet y/o comprobantes de residente en el extranjero
correspondientes a los Costos, efectivamente pagados para la ejecución de las
actividades incurridas al amparo de este Contrato.

El Contratista deberá registrar los Costos por rubro de Actividad Petrolera, Sub-
actividad Petrolera y Tarea: Centro de Costos, categoría de Costo y cuenta contable
que para tal efecto se establezca en el sistema informático del Fondo, conforme allés/_,
programas de Irabajo y los presupuestos indicativos que sean presentados a la CMH.  /)

ÁREA CONTRACTIVAL CS-05

o

Contrato No. CXNH-R02-1.03-C5-15/2017

Respecto a las Actividades Petroleras, Sub-actividades y Tareas se deberá incluir, en
su caso los siguientes rubros:

a Sub-
Actividad sub
actividad
Petrolera
Petrolera
General
Geofísica

Tarea

Evaluaciones técnico económicas.

Recopilación de información.

Administración, gestión de actividades y gastos del proyecto.

Revisión y evaluación de información.

Adquisición sísmica, 2D, 3D, 4D, multicomponente.

Pre-procesado, procesado, interpretación y re-procesado de datos
sísmicos.

Levantamientos marnetométricos. adquisición. procesado €

Levantamienios gravimétricos, adquisición, procesado e interpretación.

Geologia

Análisis peoquímicos de muesiras.
Estudios estraigráfi
Análisis de Hidi
Estudios gcológi
Estudios geológ

Estudios petrofl

cos de detalle,

cos,

Exploración
Perforación

Pozos

Preparación de áreas y/o vias de acceso a la localización.

[ Transporte maritimo y/o agreo de personal, Materiales y/o equipos.
Servi

s de soporte.

Servicios de perforación de Pozos.
Realización de pruebas de formación,
Suministros y Materiales.

[Terminación de Pozos

de

n_de recursos estimaciones de produvción.

FOSPEcuUvoS
sitación de y cimientos

de ! slima

erización de yacimientos.

Otras Ingenizrias

Ingeniería conceptual
Diseño de instalaciones de superficie,
Estudios del fondo marino,

Diseño de ductos,

Seguridad. Salud
guridad. M 0% | auditorias de seguridad
Medio + de residuos.
y Pe Irasamiento y eliminación de residuos.

Estudios de impacto ambiental

Prevención y detección de incendio y fugas de gas.

Restauración ambiental,
[ Auditoria ambiental

3 ÁREA CONTRACTUAL CS-05

Contrato No. ONH-R02-1.03-CS-05/2017

Actividad | Sub-actividad
Tarea
Petrolera Petrolera
Evaluaciones técnico económ
General Plan de desarrollo cor ingeniería básica.
il tión de actividades y pastos generales del proyecto.
n sismica, 2D, 3D, 40, multicomponente
Pre-procesado. procesado, imterpretación y re-procesado de datos
Geofísica Emos — magnclomérricos. — adquisición. — procesado
interpretación.
Levantamientos gravimétricos, adquisición, procesado e interpretación.
Análisis geoquimicos de muestras.
Estudios estratigráficos.
> Análisis de Hidrocarburos.
Geología
Estudios geológicos de detalle
Estas petrofisicos.
Pruebas de | Equipamiento de Pozos.
Producción Realización de prucbas de producción.
Cálculo de Reservas y estimaciones de producción,
Modelado y simulación de Yacimientos.
Ingeniería de

Evaluación

Estudios presión, volumen y temperatura (PVD),
Caracterización de Yacimientos.

Diseño de terminaciones de Pozos,

Ingeniesia conceptual

Diseño de instalaciones de superticie.

Estudios del fondo marino.
Diseño de ductos.

Yacimientos

Otras Ingenierias

[ Preparación de úrcas y/u vias de acceso a la localización
Transporte marítimo y/o aéreo de personal, Mureriales y/o equipos.
Servicios de soporte.

Pertoración de
Pozos

Servicios de perforación de Pozos,
Realización de pruebas de formación
Suministros y Materiales.

Terminación de Pozos.

Estudios de impacto ambiental.

Prevención y detección de incendio y fugas de pas.
Seguridad. Salud y [ Auditorías de seguridad

Medir Ambiente — | Tratamiento y eliminación de residuos.

Restauración ambiental.
Auditoría ambiental

|
4 AREA CONTRACTUAL 05-05 q | A |
Contrato No. CNH-R02-1.04-05-05/2017

Sub-actividad

Actividad Petrolera Tarea
Petrolera
Evaluaciones técnico económicas.
Administración de contratos
General Plan de Desarrolla con ingeniería de detalle.

Desarrollo

Administración, gestión de actividade:
royecto

gastos generales del

Geofísica

Reimierpretación sísmica de detalle
Procesamiento y reprocesamiento de datos sísmicos.

Geología

de

Caracterización geológica — petrofísica de Yacimientos
Análisis geoquimicos de muestras,
Estudios estratigráficos.
Análisis de Hidrocarburos.
Estudios petroflsicos.
Preparación de áreas y/o vías de acceso a la localización,
Transporte marítimo y/o aéreo de personal. Materiales y/o
equipos.
Servicios de soporte.
Servicios de perforación de Pozos.
Suministros y Materiales.

Terminación de Pozos.

Pruebas de
Producción
Ingeniería de

Yacimientos

Equipamiento de Pozos.
Realización de pruebas de produce

Cálculo de Reservas y estimaciones de producción,

Modelado y simulación de yacimientos.
Estudios de presión volumen temperatura (PVT).

Caracterización de Yacimientos.

Diseño de terminaciones de Pozos.

de

Intervención
Pozos

Intervención de Pozos para restauración.
Otras intervenciones especificas en Pozos.

Otras Ingenierias

Ingeniería de detalle.

lngenicría conceptual.

Diseño de instalaciones de superti

Estudios de fondo marino,
Diseño de ductos.

Construcción — de

instalaciones

Seguridad, Salud y
Medio Ambiente

Construcción de instalaciones terrestres y marinas,
Construcción y tendido de ductos.

Elaboración del plan de seguridad y medio ambiente,
Prevencion y detección de incendio
Implementación y seguimiento.
Auditoría ambiental.

fugas de gas.

Tratamiento y eliminación de residuos,
Restauración ambiental.

Auditorías de seguridad,

5 ARLA CONTRACTUAL 05-05
Contrato No. CNH-R02-L.03-C5-05/2017

Actividad Sub-actividad
Tarea
Petrolera Petrolera
Auministración de contratos,
General Transpor
Servicios de soporte.
Geología

Pcoducción

Administración, gestión de actividades y gustos generales del proyecto.
< maritimo y/o agreu de personal, Materiales y/0 equipos.

Procesamiento y reprocesamiento de información geotisica y petroMsica.
Caracierización geológica y petrolísica de Yacimientos.

Análisis geoquímicos de muestras.
Estudios petroflsicos.

Ingenieria
Yacimientos

Pruebas de Praducción

Equipamiento de Pozos.
Realización de

ñ

:bas de producción.

Cálculo de Reservas y estimaciones de producción.
Simulación y caracterización de Yacimientos

tura (PVD).

Estudios de presión volumen tempe
Diseño de terminaciones de Pozos,

Otras Ingeniertas
Construcción
Instalaciones.

Ingenierla de detalle para rescondicionamiento de instalaciones.

Construcción y/o adaptación de infraestructura u oras facilidades.

Intervención de Pozos

Intervención de Pozos para mantenimiento y rehabilitación.
Otras intervenciones especificas en Pozos.

Seguridad, Salud
Medio Ambiente

Operación de | Mantenimiento de las instalaciones de

Instalaciones de | Ingenieria de producción.

Producción Operación de las instalaciones de producción
Mantenimiento de ductos.

Ductos

Operación de ductos.

Actualización del plan de seguridad y medio ambiente.
Prevención y detección de incendio y fugas de pas.
Implementación y seguimiento.

Auditoria ambiental.

Tratamiento y eliminación de residuos.
Restauración ambiental,

Auditoría de seguridad.

y

tal

6 ÁREA CONTRAC MUAL CS-05
Contrato No. CNH-R02-103-05-448 2017

Actividad Sub-actividad
Petrolera Petrolera

Tarea

Evaluaciones técnico económicas.
Administración de contratos,

Administración, gestión de actividades y gastos generales del proyecto.

Otras

Inger

Planes de Abandono.

Ejecución del Abandono insialacicnes de superficie.

Desmantetamie | Ejecución de planes de restauración.

Abandono no de | Ejecución de planes de Abandono de insataciones de fondo,
Instalaciones Transporie marítimo y/0 aéreo de personal, Materiales y/0 equipos.
Servicios de soporte,

Estudios de Impacto ambiental

Seguridad. Prevención y detección de incendio x fugas de gas.
Salud y Medio | Tratamiento y eliminación de residuos.
Ambiente Audiioría ambiental

Auditoría de seguridad

Los Costos se identificarán de acuerdo a las Normas de Información Financiera
vigentes en México y se asignarán en primer término por el Centro de Casto: de cada
Pozo que le dio origen; en segundo término por el Centro de Costos de cada
Yacimiento: en tercer término por el Centro de Costo de cada Campo; y fina lmente.
se asignaran por los Centros de Costo de infraestructura común o de administración
general del Area Contractual conforme a la siguiente estructura:

7 ÁREA CONTRACTUAL 05.05
Contrate No, CNM-R02-L03-CS-03/2017

Estructura de Centro de Costos

Área

Campo

Yacimiento Pozo

Área
Contractual

Campo

Pozoga
Pozo.12

Pozono. >
Pozoq.1.9
Pozou.2.1

Yacimientog 1)

Pozo;
Pozoy2, )

Pozon 2

Yacimiento ¡2

Yacimiento;)...,

Pozo, ,
Pozo bt /
UN Pozo: 162)
Yacimiento; 1 py /
Pozo» 1
Pozo(1.t.

8 AREA CONTRACTUAL CS-05
Contrato No. CNH-RO2-L03-05-05/2017

Área Campo Yacimiento Pozo
Pozo.
Pozog 13
Pozo 1

Yacimientog 1

Yacimiento¡2 >,

Camporz,

Yacimiento

Pozo .>;
Pozo:
rea PozOr2cmy
ontractual Poza 11)
Pozo;
Poz0..1 1
Pozo; 1
Pozo,
Pozo:
Pozo;

¡rozar 2. 1]
Pozo,

Yacimientos e

o>

Yacimiento; ¡1

Yacimiento.

Campo(..,

Yacimiento;

Yacimiento; 4

9 AREA CONTRACTUAL US-05
Contrato No. CNH-R02-L03-CS-05/2017

Área Campo Yacimiento Pozo
PozO(.1,))
Pozo(o.i.2)
Pozota.!..)
Pozoía1 51]
Pozos 2
Pozo(a2
Pozo)
PozQía251
Pozo...)
Pozota,

Yacimientos 1)

Y acimiento¡a2)

Campos

Área
Contractual Yacimientoja, y

Pozos. 1)
PozO(s.2)
PozOta...
PozOtacw
Infraestructura común del Área
Contractual

Yacimiento¡ac;

Administración general

La delimitación del Campo deberá considerar los Planes de Desarrollo aprobados por
la CNH para el Area Contractual.

Las cuentas contables se agruparán por categoría de Costos conforme al catálogo de
cuentas contables que para tal efecto publique el Fondo.

Sección IT. Del sistema de registro de información.

1.8

El Contratista deberá contar con un sistema electrónico que permita la elaboración de
registros y generación de reportes de las operaciones financieras y contables para la
transferencia electrónica de la contabilidad, información y documentación
relacionada con las operaciones de la Cuenta Operativa al sistema informático que
para tal efecto publique el Fondo. La información deberá contar con las
especificaciones establecidas por el Fondo, mismas que tendrán que actualizarse de
acuerdo a las modificaciones que se emitan para tal efecto.

El sistema informático del Contratista estará diseñado para contar con información
financiera de Costos y créditos, asi como de producción y su valuación;
adicionalmente, deberá contar con la capacidad de registrar otra información
cuantitativa no financiera que se requiera para la adecuada administración del
Contrato, f

% : . L
Sección IV. Requisitos de la información y documentación relacionada con los Costp.

(
|

10 ÁREA CONTRACTUAL CS-05

Contrato No. ONH-R02-1.03-05-05/2017

La información y documentación relacionada con los Costos deberán contener. según
sea el caso:
(a) El Comprobante Fiscal Digital por Internet (CFDN;

(b) Pedimentos aduanales;

(c) Contratos:

(d) Los pagos cuyo mento excedan de $2,000.00 M.N. (dos mil pesos), se efectuarán
mediante transferencia electrónica de fondos desde cuentas abiertas a nombre del
Contratista en Instituciones que componen el Sistema Financiera Mexicano y las
entidades que para tal efecto autorice el Banco de México: cheque nominativo de
la cuenta del Contratista, tarjeta de crédito, débito o de servicios:

(e) Comprobante de proveedor residente en el extranjero, el cual deberá cumplir con
los requisitos previstos en las disposiciones fiscales vigentes en México;

(M) Para las reservas de Abandono adicionalmenie:
i. — Contrato de constitución del Fideicomiso de Abandono:
ii Registros trimestrales de aportación al Fideicomiso de Abandono, y

ii Monto global estimado de los Costos de Abandono conforme al Plan de
Desarrollo y a la Norma de Información Financiera C-18.

Sección V. De la conversión de Costos pagados en Moneda Extranjera.

1.10

Sección VI. De la Reserva de Abandono.

Para la conversión de los Costos en Moneda Extranjera, se considerará el tipo de
cambio de la Moneda de Registro con el Dólar hasta la diezmilésima cifra que el
Banco de México publique en el Diario Oficial de la Federación el Día Hábil anterior
aquél en que se realice la transacción. Los Días en que el Banco de México no
publique dicho tipo de cambio, se aplicará el último tipo de cambio publicado con
anterioridad al Dia en que se realice la transacción.

La equivalencia del peso mexicano en Moneda Extranjera. distinta al Dólar que regirá f
para efectos de informe. se calculará multiplicando el tipo de cambio a yue se refiere |
el párrafo anterior, por el equivalente en Dólares de la moneda de que se trate. LA

acuerdo con la tabla que mensualmente publique el Banco de México durante la
primera semana del Mes inmediato siguiente a aquél al que corresponda.

Toda transacción en Moneda Extranjera debe reconocerse inicialmente en la Moneda /*
de Registro aplicando el Tipo de Cambio Histórico, dicho resultado se calculará
multiplicando la transacción por el tipo de cambio redondeado hasta la centésima.

” ÁREA CONTRACTUAL 0S-05
1.12

Contrato Na. CNH-R02-03-08:-0182017

Conforme a lo dispuesto en el Contrato, el Contratista deberá crear la reserva de
Abandono de conformidad con la Norma de Información Financiera C-18, en la cual
registrará las provisiones y reservas de Abandono que realice. y conforme al Contrato
y las reglas que para tal efecto emitan la CNH y la Agencia. Para tal efecto, el
Contratista deberá constituir el Fideicomiso de Abandono.

El Contratista establecerá como el objeto del Fideicomiso de Abandono la creación
de una reserva para el fondeo en las operaciones de Abandono en el Área Contractual
y conforme a las condiciones establecidas en el presente Contrato. El Contratista
solamente podrá hacer uso de los fondos depositados en dicho fideicomiso para la
ejecución de las actividades correspondientes al Abandono de conformidad con los
Planes de Desarrollo aprobadas por la CNH. Cada Periodo, el Contratista aportará a
dicho fideicomiso los recursos para el fondeo en las operaciones de Abandono en el
Área Contractual conforme se establece en el Contrato y no tendrá derecho a dar en
garantía, ceder o disponer de cualquier otra forma de estos fondos, sin previo
consentimiento por escrito de la CNH y previo aviso a la Secretaría de Hacienda.

En caso que los fondos de la cuenta de Abandono sean insuficientes para cubrir todos
los Costos de Abandono. el Conbatista será responsable de cubrir el monto faltante
de conformidad con lo establecido en el Contrato. En el contrato del Fideicomiso de
Abandono se deberá establecer que en el caso de existir un remanente en el fondo una
vez que se hayan cubierto los Costos de Abandono, los recursos se deberán enterar al
Contratista previa autorización du la CNH que certifique el total cumplimiento de las
obligaciones de Abandono conforme al presente Contrato y los Planes de Desarrollo
aprobados.

Sección VH. De las operaciones con partes relacionadas.

1.13

1,14

Sección VIH. Inventarios. é

Se considerará que el Contratista realiza operaciones con partes relacionadas.
residentes en el extranjero o en el país. cuando se encuentre en las supuestos
establecidos en los artículos 90, último párrafo. y 179 quinto párrafo de la Ley del
Impuesto sobre la Renta. Para estos efectos en las operaciones que realicen estará
obligado a determinar sus ingresos y Costos celebrados entre partes relacionadas,
considerando los precios y montos de las contraprestaciones que se hubieren utilizado
con o entre partes independientes en operaciones comparables en los términos.
métodos y condiciones establecidos en la citada ley.

El Contratista que celebre operaciones con partes relacionadas deberá demostrar que
éstas se pactaron a precios de mercado. Para demostrar que la transacción fue pactada
a precios de mercado el Contratista deberá hacer uso de los métodos establecidos en
el presente Anexo 4 y en el Anexo 7 y los descritos en las Guías sobre Precios de
Transferencia para Empresas Multinacionales y las Administraciones Fiscales,
aprobadas por el Consejo de la Organización para la Cooperación y el Deshrtollo
Económico en 1995 o aquellas que las sustituyan. /

n ÁRFA CONTRACTUAL 08-05

Contrato No. CNH-R02-L03-05-05/2017

1.15 El Contratista deberá llevar un registro de todos los Materiales que indiquen su
especificación, valor y localización. El Contratista deberá proporcionar
semestralmente un reporte del registro de inventarios que contenga: (1) la descripción
y códigos de todos los Materiales; (ií) el monto cargado a las cuentas por cada
Material, y (i1i) el Mes en el que cada Material fue cargado, y en su caso, dada de
baja en las cuentas, incluyendo los movimientos de Materiales en almacén hacia su
destino registrado de conformidad con el numera! 1.7 de este Anexo. Cualquier
ingreso por la disposición de cualquier Material deberá ser acreditado a la Cuenta
Operativa.

Sección IX. Reportes,

1.16 Todos los reportes que deba hacer el Contratista relacionados con las operaciones de
Costos, se harán a través del sistema electrónico que ponga a disposición el Fonda, y
serán suscritos mediante la Firma Electrónica Avanzada (FIEL). El Fondo preverá y
dará a conocer los mecanismos para recibir los reportes mencionados para los casos
en que, por causas de fuerza mayor, el Contratista no pueda registrar o suscribir
dichos reportes.

1.17 El Contratista deberá registrar los volúmenes de producción de acuerdo a lo
establecido en el Contrato y dichos volúmenes serán validados con la información
que remita la CNH al sistema informático que para tal efecto establezca el Fondo.

1.18 El Contratista deberá presentar la información y documentación mensual requerida
en el sistema electrónico que establezca el l:ondo. dentro de los diez (10) Dias Hábiles
siguientes al Mes que se reporta, incluyendo aquélla relativa a los Precios
Contractuales,

1.19 En caso de que el Contratista cambie de domicilio. según sea establecido en el
Contrato, deberá informar a la CNH y al Fondo el nuevo domicilio para oir y recibir
notificaciones en un plazo no mayor a cinco (5) Días Hábiles posterior a la
autorización de cambio de domicilio por parte del Servicio de Administración
Tributaria.

2 Auditoría Externa

2.1 El Contratista deberá presentar anualmente sus estados financieros dictaminados por
un auditor externo independiente conforme al término y reglas que para su
presentación establece el Código Fiscal de la Federación y su Reglamento vigentes.

22 La documentación señalada en el numeral anterior se entregará a Ja Secretaría de
Hacienda a través del sistema informático que para tal efecto establezca el Fondo y,
deberá incluir la siguiente información:

(a) Informe del auditor externo independiente;

(b) Estados financieros:

13 ÁREA CONTRACTUAL US-03

Contrato No. CNH-R02-,05-CS-05/2017

i. Estado de situación financiera;
ii, Estado de resultados;
iii. Estado de variaciones en el capital contable, y
jv. Estado de flujos de efectivo.
(c) Notas a los estados financieras;

(d) En el caso de existir operaciones con partes relacionadas, el estudio de precios
de transterencia;

(e) Caria de recomendaciones al Contratista respecto al contro! interno de acuerdo a
las prácticas internacionales de auditoría, y

(f) Respuesta del Contratista sobre las acciones a implementar de las
recomendaciones al control interno propuestas por el auditor extemo
independiente,

Dicha información se entregará a más tardar el día 15 de julio del ejercicio siguiente del que
se dictaminen los estados financieros

2.3 Todo ajuste relacionado con el presente Contrato que resulte de la auditoría
independiente deberá registrarse inmediatamente en la Cuenta Operativa, Asimismo,
dicho ajuste deberá hacerse del conocimiento de la Secretaría de Hacienda.

3 Verificación

3,1 La Secretaria de Hacienda verificará que el Contratista cumpla con los aspectos
contables y financieros previstos en los Ánexos 4, 7 y 8, mediante la realización de:

(a) Auditorías mediante Requerimientos de Información;
(b) Visitas, y
(c) Auditorías mediante Procedimientos Analíticos.

Las labores de verificación se practicarán a la Cuenta Operativa, a los Costos y a las
Contraprestaciones en favor del Estado, así como a los registros y originales de los
justificantes primarios relacionados con la Cuenta Operativa en el curso de cualquier
Año o parte del mismo. ,
Asimismo, las labores de verificación se realizarán respecto de las actividades /)
procura de bienes y/o servicios que realice el Contratista.

Sección IL Auditorías mediante Requerimientos de Información cd

ua

14 ÁREA CONTRACTUAL CS-05

Contrato. Mu. CNH-RU2-LOR-0S-05/2017

3.2 La Secretaría de Hacienda podrá realizar auditorías, consistentes en reguerimientos
de información al Contratista. Para tal efecto, se notificará el requerimiento al
Contratista, mismo que deberá contener, al menos, lo siguiente:

(a) Objeto o propósito del requerimiento de información:

(b) Descripción de la información requerida:

(c) Plazo de entrega de la información, que no podrá ser menor a cinco (5) ni mayor
a quince (15) Dias Hábiles, ambos a partir de que surta efectos la notificación del
requerimiento:

(d) Formato de entrega de la información, y

(e) Domicilio en el cual se debera entregar la información y documentación
solicitada, o en su caso, medio o sistema electrónico para su transmision.

A solicitud por escrito del Contratisia, el plazo para la entrega de la información
requerida podrá ampliarse por una sola vez, sin que el mismo exceda en ningún caso
la mitad del plazo otorgado originalmente.

us
0)

Derivado del análisis y revisión de la información entregada por el Contratista
conforme al numeral anterior, la Secretaria de Hacienda podrá hacer solicitudes de
información adicional, cumpliendo los requisitos señalados en el mismo.

3.4 Cuando la Secretaría de Hacienda determine que derivado del análisis efectuado a la
información recibida, sea necesario acudir a verificar en el lugar en donde se realicen
las actividades objeto del Contrato a en el lugar que se considere su domicilio fiscal,
notificará al Contratista que dicha auditoría continuará mediante una orden de visita
conforme al presente Anexo 4.

35 Una vez analizada y revisada la información recibida. así como la demás información
con la que cuente, la Secretaría de Hacienda notificará ul Contratista el informe
parcial de conclusión de la auditoría conforme al numera! 3.13 del presente Anexo y
procedera en términos de los numerales 3.19 a 3.23 de este Anexo 4

us
a

La Secretaria de Hacienda podrá instruir en todo momento que las auditorias se
realicen por el Servicio de Administración Tributaria o por auditores y inspectores )
ExXiemos. /

Sección Il. Vi

AS.

3.7 Para realizar una visita al Contratista, la Secretaría de Hacienda emitirá y notificar
una orden de visita. la cual señalará. al menos: /8

_(a) Su objeto o propósito:

15 AREA CONFRACTUAL US45
3.8

3.9

3.10

Contrato Mo. CNH-R02-L03-0S-05/2017

(b) El lugar o lugares donde se efectuará. El aumento de lugares a visitar deberá
notificarse por escrito al Contratista. en un plazo no mayor a cinco (5) Días
Hábiles antes del término de la visita:

(c) El tiempo planeado para su ejecución, y

(d) El o los nombres de los verificadores que deban efectuarla, los cuales podrán ser
sustituidos, aumentados o reducidos en su número, en cualquier momento por la
Secretaría de Hacienda. La sustitución o aumento de los verificadores que deban
efectuar la visita se notificará al Contratista.

Acta de Inicio de la Visita. Para hacer constar el inicio de la visita, se levantará el
Acta de Inicio de la Visita. Para ello, el representante legal o la Persona con quien se
entienda la visita designará dos (2) testigos y. si éstos no son designados o los

designados no aceptan servir como tales, ul o los verificadores los designarán. sin que
esta circunstancia invalide los resultados de la visita.

Los verificadores deberán acreditarse como personal designado para llevar a cabo las
visitas al presentarse en el lugar o lugares donde se efectuará, ante la Persona
designada por el Contratista para recibir notificaciones y atender la visita o la Persona
con quien se entienda la visita.

La visita podrá abarcar, de manera enunciativa más no limitativa. la revisión de todo
tipo de registros, libros. documentos, papeles, archivos, expedientes, estados de
cuentas bancarias. ya sea que consten de manera física o electrónica, discos, cintas o
cualquier otro medio procesable de almacenamiento de datos. relacionados con el
objeto de la visita. Asimismo, podrá incluir la inspección o verificación de bienes y
mercancías, así como la realización de entrevistas al personal del Contratista, todo
ello relacionado con el objeto de la visita.

En el desarrollo de la visita. el Contratista y su personal estarán obligados a
proporcionar a los verificadores, asistencia y soporte logístico sin cargo alguno, y
deberán permitir el acceso a las instalaciones asi como mantener a su disposición la
contabilidad y demás documentos fisicos y electrónicos que sean objeto de la visita y
que se relacionen con el cumplimiento de las disposiciones contractuales, y a los
lineamientos que para tal efecto emita la Secretaria de Hacienda vigentes a la techa
de adjudicación del Contrato y demás Normatividad Aplicable

Las visitas se podrán practicar en cualquier lugar en donde se realicen las actividades
objeto del Contrato, o en el lugar que se considere el domicilio fiscal del Contratista,
indistintamente.

El tiempo de ejecución de las visitas podrá ser ampliado por una sola vez por
determinación de la Secretaría de Hacienda o a solicitud por escrito del Contratista,
sin que la prórroga pueda exceder la mitad del plazo originalmente previsto y sien
que se cumpla con lo dispuesto en el numeral 3.16 de este Anexo 4.

16 ÁREA CONTRACTUAL C$-05

Contrato No. ONH-RO2-103405 45/2017

La Secretaría de Hacienda deberá notificar la ampliación del plazo al Contratista
cuando menos cinco (5) Días Hábiles antes de que el plazo original concluya. En caso
de que la solicitud provenga del Contratista, deberá presentarla con aí menos diez (10)
Dias Hábiles antes de la conclusión del plazo original

3.12 Los verificadores designados por la Secretaria de Hacienda podrán requerir al
Contratista copias para que, previo cotejo con sus originales, sean certificadas por
aquéllos y anexados a los Informes Parciales y Finales de conclusión que se emitan

3.13  LaSecretaria de Hacienda podrá realizar las visitas directamente, a través del Servicio
de Administración Tributaria o de terceros que contrate al efecto, así como con el
apoyo de la (NH, quienes deberán sujetarse en todo momento a las disposiciones del
Contrato, sus Anexos y a los lineamientos que para tal efecto emita la Secretaría de
Hacienda vigentes a la fecha de adjudicación del mismo.

3.14 Una vez concluida la visita, la Secretaria de Hacienda notificará al Contratista el
Informe Parcial de Conclusión conforme al numeral 3.18 de este Anexo 4 y procederá
en términos de los numerales 3.19 a 3,23 de este Anexo 4

Previo a la emisión del Informe Parcial de Conclusión, la Secretaría de Hacienda
podrá requerir información adicional al Contratista, cumpliendo al efecto lo señalado
en el numeral 3.2 de este Anexo.

3.15  Independientemente de las obligaciones del Contratista. cuando éste cambie de
domicilio del lugar donde se está llevanda a cabo una visita, deberá presentar escrito
libre a la Secretaría de Hacienda notificando de dicha situación, en un plazo no mayor
a cinco (5) Días Hábiles posteriores a la presentación del aviso de cambio de
domicilio ante el Servicio de Administración Tributaria.

Sección TIL Disposiciones comunes a las auditorias mediante requerimientos de
información y visitas.

3.16 Las labores de verificación tendrán una duración máxima de veinticuatro (24) Meses.
contados a partir de la notificación del primer requerimiento de información a de la
orden de visita.

3.17 En caso de que no se detecten irregularidades durante las labores de verificación, la  /
Secretaría de Hacienda emitirá una resolución de cierre, haciéndola del conocimiento
del Contratista. a,

3.18 Informe Parcial de Conclusión. Si con mativo de las labores de verificación se
encontraran inconsistencias, la Secretaría de Hacienda notificará al Contratista en el, rá
Informe Parcia) de Conclusión. ( ñ

: : ñ . ; AAN NN
3.19 Respuesta al Informe Parcial de Conclusión. El Contratista deberá entregar por escrito / NX |" f

a la Secretaría de Hacienda la respuesta y aclaración de los hallazgos señalados enel XA (1

17 AREA CONTRACTUAL 05-05

Contralo No. CNH-R02-L.03-CS-05/2017

Informe Parcial de Conclusión, anexando la evidencia suficiente y completa, en un
plazo no mayor a quince (15) Dias Hábiles contados a partir de la fecha en que surta
efectos la notificación,

A solicitud expresa del Contratista, el plazo establecido en el párrafo anterior podrá
ampliarse por una sola vez, hasta por ocho (8) Días Hábiles más.

Se tendrán por consentidos los hechos u omisiones consignados en el Informe Parcial
de Conclusión antes señalado, si en el plazo antes señalado el Contratista no presenta
documentación comprobatoria que los desvirtúe.

3.20 Informe de Conclusión. Una vez analizada la información señalada en el numeral
anterior, la Secretaría de Hacienda notificará al Contratista el Informe de Conclusión
en el que señalará los hallazgos detectados, las irregularidades y conclusiones, que no
hayan sido aclaradas dentro del plazo otorgado en el Informe Parcial de Conclusión.

El Informe de Conclusión deberá

(a) Emitirse en un plazo no mayor a veinte (20) Días Hábiles posteriores a la
respuesta y aclaración de los hallazgos señalados en el Informe Parcial de
Conclusión por parte del Contratista;

(b) Cumplir con las Normas Internacionales de Auditoría;

(c) Describir detalladamente las irregularidades detectadas y las conclusiones
alcanzadas, y

(d) Ser firmado por el funcionario facultado.

3.21  En.caso de que a juicio de la Secretaría de Hacienda, el Contratista haya aclarado o
subsanado todas las inconsistencias y conclusiones detectadas en el Informe Parcial
de Conclusión, aquélla emitirá una resolución de cierre, haciéndola del conocimiento
del Contratista.

3.22 Enel caso de que el Informe de Conclusión determine irregularidades, el Contratista
contará con un plazo de quince (15) Días Hábiles a partir de la notificación para que
subsane dichas irregularidades, para lo cual deberá entregar la documentación que
acredite fehacientemente que se han subsanado.

A solicitud por escrito del Contratista, el plazo establecido en el párrafo anterior podrá
ampliarse por una sola vez, hasta por ocho (8) Dias Hábiles.

3.23 Resolución Final de Verificación. La Secretaría de Hacienda valorará la
documentación que presente el Contratista en atención al Informe de Conclusión y,
en caso de que las irregularidades detectadas hayan sido subsanadas, emitirá pa /
resolución de cierre, notificándota al Contratista, ñ

Como No. UNH-RO2-L03-05-05:2017

emitirá la Resolución Final de Verificación, cumpliendo al efecto con los requisitos
señalados en los incisos (a) a (d) del numeral 3.20 de <ste Antño 4.

La Secretaría de Hacienda señalará en la Resolución Final de Verificación los ajustes
que deban realizarse a las Contraprestaciones, asi como los demás ulectos y
consecuencias que procedan conforme al Contrato y la Normatividad Aplicable.

3.24 Todo ajuste que resulte de la Resolución Final de Verificación deberá registrarse
inmediatamente en la Cuenta Operativa

3.225 Las controversias que surjan con motivo de lo dispuesto en el presente Capítulo serán
resueltas en términos de lo establecido en el Contrato v en la Normatividad Aplicable.

3.26 Adicionalmente a los requisitos de información y documentación que el Contratista
«deba cumplir conforme a los Anexos 3, 4. 7 y 8, la Secretaria de Hacienda podrá
solicitar la documentación que. para cada caso en particular. deba conservarse
conforme a lo señalado en tas leyes. reglamentos y disposiciones fiscales vigentes a
la techa de la realización de las operaciones.

327 La Secretaría de Hacienda establecerá un comité de evaluación y seguimiento de las
labores de verificación

Sección IV. Auditorías mediante Procedimientos Analíticos

3.28 La Secretaría de Hacienda realizará auditorias a través de procedimientos analíticos
a partir de la solicitud de ajustes y correcciones que premnte el Contratista de
conformidad con el numeral 1.8 del Anuxo 8.

3.29 El Contratista podrá presentar la solicitud de ajustes y correcciones dentro de los
ciento ochenta (180) Días posteriores a la fecha de pago de las Contraprestaciones
correspondientes a dicha solicitud, siempre y cuando no se encuentre sujeto a un
proceso de auditoría mediante requerimientus de información o de visita que
comprenda el mismo periodo de la solicitud.

3.30 El Contratista presentará, junto con la solicitud de ajustes y correcciones, la cvidencia A,
que permita verificar la validez de los ajustes y correcciones derivadas de las /
observaciones señaladas. vd

331 La solicitud de ajustes y correcciones deberá contar con la firma autógrafa al calce y
al margen de cada hoja que ta integre del representante legal del Contratista al que se
refiere el numeral 3.38 del presente Anexo,

En dicha solicitud el Contratista deberá señalar. al menos, lo siguiente:

(a) Datos generales:

19 AREA CONTRACTUAL C54a5
3.32

3.33

Contrato No. CNH-R02-1003-C5-05/2017

i. Señalar la Denominación o Razón Social del Contratista:
ii. Señalar el domicilio registrado ante el Fondo;
tii. Número de Contrato, y
iv. Folio fiduciario asignado por el Fondo al Contratista;

(b) Antecedentes. El Contratista deberá especificar puntualmente los conceptos a que
se refiere la solicitud de ajuste y corrección del cálculo de las Contraprestaciones
y/o registros contables y financieros, así como el monto de los mismos y demás
elementos necesarios para la determinación de las mismas, señalando el Período
para el cual se hace la solicitud y en su caso los Períodos subsecuentes que se
incluyan en la solicitud, manifestando cómo se determinó el ajuste y corrección
a efecto de que se pueda replicar, presentando, en su caso, la memoria de cálculo
correspondiente.

(c) Documentación:

i. Anexar copias certificadas, en su caso, de la documentación y la información
con la que soporte los ajustes y correcciones señaladas, así como los montos
de cada ajuste y corrección solicitados.

li. En caso de que la solicitud de ajustes y correcciones se derive de
observaciones a los volúmenes de Hidrocarburos registrados ante el Fondo, el
Contratista deberá presentar las copias certificadas de los documentos donde
la CNH avale dichos ajustes de acuerdo a la Cláusula 13 del Contrato y a la
Normatividad Aplicable.

El Contratista deberá describir de manera especifica cómo la información anexada
soporta cada una de las observaciones que originaron la solicitud de ajustes y
correcciones.

Cuando la solicitud de ajustes y correcciones que presente el Contratista no contenga
los datos o no cumpla con los requisitos aplicables señalados en el numeral anterior,
se deberá prevenir al interesado, por escrito y por una única vez, para que subsane la
omisión dentro del término de cinco (5) Días Hábiles, contados a partir de que haya
surtido efectos la notificación, a efecto de poder continuar con el procedimiento
solicitado, en caso contrario, y una vez transcurrido dicho plazo sin que desahogue la
prevención, se desechará la solicitud notificándole al Contratista.

En caso de que el Contratista no haya entregado la información suficiente para validar
la solicitud presentada, la Secretaria de Hacienda podrá requerir información
adicional y/o solicitar la confirmación de la información originalmente proporcionada y
por el Contratista. Dicho requerimiento de información o solicitud de confirma; y
será por escrito y deberá indicar, al menos:

20 ÁREA CONTRACTUAL CS-05
Contrato No. ONH-RO2-L03-054152017

(a) El objeto o propósito del requerimiento de información;
(b) La descripción de la información requerida:

(e) El plazo de entrega de la información, que no podrá ser menor a cinco ni mayor
a quince (15) Días Hábiles, ambos a partir de la fecha en que surta efecto la
notificación del requerimiento;

(d) En su caso, el formato de entrega de la información. y

(e) El domicilio en el cual se deberá entregar la información y documentación
solicitada, o en su caso, medio o sistema electrónico para su transmisión.

A solicitud por escrito del Contratista, el plaz1 para la entrega de la información
requerida podrá ampliarse por una sola vez, sin que el mismo exceda en ningún caso
ta mitad del plazo otorgado originalmente.

3.34 En el caso de que la Secretaría de Hacienda determine la procedencia de la solicitud
presentada por el Contratista conforme a las conclusiones obtenidas del
procedimiento analítico realizado, notificará dicha procedencia al Contratista y al
Fondo para que se realicen los ajustes y correcciones respectivos conforme al Anexo
2

3.35  Enelcaso de que la Secretaría de Hacienda determine que no cuenta con la evidencia
suÑiciente para determinar la procedencia de los ajustes y correcciones lo notificará al
Contratista y al Fondo y podrá iniciar las labores de verificación mediante la
realización de auditoría mediante requerimientos de información o visita.

Sección V. Solicitudes de información a terceros y partes relacionadas

3.36 En cualquier momento, la Secretaria de Hacienda podrá requerir a terceros y a partes
relacionadas del Contratista la presentación de documentación e información
relacionada con sus operaciones con el Contratista y derivadas de las actividades que
éste realice al amparo del Contrato, con el fin de complementar. sustentar y enriquecer
las labores de verificación a su cargo.

Los requerimientos de información a que se refiere el párralo anterior deberán
sujetarse, en lo conducente, a lo señalado en los numerales 3.2 y 3.3 de este Anexo YN
|
Sección VI. De los requerimientos de información del Servicio de Administración
Tributaria.

3.37 El Servicio de Administración Tributaria podrá solicitar al Fondo toda la información ws, ñ
trada por el Contratista en el sistema informático que establezca el mismo, con /

el propúsito de verificar el cumplimiento de las obligaciones fiscales del Contratista,
Sección VII. De las notificaciones.

21 ÁREA CONTRACTUAL CS-05

3.39

3.40

3.41

3.42

Contrato No. CNA-R02-L03-CS-03/2017

El representante legal del Contratista, parte relacionada o Tercero se considerará
como Persona autorizada para recibir notificaciones, asi como para atender las
auditorías, visitas y requerimientos de información en términos de este Anexo 4.

El Contratista deberá registrar a su(s) representante(s) legal(es) ante el Fondo, mismos
que podrá(n) ser removido(s) libremente, sin perjuicio de que para efectos de este
Anexo y del Contrato, se tendrá por removido siempre que se dé aviso al Fondo.

Las notificaciones surtirán efectos el Dia en que se practiquen. Los plazos señalados
en este Capítulo empezarán a correr al Día siguiente de que haya surtido efectos la
notificación,

Si al presentarse el notificador para entregar la notificación en el domicilio fiscal o en
el lugar en el que realice sus actividades, no estuviere presente el representante legal
del interesado, dejará citatorio con la Persona que en ese momento se encuentre en
dicho domicilio para que dicho representante esté presente a una hora fija del Dia
Hábil siguiente.

Si el representante legal no atendiera el citatorio, se podrá realizar la notificación con
la Persona que en ese momento se encuentre en el domicilio fiscal o en el lugar en el
que realice sus actividades.

La Secretaría de Hacienda podrá optar por realizar las notificaciones al Contratista en
la dirección de correo electrónico que para el efecto éste designe o a través de los
sistemas electrónicos que aquélla establezca o determine,

Al efecto, la Secretaria de Hacienda deberá notificar por escrito al Contratista, con al
menos diez (10) Días Hábiles de anticipación, su decisión de iniciar las notificaciones
referidas en este Capítulo a través de los medios electrónicos señalados en el párrafo
anterior, informando en su caso los requerimientos técnicos y operativos necesarios
y demás disposiciones que serán aplicables.

Sección VII. De las labores de verificación.

3.43

Para la ejecución de las labores de verificación a que se refiere el presente Capítulo,
la Secretaria de Hacienda, así como el personal que designe para ello, deberán
apegarse a las Normas Internacionales de Auditoría, a este Contrato y sus Anexos, así
como a los procedimientos aplicables, además de cumplir con lo siguiente:

(a) Preservar su independencia para ejecutar cualquier trabajo de verificación, con
la finalidad de que se encuentre libre de impedimentos para emitir su opinión sin
ser afectado por influencias que comprometan el juicio profesional.
permitiéndole actuar con integridad, objetividad y profesionalismo; evitarfdo

22 ÁREA CONTRACTUAL CS-05
Contrato No. CNH-R02-1

1-0S-05/2017
(b) Contar con los conocimientos técnicos y la capacidad profesional necesarios para
el caso particular;

(c) Sujetars: a un programa de capacitación y autoevaluación para la mejora
continua en su trabajo, y

(d) Otorgar el carácter de reservado a los datos. informes. documentos y demás
información del Contratista, parte relacionada o Tercero que reciba o conozca.

Sección IX. De las sanciones.

3.44

En el vaso de que el Contratista incumpla con los procedimientos para el pago de las
Contraprestaciones correspondiente lados en los Anexos 3, 4 y 8, la Secretaría
de Hacienda realizará los ajustes correspondientes aplicando, en su caso, las
penalizaciones señaladas en el Anexo 3.

En el caso de que la Secretaría de Hacienda identifique que en el registro de las
operaciones con partes relacionadas y/o terceros el Contratista haya incumplide con
los requerimientos de información establecidos en el Contrato, dicha Secretaria
informará al Servicio de Administración Tributaria para los efectos conducentes.

23 ÁREA CONTRACTUAL 08-03

Contrato No. CNH-R02-1.03-CS-05/2017

ANEXO 5

PROGRAMA MÍNIMO DE TRABAJO

Oo] ÁREA CONTRACTUAL CS-05
Contrato No. CNH-RO2-103-CS-05/2017

PROGRAMA MÍNIMO DE TRABAJO

El Programa Mínimo de Trabajo. el Incremento en el Programa Minimo +. en su caso.
los compromisos adicionales que se adquieran durante el Periodo Adicional de
Exploración se expresan en Unidades de Trabajo.

El monta de las Unidades de Trabajo comprometidas cumo Programa Minimo de
Trabajo se define en la siguiente tabla:

Área | UT
Provincia Total
Contractual .
(número)

Cuencas del

CS-05 .
Sureste

El monto de las Unidades de Trabujo comprometidas como Incremento en el
Programa Minimo, equivalen al valor de dos Pozo(s) exploratorio(s) en el Area
Contractual de acuerdo con la Propuesta Económica del Contratista en la Licitación
según se define en la siguiente tabla. Las Unidades de Trabajo deberán ejecutarse
conforme a las Cláusulas 4.2 y 4.3 del Contrato:

Valor del Pozo exploratorio en el Área Contractual

Valor de pozo en Unidades

Área ]
Contractual de Trabajo
(número)

LE 10,200

El cumplimiento del Programa Mínimo de Trabajo, del Incremento en el Programa
Mínimo y, en su caso, los compromisos adicionales se evaluarán conforme a la

ejecución de actividades de Exploración dentro del Área Contractual. de acuerdo con
su valor en Unidades de Trabajo, independientemente de los Costos incurridos en su /

realización A

Para efectos del pago de penalizaciones por incumplimiento al Programa Mínimo de
Trabajo. al Incremento en el Programa Minimo y, en su caso, los compromisos
adicionales adquiridos para el Período Adicional de Exploración, el valor de y
referencia por cada Unidad de Trabajo no realizada será indexado al precio de los É
Hidrocarburos de conformidad con la siguiente tabla: /

ta

ÁREA CONTRACTUAL CS-05

(
Contrato No. CNH=-R02-1.03-CS-05/2017

Valor de 1
Precio del crudo Brent (una) Unidad
(Dólares por barril) de Trabajo
(Dólares)
Menor o igual a 30 712
Mayor a 30, menor o igual a 35 835 Al
Mayor a 33, menor o igual a 40 894
Mayor a 40, menor o igual a 45 949
Mayor a 45, menor o igual a 50 1,000
Mayor a 50 menor o iguala 55 | 1,030
Mayor a 55, menor o igual a 60 1,057
Mayor a 60, menor o igual a 65 1,083
Mayor a 65, menor o igual a 70 | 1,108
Mayor a 70, menor o igual a 75 | 1,131
Mayor a 75, menor o igual a 80 1.154
Mayor a 80, menor o igual a 85 | 1,175 ]
Mayor a 85, menor o igual a 90 | 1.190
Mayor a 90, menor o igual a 95 1,215
Mayor a 95, menor o igual a 100 1,234
Mayor a 100 | 1,252

6. Los montos de la Garantía de Cumplimiento, se calcularán como el resultado de
multiplicar el valor de referencia por Unidad de Trabajo definido en el presente
Anexo $ aplicable a la fecha de adjudicación del Contrato, por el serenta y cinco por
ciento (75%) del número de Unidades de Trabajo correspondientes al Programa
Mínimo de Trabajo y al Incremento en el Programa Minimo, o del Incremento en el
Programa Minimo no realizado durante el Periodo Inicial de Exploración y el
compromiso adicional de trabajo del Contratista para el Periodo Adicional de
Exploración, respectivamente, de conformidad con lo establecido en la Cláusula 18.1.

7. A fin de acreditar el cumplimiento del Programa Minimo de Trabajo, el Incremento

en el Programa Mínimo y, en su caso, los compromisos adicionales, el Contratista
deberá incluir el programa y la descripción de las actividades relacionadas al

Programa Minimo de Trabajo en el Plan de Exploración, que en su caso, aprobará la f
Comisión. j
8. El Contratista podria acumular Unidades de Trabajo por cada metro perforado en cada 4

Pozo de conformidad con lo siguiente:

Unidad de trabajo por Pozo según profundidad

Profundidad de | Unidades de
perforación Trabajo
(metras) 1 (número)

0 0

3 ÁREA CONTRACTUAL CS-05
Contrato No. CNB-RO2-LOFOS-05/2011 7

500 3.500
1.000 4,100
1,500 4,700
2.000 3,200
2,500 6.000
3.000 7,200
3.500 7.900
4,000 8.900

[ aso [| 9700 |
5.000 11.700

5500 | 12800 |
6,000 13,900
6.500 15,100
> 7,000 16,300

8.1 Sólo se acreditarán los metros perforados en Pozos perforados
por el Contratista en el marco del Contrato.

8.2 Si la profundidad de dicho Pozo no corresponde a una
cantidad expresada en la tabla anterior, el número de Unidades de Trabajo será
determinado por interpolación lineal con base en dicha tabla.

9. El Contratista podrá acreditar Unidades de Trabajo por las actividades descritas
conforme a la siguiente tabla:

Unidades de
Actividad Descripción de actividades a acreditar Unidad Trabajo
== a (m
Información del
Centro Nacional , 2 Por ci mil
o Nacional | o-el monto total de información adquirida al cnH o [hor cada
de Información de relacionida 6ón zoñas torrentes dólares 0.50
elac con zonas terrestres, 4
Hidrocarburos > AS (SEUA)
PONIA) -
Reproceso de
información Reproceso e interpretación contará según cubrimiemo Km Las
sísmica 3D superficial Y
[existente E EL 6 ¡1 E
Acouisición y La adquisición realizada contará según el cubrimiento
Y s 'ealizuda contará según el e ento
procesado de 4 es tal , E Km 10,00
sísmica 3D ESE — o
información Reproceso y interpretación, contará según cubrimicmo Km 0.50 y
3 [sísmica 2D superficial y /
E |existe
E | Adquisición y ia y 7
E y La adquisición realizada contará según el cubrimiento e
2 [procesado de > E Km 6.00
gl ca 3Ty superficial
=_|sísmica 2D

4 ÁREA CONTRACTUAL. CS-05

Interpretación
sísmica

Evaluación de

Contrato No. CNH-RO2-L03-CS-05/2017

Incluyendo al menos interpretación y generación de
configuraciones estructurales de los principales
intervalos estratigrálicos de interés. Cubrimiento de la
totalidad de la superficie con cobertura sísmica del árca
contractual.

Por árca
| contractual

100,00

Evaluación de plays y prospectos. Incluyendo: 1)
identificación y jerarquización de prospectos: 2) análisis

Electromagnéticos

Gravimetria

idudies de Trabajo

gún cubrimiento superficial
Adquisición y procesado de datos. Contabilización de
Unid, Trabajo según cubrimiento superficial,
Adquisición y procesado de datos. Contabilización de

Recursos probabilístico, Pg y estimación de recursos con análisis Podes
ad £ Ñ cr . contractual
Prospectivos «económico; y 3) Reporte de la estimación de recursos

prospectivos en el área contractual

Adquisición y procesado de datos. Contabilización de Km?

200,00

Magnetometría h E a 2.00
mi Unidades de Trabajo según cubrimiento superficial EN
Tu i á atro de
Litolagicas-correlación (SP. GR, PE) Pon “005
registra
Resistividad (inducción, onda electromagnética) des mevo de [095
Regisros Porosidad (densidad, neutrón) Por metro de | ys
geolisicos de registro 1/
DOS Ñ e ” » ri Y PR
pozas. Propiedades físicas de ias rocas ¡sónico dipolar) Pormeuode leas
registro
Par metio de
Registros especiales (MRI, ECS. FMI, NMR) Por metro de. [7 ag
> registro aa
—— | VSPiCheckshot Por estación [0.62
. ; Por metro de
Eta Por cada metro de núcleo de fondo [Por metro de [o xp
Adquisición de núcleo he
muestras de núcleo joleos
a SO | dor cada 3 muestras de núcleos de pared, a (6)
| — | depered 0
Análisis Análisis de petrofisica básica
tinarjos Conv E LAR: " " »
ena e NR  Perrografia en secciones delgadas, análisis de difracción | Pormuestra [2.50
les d 4
Inúcleos (RCALS) [413305 análisis MER
Presión capilar, permeabilidad relativa, daño de
| Análisis formación. tomografía, resonancia magnética. factor de
Especiales a recuperación, mojubilidad. geomecánica, rayos gamma — | Por muestra — [3.50
múcleos (SCALs) | espectral, análisis de fract (triaxiales y
| caracterización de fracturas), etc.
Por cada
Presiones MDT Al menos 4 muestras por unidad de depósito. medición de | 10.00
presión
Por cada mucstra de fiuido en cada depósito roneena
+ | Muestras MDT A P muestra de — | 150,00
2 hidráulicamente conectado. ini
2 Ñ nido |
3
S . . Por cada .
= FM ha e la . 00.00
£ PvI pH n Da por unidad de Majo prueba | l
E | Prueba de Porcada prucba de producción, que no se considere de — [Porcada [19900
2 | Producción alcance extendido. prueba dad
E !
É£ True
7 [pumas . : Por cada oa
E [Producción de Por vada prueba de producción de alcance extendido. 150.00
E . prucha
£d alcance extendido |

ui

ÁREA CONTRACTUAL CS-05

Contrato No. CNH-R02-L03-C5-05/2017

Modelo estático actualizado del campo, que incluya al
| menos un yacimiento.

Modelo dinámico actualizado del campo, que incluya al
| menos un yacimiento

Modelo estático Por estudio 300.00

T
Modelo dinámico Por estudio 300.40

| Por
Reparaciones | Se refiere a cambios de profundidad y cambios de
y Se refe F y dl reparación — [800.00
Mayores limtervale. entre otros. |
| mayor
e S . por
8 | Reparaciones Se refiere a cambios de aparejo y estimulaciones, entre |
2 ? reparación — | 400.00
3 Menores LOS.
S menor |

9.1 Las actividades de sísmica y estudios con las que se acrediten
Unidades de Trabajo se sujetarán a la entrega de la información técnica relacionada a
la ONH,

9.2 El Contratista podrá acreditar Unidades de Trabajo con la
información que se adquiera del Centro Nacional de Información de Hidrocarburos
relacionada con zonas terrestres. Lo anterior, independientemente de que la
información hava sido adquirida previo a la Fecha Efectiva, salvo los paquetes de datos
adquiridos para electos de participar en un proceso de licitación de la Comisión.

9.3 Sólo se acreditarán los estudios correspondientes a los Pozos
perforadas por el Contratista en el marco del presente Contrato

9.4 Solamente se aceptarán trabajos de adquisición y reproceso e
interpretación sísmica que se encuentren relacionados al Área Contractual.

9.5 Los kilómetros cuadrados (km2) correspondientes a la adquisición
y reprocesamiento de información geofísica 3D no podrán exceder el 200% de la
superficie del Area Contractual.

9.6 El Contratista podrá acreditar el cumplimiento de los trabajos de
adquisición y reproceso de infurmación geofísica con datos derivados de
autorizaciones para el Reconocimiento y Exploración Superficial.

Ea 13 ÁREA CONTRACTUAL 05-05
Contrato No. CNH-R02-L03-CS-05/2017

ANEXO 6-A
CARTA DE CRÉDITO y

ÁREA CONTRACTUAL CS-05
Contrato No. CNH-R02-L03-05-03:2017

CARTA DE CRÉDITO

Fecha:
Carta de Crédito Irrevocable Standhv No:
De: [Nombre del Banco Emisor] (el “BANCO EMISOR/CONFIRMADOR”)

A solicitud y por cuenta de [NOMBRE DEL CLIENTE DEL BANCO EMISOR/
CONFIRMADOR]. con la presente emitimos esta Carta de Crédito Irrevocable Standby
número (la “Carta de Crédito”) en favor de la Comisión Nacional de
Hidrocarburos fel “BENEFICIARIO”) hasta por la cantidad de EUAS
(millones de Dólares 00/100 USCY), disponible a la vista en las cajas de
NOMBRE DEL BANCO EMISOR/CONFIRMADOR.

El BENEFICIARIO podrá hacer una o más disposiciones conforme a esta Carta de Crédito
mediante la presentación de un requerimiento de pago por escrito (cada una de dichas
presentaciones una “Disposición”) indicando el monto del requerimiento de pago e indicando
que:

(a) (1) ha ocurrido un incumplimiento del Contratista (conforme a la definición de
dicho término en el Contrato) del Programa Minimo de Trabajo, el Incremento en el
Programa Minimo o el compromiso de trabajo adicional para los Períodos de Exploración,
aplicable en virtud del Contrato para la Exploración y Extracción de Hidrocarburos bajo la
Modalidad de Licencia de fecha _ NN celebrado entre la Comisión
Nacional de Hidrocarburos de México y [XYZ] (el Contrato”) y (ii) el BENEFICIARIO
tiene derecho conforme al Contrato a realizar una Disposición conforme a la Carta de Crédito
por la cantidad que se requiera sea pagada, o

(b) (1) El BENEFICIARIO ha recibido una notificación conforme al siguiente párrafo
de esta Carta de Crédito en el sentido que el BANCO EMISOR/CONFIRMADOR ha decidido
no extender la Fecha de Vencimiento de esta Carta de Crédito por un periodo adicional de un
(1) Aña, y (ii) el Contratista (conforme a la definición de dicho término en el Contrato) no
proporcionó, a más tardar treinta (30) Días antes de la Fecha de Vencimiento. una carta de
crédito sustituta, en forma y sustancia aceptable al BENEFICIARIO, emitida por un banco
aceptable al BENEFICIARIO, en el entendido que en ese caso el BENEFICIARIO tendrá
derecho a retirar la cantidad total disponible conforme a esta Carta de Crédito.

Esta Carta de Crédito expirará el (la “Fecha de Vencimiento”). en la inteligencia
de que tal fecha será prorrogada automáticamente según se indica en los Usos Internacianales
relativos a Créditos Contingentes- ISP98, emitidos por la Cámara Internacional de
Comercio. publicación 590 (International Standby Practices . 1SP98). Esta Carta de Crédito
se prorrogará automáticamente por periados adicionales de un (1) Año a partir de la Fecha
de Vencimiento y de cada una de las fechas de vencimiento subsecuentes, salvo que el
BANCO EMISOR/CONFIRMADOR notifique al BENEFICIARIO, con por lo menos
treinta (30) Dias de anticipación a la Fecha de Vencimiento, mediante escrito dear (po en /
mano con acuse de recibo, la decisión del BANCO EMISOR/CONFIRMADOR di
renovar esta Carta de Crédito por dicho periodo.

wm

ARLA CONTRACTUAL US-05

Contrato No. CNF-R02-L.03-CS-05/2017

El BANCO EMISOR/CONFIRMADOR conviene en que cualquier Disposición por parte
del BENEFICIARIO que cumpla con los términos y condiciones de esta Carta de Crédito,
será honrado puntualmente y pagado, con recursos propios, por el BANCO
EMISOR/CONFIRMADOR a más tardar antes del cierre del segundo Día Hábil después de
la presentación adecuada, en o antes de la Fecha de Vencimiento, de los documentos
requeridos. Para efectos de esta Carta de Crédito “Día Hábil” significa cualquier Día distinto
a sábado, domingo u otro Día en que los bancos estén autorizados o requeridos a cerrar en
México.

Esta Carta de Crédito Standby se sujeta a los Usos Internacionales relativos a Créditos
Contingentes— [SP98, emitidos por la Cámara Internacional de Comercio, publicación 590
(International Standby Practices - ISP98), y en tanto no exista contradicción con dichas
prácticas, esta Carta de Crédito se regirá e interpretará por las leyes de México. Cualquier
controversia que surja de la misma deberá reso)]verse exclusivamente ante los tribunales
federales competentes de México, con sede en la Ciudad de México

Al recibo de un requerimiento de Disposición de parte del BENEFICIARIO, el BANCO
EMISOR/CONFIRMADOR deberá decidir, dentro del Día Hábil siguiente si se encontró en
orden la documentación que constituye la Disposición. de acuerdo a las condiciones de esta
Carta de Crédito, o si decide que dicha Disposición no cumple con los requerimientos de esta
Carta de Crédito, informando al BENEFICIARIO por escrito las discrepancias que motivan
el rechazo. El BENEFICIARIO podrá volver a hacer nuevas presentaciones que cumplan con
los términos y condiciones de esta Carta de Crédito,

Todos los pagos que el BANCO EMISOR/CONFIRMA DOR haga al BENEFICIARIO bajo
esta Carta de Crédito se harán mediante transferencia electrónica de fondos a ta cuenta
bancaria en la Ciudad de México que el BENEFICIARIO especifique en el requerimiento de
pago.

Los derechos del BENEFICIARIO conforme a esta Carta de Crédito no son transferibles,
excepto que dichos derechos sean cedidos al Gobierno Federal de México.

Todos los gastos bancarios en relación con esta Carta de Crédito serán por cuenta de
[NOMBRE DEL CLIENTE DEL BANCO EMISOR/CONFIRMADOR].

El BENEFICIARIO podrá presentar un requerimiento de Disposición por el monto total o
requerimientos de Disposiciones parciales.

A solicitud del BANCO EMISOR/CONFIRMADOR, los montos de la Garantía de
Cumplimiento se podrán reducir de manera anual en proporción al cumplimiento de las
obligaciones garantizadas, previa verificación y autorización de ta Comisión Nacional de
Hidrocarburos.

3 ÁREA CONTRACTUAL CS-05
Contrato No, ONB-R02-1,03-C5-052017

ANEXO 6-B

PÓLIZA DE FIANZA

4,

ÁREA CONTRACTUAL CS-05
Contrato No. CNH-R02-L03-CS-05/2017

PÓLIZA DE FIANZA

PARA GARANTIZAR EL PAGO DE LAS PENAS CONVENCIONALES DERIVADAS
DE UN INCUMPLIMIENTO DEL PROGRAMA MÍNIMO DE TRABAJO Y EL
INCREMENTO EN EL PROGRAMA MÍNIMO CONTENIDO EN EL CONTRATO
NUMERO

NOMBRE O RAZÓN SOCIAL DE LA INSTITI ICIÓN DE FIANZAS:
DOMICILIO DE LA INSTITUCIÓN DE FIANZAS:

SE CONSTITUYE FIADORA HASTA POR LA SUMA DE $ (MONTO DE
LA FIANZA) (NÚMERO, LETRA Y MONEDA) ANTE, EN FAVOR Y A DISPOSICIÓN
DE LA COMISIÓN NACIONAL DE HIDROCARBUROS (EN ADELANTE CNH Y/O
BENEFICIARIO) CON DOMICILIO EN AVENIDA PATRIOTISMO NÚMERO 580, PB,
COLONIA NONOALCO, DELEGACIÓN BENITO JUÁREZ, C.P. 03700, CIUDAD DE
MEXICO, PARA GARANTIZAR POR (EN CASO DE PROPUESTA CONJUNTA
DEBERÁ  INCLUIRSE EL NOMBRE DE CADA UNO DE LOS
CONTRATISTAS/FIADOS A, B, Y C), CON DOMICILIO EN. . (EN CASO DE SER
PROPUESTA CONJUNTA DEBERA INCLUIRSE El. DOMICILIO DE CADA UNO DE
LOS CONTRATISTAS/FIADOS) EN SU CARÁCTER DE CONTRATISTAS/FIADOS.
EL PAGO DE LAS PENAS CONVENCIONALES DERIVADAS DE UN
INCUMPLIMIENTO EN EL PROGRAMA MÍNIMO DE TRABAJO Y EL
INCREMENTO DEL PROGRAMA MÍNIMO DE TRABAJO QUE SE ESTABLECEN EN
LAS CLÁUSULAS 4.6 Y 17.1 DEL CONTRATO PARA LA EXPLORACIÓN Y
EXTRACCIÓN DE HIDROCARBUROS EN YACIMIENTOS CONVENCIONALES
BAJO LA MODALIDAD DE LICENCIA (EL CONTRATO) NÚMERO
_ DE FECHA _ __, CELEBRADO ENTRE
LA CNH Y NUESTRO(S) FIADO(S).

DE CONFORMIDAD CON LA CLÁUSULA 4.6 DEL CONTRATO, LA CNH TENDRÁ
DERECHO DE HACER EFECTIVA ESTA GARANTÍA DE CUMPLIMIENTO A FIN DE
COBRAR LAS PENAS CONVENCIONALES DERIVADAS DEL CONTRATO
NUMERO _ _DE FECHA QUE NO HAYAN SIDO CUBIERTAS POR
ELFTADO EN EL PLAZO ESTIPULADO EN EL CONTRATO HASTA POR EL MONTO
EN QUE FUE EMITIDA, DE CONFORMIDAD CON LA CLÁUSULA 17.1 DEL
CONTRATO QUE REGULA LA GARANTÍA DE CUMPLIMII:NTO, Y EL. ANEXO 5 DE
DICHO CONTRATO.

LA CNH PODRÁ HACER EFECTIVA LA PRESENTE FIANZA A FIN DE COBRAR
CUALQUIER PENA CONVENCIONAL A QUE SE REFIERE LA CLÁUSULA 4.6 DEL
CONTRATO EN LOS MONTOS QUE CORRESPONDAN EN CASO DE QUE EL
CONTRATISTA/FIADO NO PAGUE AL FONDO MEXICANO DEL PETRÓLEO PARA
LA ESTABILIZACIÓN Y EL DESARROLLO (EL FONDO) EL MONTO
CORRESPONDIENTE DENTRO DE LOS QUINCE (15) DÍAS NATURALES/
SIGUIENTES A LA NOTIFICACIÓN QUE LE EFECTÚE LA CNH RESPECTO DEL!
PAGO DE LAS PENAS CONVENCIONALES EN LOS TÉRMINOS DEL CONTRATO. /

2 ÁREA CONTRACTUAL CS-05

Cantrata No. CNA-R02-L03-0S-03/2017

LA NOTIFICACIÓN SEÑALADA DEBERÁ CUMPLIR CON LO ESTABLECIDO EN
LAS CLAUSULAS 4.6 y 31 DEL CONTRATO.

ESTA FIANZA SE OTORGA ATENDIENDO A LAS ESTIPULACIONES
CONTENIDAS EN LAS CLÁUSULAS 4,6, 17.1 Y EL ANEXO 5 DEL CONTRATO. AL.
FIRMAR EL CONTRATO EL FADO HA ACEPTADO QUÉ AL RECIBIR LA
NOTIFICACIÓN CORRESPONDIENTE SE OBLIGA 4 EFECTUAR EL PAGO DE LAS
PENAS CONVENCIONALES QUE LE SEA REQUERIDO DE CONFORMIDAD CON
LAS CLÁUSULAS ANTES REFERIDAS DEL CONTRATO, POR LO QUE ESTA
FIANZA GARANTIZA EL PAGO DE DICHAS PENAS CONVENCIONALES A QUE SE
ENCUENTRE OBLIGADO EL FIADO, LAS CUALES DEBERÁN SER PAGADAS EN
LOS PLAZOS QUE PARA TAL EFECTO SE ESTABLECEN EN EL CONTRATO

EN CASO DE QUE SEA NECESARJO PRORROGAR EL PERIODO INICIAL PARA EL
CUMPLIMIENTO DE LAS OBLIGACIONES DEL FIADO RESPECTO DEI
PROGRAMA MÍNIMO DE TRABAJO Y DEL INCREMENTO AL PROGRAMA
MÍNIMO DE TRABAJO, DE CONFORMIDAD CON LO ESTABLECIDO EN Ei
CONTRATO INCLUSO DEBIDO A CASO FORTUITO, ESTA INSTITUCION DE
FIANZAS SE OBLIGA A PRORROGAR AUTOMÁTICAMENTE LA VIGENCIA DE LA
FIANZA EN CONCORDANCIA CON LAS PRÓRROGAS REALIZADAS AL PERIODO
MENCIONADO, PREVIA NOTIFICACIÓN QUE LA CNH EFECTÚE A LA
INSTITUCIÓN DE FIANZAS Y SIN NECESIDAD DE EMITIR PREVIO
CONSENTIMIENTO A LAS MISMAS. LA INSTITUCIÓN DE FIANZAS SE OBLIGA A
REMITIR AL FIADO Y AL, BENEFICIARIO LOS DOCUMENTOS MODIFICATORIOS
CORRESPONDIENTES EN UN PLAZO DE TRES (3) DÍAS HABILES, SIN QUE LA
DEMORA EN LA ENTREGA DE TALES DOCUMENTOS MODIFICATORIOS
AFECTE EN FORMA ALGUNA LA VALIDEZ DE LA FIANZA O DE SU PRORROGA.

EL COAFIANZAMIENTO O YUXTAPOSICIÓN DE GARANTÍAS, NO IMPLICARÁ
NOVACIÓN DE LAS OBLIGACIONES ASUMIDAS POR LA INSTITUCIÓN DI
FIANZAS. POR LO QUE SUBSISTIRA SU RESPONSABILIDAD EXCLUSIVAMENTE
EN LA MEDIDA Y CONDICIONES EN QUE LAS ASUMIÓ EN LA PRESENTE PÓLIZA
DE FIANZA Y EN SUS DOCUMENTOS MODIFICATORIOS.

EL PAGO DE LA FIANZA ES INDEPENDIENTE DE QUE LA CNH RECLAME AL
FIADO POR CONCEPTO DE OTRAS OBLIGACIONES, PENAS CONVENCIONALES
O CUALQUIER OTRA SANCIÓN ESTIPULADA EN EL CONTRATO, DISTINTAS DI
LAS PENAS CONVENCIONALES QUE SE DERIVEN DEL. INCUMPLIMIENTO DI
LAS OBLIGACIONES CONTENIDAS EN LA CLÁUSULA 4.6 Y CUYO PAGO
GARANTIZA ESTA FIANZA.

ESTABLECIDO EN EL ARTÍCULO 288, FRACCIÓN Ill, DE La LEY DEC

LA INSTITUCIÓN DE FIANZAS ACEPTA EXPRESAMENTE CONFORME A LO A
INSTITUCIONES DE SEGUROS Y DE FIANZAS SOMETERSE AL PRO( A A

3 AREA CONTRACTUAL 05-05
Contrato No, CNH-R02-1.03-25-05/2017

PARA EL CUMPLIMIENTO DE SUS OBLIGACIONES DERIVADAS DE ESTA
FIANZA, CONSISTENTE EN:

L. PARA LA EFECTIVIDAD DE LA FIANZA, AUN PARA EL CASO DE QUE
PROCEDIERA EL COBRO DE INDEMNIZACIÓN POR MORA CON MOTIVO
DEL PAGO EXTEMPORÁNEO POR PARTE DE LA INSTITUCIÓN DE FIANZAS
DEL IMPORTE DE LA PÓLIZA DE FIANZA REQUERIDA, EL BENEFICIARIO
DISPONDRÁ DE UN PLAZO DE HASTA [TRES (3) AÑOS] PARA FORMULAR
LA RECLAMACIÓN DE ESTA PÓLIZA, EL QUE SE COMPUTARÁ A PARTIR DE
LA FECHA EN QUE VENZA EL PLAZO PARA QUE EL CONTRATISTA PAGUE
AL FONDO LOS MONTOS DE LAS PENAS CONVENCIONALES QUE
CORRESPONDAN DE CONFORMIDAD CON LO ESTABLECIDO EN LAS
CLÁUSULAS 4.6. 17.1 Y EL ANEXO 5 DEL CONTRATO.

ll. ESTA INSTITUCIÓN DE FIANZAS SE OBLIGA A ATENDI R LAS
RECLAMACIONES FIRMADAS POR EL BENEFICIARIO QUE DEBERAN SER
PRESENTADAS POR ESCRITO INDICANDO LO SIGUIENTE:

A) EL MONTO DEL PAGO EXIGIDO POR CONCEPTO DE LAS PENAS
CONVENCIONALES GARANTIZADAS CON ESTA PÓLIZA DE FIANZA; Y
QUE HA OCURRIDO UN INCUMPLIMIENTO DE PAGO POR PARTE DEl
CONTRATISTA. ADEMÁS DEBERÁN CONTENER LA SIGUIENTE
INFORMACIÓN:

i) FECHA DE LA RECLAMACIÓN;

11) NUMERO DE PÓLIZA DE FIANZA RELACIONADO CON LA
RECLAMACIÓN RECIBIDA:

iii) FECHA DE EXPEDICIÓN DE LA FIANZA;

iy) MONTO DE LA FIANZA;

v) NOMBRE O DENOMINACIÓN DEL FIADO;

vi) NOMBRE O DENOMINACIÓN DEL BENEFICIARIO Y DE SU
REPRESENTANTE LEGAL DEBIDAMENTE ACREDITADO,

vii DOMICILIO. DEL BENEFICIARIO PARA OÍR Y RECIBIR
NOTIFICACIONES;

viii) CUENTA BANCARIA EN EL FONDO QUE EL BENEFICIARIO
INDIQUE PARA EFECTUAR EL PAGO.

B) DICHA RECLAMACIÓN DEBERÁ ESTAR ACOMPAÑADA DE LA
SIGUIENTE DOCUMENTACIÓN:

iy COPIA DE LA PÓLIZA DE FIANZA Y EN SU CASO LOS DOCUMENTOS y
MODIFICATORIOS. 4

ii) ACTA DE NOTIFICACIÓN AL FIADO DEL REQUERIMIENTO DEl
PAGO DE LA PENA CONVENCIONAL POR INCUMPLIMIENTO, DICHA f
NOTIFICACIÓN DEBERÁ REALIZARSE DE CONFORMIDAD CON LOS /
TÉRMINOS ESTABLECIDOS EN EL CONTRATO RESPECTIVO, E

4 ÁREA CONTRACTUAL CS-05
Y.

VE

Contrato No. CXH-R02-103-C5-05/2017

INCLUIRÁ LA DOCUMENTACIÓN ESTABLECIDA EN LA CLAUSULA
4.6 DEL CONTRATO,

iii) DOCUMENTO QUE HAGA CONSTAR EL INCUMPLIMIENTO DEL
PAGO DE LAS PENAS CONVENCIONALES RESPECTIVA, DI
CONFORMIDAD CON LO ESTABLECIDO EN LA CLÁUSULA 4.6 DEL
CONTRATO.

ESTA FIANZA | SE PAGARÁ CONTRA LA PRES! NTACIÓN DE 1!
DOCUMENTACIÓN INDICADA, SIN EXIGIR MAS REQUISITOS O PRUEBAS A
LA CNH.

AL RECIBIR LA RECLAMACIÓN DE PARTE DEL BENEFICIARIO, LA
INSTITUCIÓN AFIANZADORA DEBERÁ NOTIFICAR, DENTRO DE LOS DOS
(2) DÍAS HÁBILES SIGUIENTES SI SE ENCUENTRA INTEGRADA LA
RECLAMACIÓN, DE ACUERDO A LAS CONDICIONES DE ESTA PÓLIZA, O Sl
LA RECHAZA POR NO CUMPLIR CON LA DOCUMENTACIÓN E
INFORMACIÓN SEÑALADA EN ESTA FIANZA, INFORMANDO Al
BENEFICIARIO POR ESCRITO LAS CAUSAS DE RECHAZO. EN CASO DE QUI
LA AFIANZADORA NO EFECTÚE LA NOTIFICACIÓN DESCRITA, Si
ENTENDERÁ QUE LA RECLAMACIÓN SE ENCUENTRA DEBIDAMENTI
INTEGRADA Y ES PROCEDENTE. EL BENEFICIARIO PODRÁ VOLVER A
PRESENTAR LA RECLAMACIÓN QUE CUMPLA CON LOS TÉRMINOS Y
CONDICIONES DE ESTA FIANZA, PARA EFECTOS DE SU DEBIDA
INTEGRACIÓN DURANTE EL PERIODO DE TRES (3) AÑOS CONTADOS A
PARTIR DE QUE SEA EXIGIBLE EL PAGO DE LAS PENAS CONVENCIONALES.

DE PROCEDER LA RECLAMACIÓN, LA AFIANZADORA PAGARÁ AL
BENEFICIARIO DENTRO DE LOS DIEZ (10) DÍAS HÁBILES POSTERIORES A
LA FECHA DE QUE HAYA SIDO PRESENTADA LA RECLAMACIÓN,
EXHIBIENDO EL COMPROBANTE DE PAGO RESPECTIVO A LA CNH.

LA INSTITUCIÓN DE FIANZAS ACEPTA EXPRESAMENTE. QUE EN CASO DE
RECLAMACIÓN PAGARÁ A LA CUENTA INDICADA POR EL BENEFICIARIO
EL IMPORTE RECLAMADO. LA CNH PODRA PRESENTAR RECLAMACIONES
POR EL. MONTO TOTAL O PARCIALES, HASTA POR EL MONTO AFIANZADO.
TODOS LOS PAGOS QUE LA INSTITUCION DE FIANZAS HAGA AL
BENEFICIARIO, INCLUYENDO LA INDEMNIZACIÓN POR MORA CON
MOTIVO DEL PAGO EXTEMPORÁNEO POR PARTE DE LA INSTITUCIÓN DE
FIANZAS DEL IMPORTE DE LA PÓLIZA DE FIANZA REQUERIDA BAJO ESTA
PÓLIZA. SE HARÁN MEDIANTE TRANSFERENCIA ELECTRÓNICA DI
FONDOS A LA CUENTA DEL FONDO QUE El BENEFICIARIO ESPECIFIQUE
EN EL REQUERIMIENTO DE PAGO.

CONFORME AL ARTÍCULO 289 PÁRRAFO CUARTO DE LA LEY DÉ
INSTITUCIONES DE SEGUROS Y DE FIANZAS, LA INSTITUCION DE FIANZAS
REALIZARA EL PAGO DE LAS CANTIDADES QUE LE SEAN RECLAMADA(S:

l

5 AREA CONTRACTUAL 0505

Contrato Mo, CNH-R02-L03-0S-05/2017

HASTA POR EL MONTO AFIANZADO, SIN NECESIDAD DE NOTIFICACIÓN
PREVIA AL FIADO, AL SOLICITANTE, A SUS OBLIGADOS SOLIDARIOS O A SUS
CONTRAFIADORES, NI DE QUE ÉSTOS MUESTREN O NO PREVIAMENTE SU
CONFORMIDAD, QUEDANDO LA AFIANZADORA EXENTA DE LA OBLIGACIÓN
DE TENER QUE IMPUGNAR U OPONERSE A LA EJECUCIÓN DE LA FIANZA. LA
INSTITUCIÓN DE FIANZAS ESTARÁ OBLIGADA A EFECTUAR EL PAGO DE LAS
CANTIDADES QUE LE SEAN RECLAMADAS DE MANERA INMEDIATA AL
BENEFICIARIO, SIN NECESIDAD DE QUE DICHA OBLIGACIÓN QUEDE
SUPEDITADA A LA RECEPCIÓN POR PARTE DE LA INSTITUCIÓN, DE LAS
CANTIDADES NECESARIAS PARA HACER EL PAGO AL BENEFICIARIO.
INDEPENDIENTEMENTE DE LO ANTERIOR, EL FIJADO, SOLICITANTE,
OBLIGADOS SOLIDARIOS O CONTRAFIADORES, ESTARÁN OBLIGADOS A
PROVEER A LA INSTITUCIÓN LAS CANTIDADES NECESARIAS QUE ÉSTA LE
SOLICITE PARA HACER EL PAGO DE: LO QUE SE RECONOZCA AL BENEFICIARIO
O. EN SU CASO, A REEMBOLSAR A LA INSTITUCIÓN LO QUE A ÉSTA LE
CORRESPONDA EN LOS TÉRMINOS DEL. CONTRATO RESPECTIVO O DE LA LEY
DE INSTITUCIONES DE SEGUROS Y DE FIANZAS, SIN QUE PUEDAN OPONERLE
LAS EXCEPCIONES QUE EL FIADO TUVIERA FRENTE A SU ACREEDOR,
INCLUYENDO LA DEL PAGO DE LO INDEBIDO, POR LO QUE NO SERÁN
APLICABLES EN NINGÚN CASO, LOS ARTÍCULOS 2832 Y 2833 DEL CÓDIGO
CIVIL FEDERAL, Y LOS CORRELATIVOS DEL DISTRITO FEDERAL Y DE LOS
ESTADOS DE LA REPÚBLICA

LA INSTITUCIÓN DE FIANZAS SE COMPROMETE A PAGAR AL BENEFICIARIO.
CONFORME A LOS PÁRRAFOS PRECEDENTES, HASTA EL 100% DEL IMPORTE
GARANTIZADO MÁS, EN SU CASO, LA INDEMNIZACIÓN POR MORA QUE
DERIVE DEL ARTÍCULO 283 DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE
FIANZAS. EL ALCANCE TOTAL DE LA GARANTÍA SE PODRÁ REDUCIR
PROPORCIONALMENTE CON BASE EN LA INFORMACIÓN DE AVANCE EN EL
CUMPLIMPLIMIENTO DEL PROGRAMA MÍNIMO [DE TRABAJO Y DEl
INCREMENTO AL PROGRAMA MÍNIMO DE TRABAJO, EN TÉRMINOS DEL
ANEXO $ DEL CONTRATO, Y DE LAS OBLIGACIÓNES A QUE SE REFIERE LA
CLAUSULA 4.6 DEL MISMO.

LA INSTITUCIÓN DE FIANZAS ENTERARÁ AL BENEFICIARIO EL PAGO DE LA
CANTIDAD RECLAMADA BAJO LOS TERMINOS ESTIPULADOS EN ESTA
FIANZA, MÁS, EN SU CASO, LA INDEMNIZACIÓN POR MORA QUE DERIVE DEL
ARTÍCULO 283 DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE FIANZAS,
AÚN Y CUANDO LA OBLIGACIÓN SE ENCUENTRE SUBJÚDICE, EN VIRTUD DE
PROCEDIMIENTO ANTE AUTORIDAD JUDICIAL, NO JUDICIAL O TRIBUNAL
ARBITRAL. SALVO QUE EXISTA SUSPENSIÓN DECRETADA POR AUTORIDAD
COMPETENTE.

EN CASO DE QUE EL PROCEDIMIENTO ADMINISTRATIVO, O ANTE A
JUDICIAL O TRIBUNAL ARBITRAL RESULTE FAVORABLE A LOS INTERLSES (
DEL FIADO, Y LA INSTITUCION DE FIANZAS HAYA PAGADO La CANTIDAD

6 ÁREA CONTRACTUAL CS-05
Contrato No. CNH-R02-1.03-CS-05/2017

RECLAMADA, LE SERÁ DEVUELTO DICHO MONTO A LA INSTITUCIÓN DE
FIANZAS, A TRAVES DEL MECANISMO QUE ESTABLEZCA EL BENEFICIARIO
PARA DICHO EFECTO, EN UN PLAZO MÁXIMO DE SESENTA (60) DÍAS HÁBILES
CONTADOS A PARTIR DEL DÍA HÁBIL SIGUIENTE EN QUE SE ACREDITE QUÍ
LA RESOLUCIÓN FAVORABLE AL FIJADO HAYA CAUSADO EJECUTORIA.

ESTA FIANZA ESTARÁ VIGENTE HASTA CIENTO OCHENTA (180) DÍAS
NATURALES DESPUÉS DE LA FECHA DE TERMINACIÓN DEL PERIODO
INICIAL”. PREVIA VERIFICACIÓN DE LA CNH DEL CUMPLIMIENTO TOTAL DI
LAS OBLIGACIONES DEL PERIODO CORRESPONDIENTE. SIN EMBARGO, DICHO
PLAZO SE SUSPENDERÁ. EN CASO DE QUE SE  INTERPONGAN
PROCEDIMIENTOS JUDICIALES O ARBITRALES Y LOS RECURSOS LEGALES,
RELACIONADOS A LA OBLIGACIÓN GARANTIZADA HASTA QUE SÍ
PRONUNCIE RESOLUCIÓN DEFINITIVA QUE HAYA CALISADO EJECUTORIA POR
AUTORIDAD O TRIBUNAL COMPETENTE.

LA INSTITUCION DE FIANZAS SE OBLIGA A ABSTENERSE DE OPONER A LA
CNH PARA EFECTOS DE PAGO DE ESTA FIANZA: LAS EXCEPCIONES
INHERENTES A LA OBLIGACIÓN PRINCIPAL O RELACIONADAS CON ELLA A
QUE SE REFIEREN LOS ARTICULOS 280, FRACCIÓN VIIl, Y 289, SEGUNDO
PARRAFO, DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE FIANZAS, Y 2812
DEL CÓDIGO CIVIL FEDERAL: LA EXCEPCIÓN DE COMPENSACION DEI
CRÉDITO QUE TENGA SU FIADO CONTRA EL BENEFICIARIO, PARA LO CUAL
HACE EXPRESA RENUNCIA DE LA OPCION QUE LE OTORGA EL ARTICULO 2813
DEL CODIGO CIVIL FEDERAL, EN LA INTELIGENCIA DE QUE SU FIADO Ha
REALIZADO EN EL CONTRATO GARANTIZADO LA RENUNCIA EXPRESA AL
BENEFICIO DE COMPENSACIÓN EN TÉRMINOS DE LO QUE DISPONEN LOS
ARTÍCULOS 2197, EN RELACIÓN CON EL 2192 FRACCIÓN I DEL CITADO CÓDIGO
Y 289, ULTIMO PARRAFO, DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE
FIANZAS.

ESTA [FIANZA NO ES EXCLUYENTE DE LA EXÍGIBILIDAD QUE EL
BENEFICIARIO: HAGA VALER EN CONTRA DE NUESTRO FIADO POR
CUALQUIER INCUMPLIMIENTO DERIVADO DEL CONTRATO QUE PUEDA
EXCEDER DEL VALOR CONSIGNADO EN ESTA PÓLIZA.

LAS OBLIGACIONES DERIVADAS DE ESTA FIANZA SE EXTINGUIRÁN
AUTOMATICAMENTE UNA VEZ PRANSCURRIDOS TRES (3) AÑOS CONTADOS A
PARTIR DE LA EXPIRACIÓN DE La VIGENCIA DE LA FIANZA.

ESTA INSTITUCIÓN DE FIANZAS QUEDARÁ LIBERADA DE SU OBLIGACIÓN
FIADORA SIEMPRE Y CUANDO EL BENEFICIARIO SOLICITE EXPRESAMENTE Y
POR ESCRITO. La CANCELACIÓN DE LA PRESENTE GARANTÍA,
ACOMPAÑANDO DICHA SOLICITUD CON EL ACTA ADMINISTRATIVA DE

ficar que cubre lo correspondiente a dicho periodo

A

7 ÁREA CONTRACTUAL 08-05

aso de que se otorgue al Contrati riodo Adicional de Exploración, el modelo de Póliza de 1 cc £ ÑO A
X

18,

d
Contrate No. CNH-R02-1.03-CS-05/2017

EXTINCIÓN DE DERECHOS Y OBLIGACIONES, O BIEN, CON EL FINIQUITO, Y EN
CASO DE EXISTIR SALDOS, LA CONSTANCIA DE LIQUIDACIÓN DE LOS
MISMOS, POR LO QUE SOLAMENTE PODRÁ SER CANCELADA PREVIO
CONSENTIMIENTO POR ESCRITO DEL BENEFICIARIO,

CUALQUIER CONTROVERSIA QUE SURJA DEBERÁ RESOLVERSE
EXCLUSIVAMENTE ANTE LOS TRIBUNALES FEDERALES DE MÉXICO, CON f
SEDE EN LA CIUDAD DE MEXICO, RENUNCIANDO A CUALQUIER OTRA )
JURISDICCIÓN QUE PUDIERA TENER EL BENEFICIARIO O LA INSTITUCIÓN DE
FIANZAS.

8 ÁREA CONTRACTUAL CS-05
Contrato No. ONH-RO2-103-05-U5 2017

ANEXO 7

/
PROCEDIMIENTOS DE PROCURA DE BIENES Y l
SERVICIOS

E AREA CONTRACTUAL US- (15

y
Contrato No. CNH-R02-L03-CS-03/2017

PROCEDIMIENTOS DE PROCURA DE BIENES Y SERVICIOS
Sección 1. Principios Generales.

1.1. Para la procura de bienes y servicios, el Contratista deberá observar las reglas y bases
sobre la procura de bienes y servicios establecidos en este Anexo 7 para las
actividades llevadas a cabo al amparo de este Contrato, así como a los lineamientos
emitidos por la Secretaría de Hacienda vigentes a la fecha de adjudicación del
Contrato, debiendo sujetarse a los principios de transparencia, economía y eficiencia.

Para efectos de este Anexo, en adición a las definiciones establecidas en el Contrato,
se considerarán las definiciones incluidas en los lineamientos aplicables que emita
la Secretaria de Hacienda vigentes a la fecha de adjudicación del Contrato.

1.2. El Contratista deberá observar lo siguiente respecto a las adquisiciones y
contrataciones:

(a) Cumplir con lo señalado en el Acuerdo por el que se establece la Metodología
para la Medición del Contenido Nacional en Asignaciones y Contratos para la
Exploración y Extracción de Hidrocarburos, así como para los permisos en la
industria de Hidrocarburos, emitidos por la Secretaría de Economía vigentes;

(b) Contratar de preferencia a compañías locales, cuando éstas ofrezcan condiciones
equivalentes a las existentes en el mercado internacional, incluyendo calidad,
disponibilidad y precio, siempre que este último sea determinado con base en
Reglas de Mercado o. tratándose de transacciones con partes relacionadas. con
base en las Guías sobre Precios de Transferencia para Empresas Multinacionales
y las Administraciones Fiscales aprobadas por el Consejo de la Organización para
la Cooperación y el Desarrollo Económico, y

Adquirir de manera preferente materiales, equipo, maquinaria y demás bienes de
consumo de producción nacional, cuando éstos se ofrezcan en condiciones
equivalentes a aquellos materiales, equipo, maquinaria y demás bienes de
consumo disponibles en el mercado internacional, incluyendo cantidad, calidad,
fechas de entrega y precio, siempre que este último sea determinado con base en
Reglas de Mercado o, tratándose de transacciones con partes relacionadas, con
base en las Guías sobre Precios de Transferencia para Empresas Multinacionales
y las Administraciones Fiscales aprobadas por el Consejo de la Organización para
la Cooperación y el Desarrollo Económico.

(e

Sección 1. Del procedimiento para la contratación de proveedores de bienes y servicios.

1.3. Para la contratación de proveedores se deberá considerar a la empresa que ofrezca la ,
mejor calidad, precio, logística, garantías para los volúmenes de los bienes y
servicios que se requieran a to largo del proyecto. Para tal efecto, el cm.)

2 ÁREA CONTRACTUAL CS-05
Contrato No. CNH-R02-L03-C5-05/2017

deberá apegarse a lo señalado en el presente Anexo. En operaciones mayores a
55.000,000 USD (cinco millones de Dólares) el Contratista deberá presentar la
ducumentación necesaria para demostrar que la contratación de dichos bienes y/o
servicios fue pactada con base en Reglas de Mercado o, tratándose de transacciones
con partes relacionadas, con base en las Guías sobre Precios de Transferencia para
Empresas Multinacionales y las Administraciones Fiscales aprobadas por el Consejo
de la Organización para la Cooperación y el Desarrollo Económico.

Los bienes o servicios que se encuentren vinculados a procesos conjuntos, deberán
ser convenidos de forma integrada, siempre y cuando represente una mayor garantía
de suministro y un mayor beneficio económico asociado.

En su caso, las bases o pliego de requisitos de los términos de referencia aplicables
a la contratación mediante concursos y licitaciones. deberán establecer las
condiciones de naturaleza jurídica, de capacidad económica, financiera, técnica, de
experiencia u otros que deban de cumplir los concursantes o licitantes para participar
en los mismos. El Contratista no deberá estublecer requisitos que impidan y
dificulten la participación de empresas o que atenten contra la igualdad de los
postulantes.

- En cualquier caso los procesos de concurso O licitación que lleve a cabo el

Contratista, se deberán realizar bajo los principios de transparencia. máxima
publicidad, igualdad, competitividad y sencillez. Asimismo, el Contratista podrá
prever distintos mecanismos de adjudicación. En los procesos de concurso O
licitación se deberán considerar criterios de desempate, mismos que se incluirán en
las bases del concurso o licitación correspondientes de conformidad con la
Normatividad Aplicable y las Mejores Prácticas de la Industria

. El Contratista podrá asignar directamente el contrato o adquisición. siempre y

cuando, en operaciones mayores a $5,000,000 USD (cinco millones de Dólares), el
Contratista remita al sistema del Fondo la documentación respecto de los Costos que
deriven de dicho contrato o adquisición donde se demuestre que dichos Costos se
determinaron con base en Reglas de Mercado o, tratándose de transacciones con
partes iclacionadas, con base en las Guías sobre Precios de Transferencia para
Ernpresas Multinacionales y las Administraciones Fiscales aprobadas por el Consejo
de la Organización para la Cooperación y el Desarrallo Económico y, en su caso.
que los montos de contraprestaciones o margen de utilidad de mercado son
razonables. Para lo amterior, se deberá considerar lo establecido en los numerales
1.15 y 1.16 del Anexo 4 y en los lineamientos emitidos por la Secretaría de Hacienda
vigentes a la fecha de adjudicación del Contrato,

En el caso de contratar bienes y/0 servicios cuyos precios estén regulados por el
Estado y no exista otra opción de compra, el Contratista podrá realizar dighas
contrataciones sin necesidad de concursar o licitar y sin realizar estudios previps.

3 ÁREA CONTRACTUAL 0S-05

Contrato No, CNH-R02-L03-05-03/2017

ANEXO 8

PROCEDIMIENTOS DE ENTREGA DE
INFORMACIÓN Y PAGO DE
CONTRAPRESTACIONES AL FONDO MEXICANO
DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EL
DESARROLLO

ÁREA CONTRACTUAL CS-05

Contrato No. CNH-R02-1.03-CS-05/2017

PROCEDIMIENTOS DE ENTREGA DE INFORMACIÓN Y PAGO DE

CONTRAPRESTACIONES AL FONDO MEXICANO DEL PETRÓLEO PARA LA

1.

¡NN

ESTABILIZACIÓN Y EL DESARROLLO
Procedimientos.

El Fondo constituirá y administrará un registro en el que todo Contrato debe quedar
inscrito. El Fondo dará a conocer los requisitos que deberá cumplir el Contratista para
llevar a cabo dicho registro, Dichos requisitos serán. al menos:

(a) Solicitud de inscripción respectiva:

(b) Copia certificada del Contrato correspondiente. así como cualquier modificación al
mismo, €

(c) Instrumento público que acredite la personalidad del representante legal.

El Contratista deberá entregar la documentación necesaria a la CNH para que ésta
pueda inscribir el Contrato en el registro que el Fondo ponga a su disposición de
acuerdo a los lineamientos emitidos por el mismo.

A más tardar tres (3) Días Hábiles después de haber cumplido todos los requisitos para
la inscripción del Contrato en el registro, el Fondo entregará una constancia de
inscripción al Contratista.

El Fondo podrá realizar la inscripción del Contrato y, por ende, el pago de las
Contraprestaciones en favor del Contratista a las que tenga derecho en virtud del
presente Contrato, sólo si se cumplen lós requisitos de inscripción y se emite la
constancia respectiva. El Fondo y sus representantes no incurrirán en responsabilidad
alguna en caso de que un Contrato no pueda ser inscrito en el registro como
consecuencia de algún incumplimiento con los requisitos de inscripción.

El Fondo administrará el sistema informático que le permita recopilar y resguardar la
información proporcionada por el Contratista conforme a lo establecido en los Anexos
3 y 4. El Fondo dará a conocer a través de su página de internet los medios, protocolas,
catálogos, lurmatos y demás especificaciones para poder cargar electrónicamente esta
información en dicho sistema informático, incluyendo la suscripción por medio de la
firma electrónica avanzada (FIEL).

A través del sistema informático desarrollado para tal fin, el Fondo llevará un registro
de la producción, Precios Contractuales y Valor Contractual de los Hidrocarburos. los
Costos y demás elementos necesarios para la determinación de las Contraprestaciones.

Con base en la información proporcionada por el Contratista y la CNH, el Fondo
realizará el cálculo de las Contraprestaciones que correspondan al Estado. Lo antepior
será sin perjuicio de: (i) las facultades de verificación por parte de la Secretari de
Hacienda, y (ii) las facultades para la administración y supervisión técnica de Jos
Contratos de la CNH.

to

ÁRLA CONTRACTUAL 05-05

Contrato No, CNH-R02-L03-CS-05/2017

Previo al cálculo, el Fondo podrá realizar las consultas que considere pertinentes ante
la CNH o la Secretaría de Hacienda, a efecto de verificar el efectivo cumplimiento de
las obligaciones contraídas por partes del Contratista.

1.7 El Fondo pondrá a disposición del Contratista un portal de acceso exclusivo al sistema
informático antes mencionado y otorgará una clave de acceso al mismo a cada Persona
designada por el Contratista para ello, mediante los sistemas de seguridad que el propio
Fondo determine. En dicho portal podrá consultar la información relativa al Contrato,
asi como información sobre producción, precios, Costos registrados,
Contraprestaciones, entre otros.

1.8 La información que el Contratista haya registrado y que, en su caso, previa validación
de la CNH. la Secretaria de Hacienda, el Servicio de Administración Tributaria o el
Fondo, en el ámbito de sus respectivas competencias, contenga el sistema informático,
se considerará como definitiva. Cualquier información que el Contratista no haya
ingresado al sistema en los plazos establecidos en el Contrato y sus Anexos se tendrá
por no presentada.

1.9 El Fondo emitirá el certificado de pago de las Contraprestaciones a las que el
Contratista tenga derecho en términos del presente Contrato de conformidad con el
procedimiento establecido en el Anexo 3.

1.10 El Fondo establecerá las fechas de expedición de certificados de acuerdo con lo
establecido en el numeral 6 del Anexo 3, así como los horarios de recepción de
notificaciones y avisos previos. La entrega de los recursos y el pago de
Contraprestaciones en favor del Estado sólo podrán realizarse por medios electrónicos
y utilizando sistemas de pagos relevantes, en las cuentas y a través de los mecanismos
que para tal efecto publique el Fondo.

1.11 En los Casos Fortuitos o Fuerza Mayor que determine la CNH, los plazos se
suspenderán hasta que cese el Caso Fortuito o Fuerza Mayor.

r

1.12 El Contratista deberá entregar al Fondo los reportes contables de beneficios
económicos elaborados de conformidad con la Normatividad Aplicable, considerando
para tal efecto los lineamientos que emita la Comisión Nacional Bancaria y de Valores 24

para que empresas emisoras reporten, para efectos contables y financieros, los
xo
AN

Contratos y los beneficios esperados de los mismos.

7

3 ÁREA CONTRACTUAL CS-05
Contrato No, CNH-R02-1.03-CS-05/2017

2. Formato de solicitud de inscripción al Fondo Mexicano del Petróleo para la
Estabilización y el Desarrollo.

BANCO DE MÉXICO EN SU CARÁCTER DE FIDUCIARIO
AVENIDA 5 DE MAYO, COLONIA CENTRO, DELEGACION CUAUHTEMOC
MEXICO, DISTRITO FEDERAL

Ref: Solicitud de Inscripción
Hacemos referencia al Contrato de Fideicomiso Público del Estado, denominado FONDO
MEXICANO DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EL DESARROLLO
(indistintamente, el “Fondo” a el Fideicomiso”), celebrado el 30 de septiembre del 2014 por
la Secretaria de Hacienda y Crédito Público. como Fideicomitente y Banco de México, como
fiduciario.

Los términos con mayúscula inicial que sean utilizados en la presente y no se encuentren
aquí definidos, tendrán el significado que se atribuye a los mismos en el Fideicomiso.

Al respecto, en los términos de lo previsto en la Cláusula Séptima del Fideicomiso, por este
medio solicitamos la inscripción del (Contrato/ Asignación) que se describe en esta Solicitud
de Inscripción en el Registro del Fiduciario, por lo que se acompañan a la presente Solicitud
de Inscripción los siguientes documentos e información:

(1) Copia Certificada del (Contrato/ Titulo de Asignación), como Anexo A;

(11) El suscrito, [Vombre Completo del Representante Legal], [Cargo]. en relación
con el Fideicomiso, certifico que: (1) las Personas cuyos nombres sc enlistan a
continuación (las “Personas Autorizadas”) se encuentran debidamente facultadas
para suscribir €n representación del [Contratista/ Asignatario] cualesquiera
documentos y nolificaciones de conformidad en los términos y condiciones del
Fideicomiso: (11) la firma autógrafa que aparece en esta certificación al lado del
nombre de las Personas Autorizadas, es la firma con la que se ostentan; y (111) el
Fiduciario únicamente deberá reconocer como válida la documentación firmada
por las Personas Autorizadas. y

NOMBRI TT FIRMA T TELÉFONO “CORREO
ELECTRÓNICO

(111) Para efectos de las Contraprestaciones a Favor del Contratista que. tn su caso, el
Fiduciario deba pagar al Contratista en términos de lo establecido en el Fideicómiso,
por este medio se informa que dichas cantidades deberán ser depositadap gn lg
cuenta [] Ap

4 AREA CONTRACTUAL CS-05

Contraio No. CNH-RO2-1.03-0S-05/2017

[Contratista]

Por: []
Cargo: []
"Esta fracción únicamente deberá incluirse en las solicitudes de inscripción presentadas por

los Contratistas cuyos contratos contemplen el pago en efectivo de las Contraprestaciones
que en su caso les correspondan.

ÁREA CONTRACTUAL CS-05
Contrato Mo. CNH-R92-L03-0S-05/2017

ANEXO 9

INVENTARIO DE ACTIVOS y

AREA CONTRACTUAL CS-495

Y
Contrato Nu. CNH-R02-L.03-C5-05/2017

INVENTARIO DE ACTIVOS

El presente inventario de Pozos y líneas de descarga podrá ser actualizado por la CNH
conforme a lo documentado por el Contratista durante la Etapa de Transición de Arranque.

Al concluir dicha etapa, este inventario enlistará únicamente los Pozos y líneas de descarga
determinados úriles para las Actividades Petroleras.

Descripción General del Inventario de Activos al 6 de diciembre de 2017.

En el Área Contractual de acuerdo a la información contenida en el Cuarto de Datos, respecto
al inventario de activos no se tiene registro de ningún pozo ni de intraestructura.

2 ÁREA CONTRACTUAL CS-05
Contrato No. CNXH-R02-103-05-05/2017

ANEXO 10

USO COMPARTIDO DE a

7,

aa ÁREA CONTRACTUAL US-05
2.1

22

_ Uso Compartido de Instalaciones. +

Contrato No. CNH-R02-L.03-CS-05/2017

USO COMPARTIDO DE INFRAESTRUCTURA

Disposiciones Generales.

Para efectos de este Anexo 10 se considerará que:

(a) El Contratista actúa como prestador de servicio cuando utilice: (i)
infraestructura desarrollada con anterioridad a la Fecha Efectiva y que le haya
sido transferida junto con el Área Contractual o infraestructura que haya
desarrollado al amparo del Contrato para asistir a un tercero usuario —
contratista o asignatario —, a cambio de un pago conforme lo establecido en
este Anexo 10,

(b) Tendrá el carácter de “Usuario” el tercero interesado que suscriba con el
Contratista un contrato para el uso compartido de: (i) infraestructura
desarrollada con anterioridad a la Fecha Efectiva y que haya sido transferida
al prestador de servicio junto con el Área Contractual o (ii) infraestructura que
haya desarrollado al amparo del Contrato.

Evaluación de Capacidad Disponible.

Como parte de la presentación del Plan de Desarrollo, en caso que en éste se prevea
la construcción de nueva infraestructura de Recolección, desplazamiento y logística
de Hidrocarburos sin procesar, fuera del Area Contractual, el Contratista tendrá la
obligación de llevar a cabo un análisis de mercado a fin de detectar las posibles
necesidades de capacidad adicional de la infraestructura proyectada. Como parte de
este análisis se deberá llevar a cabo una temporada abierta de conformidad con las
reglas aplicables y la regulación de la Comisión Reguladora de Energía.

En caso que el análisis mencionado en el párrafo anterior determine el interés de
terceros en el uso compartido de la infraestructura, ésta será catalogada como
infraestructura de transporte o Almacenamiento, según corresponda y estará sujeta a
la regulación de la Comisión Reguladora de Energía, en particular respecto del acceso
abierto. De conformidad con la regulación aplicable al transporte y al
Almacenamiento, el Contratista no podrá realizar dichas actividades de manera
directa conforme a su objeto social.

En caso que el análisis de mercado determine que no existe interés, o en caso que se
catalogue como infraestructura regulada y la construcción de la misma se retrasará
por no contar con las garantías de compra, conforme al plazo máximo que se señale
en el Plan de Desarrollo aprobado por la CNH, el Contratista podrá proceder a la
construcción de la infraestructura planteada originalmente en el Plan de Desarrollo /
por su cuenta y al amparo del Contrato. Sin menoscabo de lo anterior, el Contratista
deberá poner a disposición dicha infraestructura cuando sea técnicamente pc piplez
conforme a lo establecido en los numerales 3 y 4 de este Anexo 10.

2 AREA CONTRACTUAL 0S-05
3.1

3,2

Contrato No, UNH-RO2-1.03-05-05/2017

Las instalaciones que: (i) hayan sido desarrolladas con anterioridad a la Fecha
Efectiva y que hayan sido transferidas al Contratista junto con el Área Contractual o
(ii) hayan sido desarrolladas al amparo del Contrato con el objetivo de recolectar,
acondicionar y desplazar Hidrocarburos podrán ser sujetas al uso compartido. por lo
cual el Contratista deberá facilitar y compartir dicha infraestructura, conforme a lo
siguiente

(a) El Contratista podrá pactar con algún tercero interesado el acceso a las
instalaciones desarrolladas al amparo del Contrato para su uso compartido, en
cuyo caso tendrá el carácter de prestador de servicio, a cambio de un pago que
no podrá ser mayor al determinado conforme a la metodología para el cálculo
de tarifas máximas establecida en el numeral 4 del presente Anexo

(b) En caso que algún tercero interesado no pueda alcanzar un acuerdo con el
Contratista, la CNH emitirá opinión respecto de si existen las condiciones para
la celebración de un contrato de servicio para proporcionar acceso al tercero
interesado para su uso compartido de acuerdo con los principios establecidos
en el inciso siguiente. La decisión de la CNH será vinculante para ambas
partes,

(c) El uso compartido de infraestructura deberá ser no indebidamente

discriminatorio y estará sujeto a:

i. La disponibilidad de capacidad volumétrica de los sistemas y la
factibilidad técnica.

ii. Los requisitos mínimos de calidad de los Hidrocarburos de conformidad
con la Normatividad Aplicable.

iii. Los estándares mínimos de seguridad a observar durante la realización de
las operaciones.

iv. La entrega de reportes de producción en los términos que se acuerden
entre el prestador de servicio y el Usuario.

El Contratista y los terceros interesados deberán establecer los terminos y condiciones
para su acceso. sujeto a los principios establecidos en el inciso (c) del numeral anterior
y la Normatividad Aplicable.

Dichos términos y condiciones deberán determinar las responsabilidades de cada una
de las partes respecto de la infraestructura y el servicio prestado, asi como garantizar.
entre otros aspectos. que tanto el Contratista como el Usuario, cuenten con las
cantidades y calidades de Hidrocarburos equivalentes a los entregados en el punto de
interconexión. sin menoscabo de los ajustes volumétricos en el punto de salida. para
compensar pérdidas o ganancias en calidad
'

Laos términos y condiciones deberán ser aprobados por la CNH. previd a su
suscripción.

3 ÁREA CONTRACTUAL CS-05
Conirato No. CNH-R02-L03-CS-05/2017

33 Los terceros interesados en el uso compartido de la infraestructura a que se refiere
este numeral (3) deberán presentar la solicitud correspondiente. Estas solicitudes
estarán sujetas a las reglas de utilización de la capacidad, según se establezca en la
Normatividad Aplicable.

El Contratista permitirá el uso compartido de la infraestructura con base en los
términos y condiciones pactadas con el Usuario, las cuales se incluirán en el contrato
que firmen las partes.

34 En caso que existan impedimentos de carácter técnico, de manera conjunta el
Contratista y el Usuario deberán llegar a un acuerdo de buena fe para solucionar
dichos impedimentos. Si el Contratista y el Usuario no lograran llegar a un acuerdo
para solucionar los impedimentos de carácter técnico, cualquiera de ellos podrá
solicitar la opinión de la CNH, la cual fijará su posicionamiento dentro de Jos treinta
(30) Días posteriores contados a partir de la recepción de la solicitud referida. La
decisión de la CNH será vinculante para ambas partes,

3.5 En caso que el Contratista niegue el acceso a sus instalaciones a un Usuario y se
comprucbe que cuenta con capacidad disponible, u ofrezca dicho servicio en
condiciones indebidamente discriminatorias, el Usuario podrá solicitar la opinión de
la CNH, la cual fijará su posicionamiento dentro de los treinta (30) Días posteriores
contados a partir de la recepción de la solicitud referida, La decisión de la CNH será
vinculante para ambas partes. En el primer supuesto, el Contratista deberá acreditar
ante la CNH la falta de capacidad disponible o cualquier otra limitación técnica al
momento de negar el acceso.

3.6 En el supuesto que el Contratista atribuya la restricción al uso compartido de la
infraestructura a causas de Caso Fortuito o Fuerza Mayor ésta deberá ser notificada a
la CNH al Día siguiente a que ésta es actualice por los medios que la CNH determine.
El Contratista deberá presentar un plan de continuidad de la operación en un plazo
determinado por la CNH en función de las condiciones particulares del caso.

3.7 En caso que el contrato del contratista que esté prestando el servicio termine por
cualquier causa, la CNH determinará al tercero que opere, en nombre del Estado, la
infraestructura compartida. El Usuario seguirá obligado a realizar el pago conforme
la tarifa unitaria acordada por el uso de la infraestructura respectiva en favor del
tercero operador que determine la CNH.

4. Tarifa Unitaria Máxima por el Uso Compartido de Infraestructura
4.1 El Costo para el Usuario por el uso de la infraestructura compartida estará sujeto a lo y
siguiente:

S

(a) El Costo para el Usuario será el resultado de multiplicar la tarifa upiitaria A
pactada por el volumen manejado en la infraestructura del prestadot de
servicio, / Á

4 ÁREA CONTRACTUAL CS-05

Contrato No. CNH-R02-L.03-CS-05/2017

(b) La tarifa unitaria pactada entre el Contratista y el Usuario no podrá ser mayor
a la tarifa unitaria máxima determinada conforme este numeral 4. En caso que
el Contratista y el Usuario sean partes relacionadas, la determinación de los
componentes de la fórmula de la tarifa unitaria máxima deberá seguir las
reglas relativas a los precios de transferencia establecidas en el Anexo 4.

(c) En caso de ser necesario. la tarifa unitaria máxima considerará tanto la
infraestructura adicional requerida para permitir la interconexión como los
Costas de operación y mantenimiento asociados a dicha infraestructura
adicional para el manejo eficiente de volumen del Usuario en la infraestructura
existente.

(d) La operación y mantenimiento de la infraestructura compartida. asi como la
construcción e instalación de la infraestructura adicional requerida para la

interconexión, serán realizadas y financiadas por el Contratista.

42 En su caso, los Costos asociados a la interconexión del Usuario con la infraestructura
sujeta al uso compartido serán cubiertos por el propia Usuario

43 La tarifa unitaria máxima se determinará conforme a la siguiente fórmula:

mo lo or La ( Lor
_ Q0x(l —") x Or _ No + Q4x(1—v) » Cap - Na

Donde:

+0.+4

M, = Tarifa unitaria máxima en Dólares por unidad de volumen, para cl uso de

la infraestructura en el Período £.

lo = Inversión realizada originalmente por el Contratista para desarrollar la
infracstructura Ohjeto del contrato para el uso compartido de la infraestructura.

en Dólares conforme lo registrado y reconocido en el Contrato.

Qp 7 Capacidad anual instalada de la infraestructura asociada a la /o.

No = Vida contractual en Años que opera la infraestructura asociada a la /o,
contando a partir del Período en que se finaliza la construcción de dicha
infraestructura y hasta el final del Contrato del Contratista.

[¿ = Inversión adicional en infraestructura realizada por el Contratista para
prestar el servicio al Usuario, en Dólares.

Q4 = Capacidad anual de la infraestructura asociada a la /.,. En su caso, esta
capacidad anual considerará la capacidad incremental que brinde la /, a la  f
infraestructura original asociada a /o. )
Na = Vida contractual en Años que opera la infraestructura asociada a Ja.
cantando a partir del Período en que se finaliza la construcción de clicha
infraestructura y hasta el final del Contrato del Contratista.

0, = Costos de operación y mantenimiento en los que incurre el Contratista.
asociados u la /o. en Dólares por unidad de volumen manejada en dichy”
infraestructura en el Período £.

ÁREA CONTRACTUAL CS-05

u

Contrato Nú CXH-R02-1.18-C0S8-05/2017

A, = Costos de operación y mantenimiento en los que incurre el Contratista.
asociados a la ¿1 en Dólares por unidad de volumen manejada en dicha
infraestructura en el Periodo t.

4 we ”
T = Tasa impositiva igual a 30%. ,

Unizo a r” Fórmula del valor presente de una anualidad de N; períodos con un /
rendimiento r.

1-(1+r)% dl
Apr

7
r =Tasa de rentabilidad nominal, equivalente a 10.81%.

JN
AS

y

6 ÁREA CONTRACTUAL CS-05
